   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 1 of 170



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK



IN RE FOREIGN EXCHANGE                No. 1:13-cv-07789-LGS
BENCHMARK RATES ANTITRUST
LITIGATION




               MEMORANDUM OF LAW IN SUPPORT OF
           PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION


                             (REDACTED)
         Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 2 of 170



                                   TABLE OF CONTENTS
I. INTRODUCTION .................................................................................................................... 1

II. STATEMENT OF FACTS ....................................................................................................... 5

     A. Common Evidence Will Show Defendants, Including Credit Suisse, Conspired
        to Fix FX Prices by Widening Spreads and Eliminating Competition ............................... 5

          1. The FX Market .............................................................................................................. 5

          2. The Conspiracy to Fix FX Prices and Eliminate Competition ..................................... 8

                     a. Chat Rooms Facilitated the Price-Fixing Conspiracy ....................................... 8

                     b. Defendants Agreed to Fix Bid-Ask Spreads and Share Sensitive Competitive
                        Information ..................................................................................................... 10

                     c. Concealing, Monitoring, and Enforcing the Conspiracy ................................ 20

          3. The End of the Conspiracy and the Aftermath ........................................................... 22

                     a. Banks Ban Multi-Bank Chat Rooms and Terminate Traders ......................... 22

                     b. Guilty Pleas and Government Actions Relating to FX Misconduct
                        Demonstrate the Existence of a Conspiracy ................................................... 23

                     c. Credit Suisse’s Consent Order Admits FX Gross Misconduct ....................... 25

     B. Class Plaintiffs Are Representative of the Classes ........................................................... 26

          1. The OTC Plaintiffs ...................................................................................................... 26

          2. The Exchange Plaintiffs .............................................................................................. 27

     C. Common Evidence Will Show that Defendants’ Conspiracy Impacted and Caused
        Damage to the Classes ...................................................................................................... 27

III. ARGUMENT .......................................................................................................................... 29

     A. Legal Standards for Rule 23(b)(3) Class Certification ..................................................... 29

     B. The Classes Satisfy Rule 23(a) ......................................................................................... 30

          1. The Many Thousands of Members in Each of the Classes Make
             Joinder Impracticable .................................................................................................. 30

          2. Plaintiffs’ Case Raises Common Questions Regarding Liability
             and Damages ............................................................................................................... 31



                                                                     i
         Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 3 of 170



          3. Plaintiffs’ Claims Are Typical of the Classes ............................................................. 33

          4. Plaintiffs Will Fairly and Adequately Represent the Classes ..................................... 34

                     a. Plaintiffs’ Interests Are Aligned with the Classes’ and
                        Plaintiffs Are Qualified to Represent the Classes ........................................... 34

                     b. Plaintiffs’ Counsel Are Qualified to Represent the Classes
                        and Should Be Appointed Class Counsel Under Rule 23(g) .......................... 35

     C. The Classes Satisfy Rule 23(b)(3) .................................................................................... 35

          1. Common Questions of Collusion, Impact, and Damages Predominate ...................... 36

                     a. Defendants’ Agreement to Fix FX Prices Will Be Proven
                        Through Common Evidence ........................................................................... 37

                     b. Class-wide Impact and Causation Will Be Demonstrated
                        Through Common Evidence ........................................................................... 39

                     c. Damages to Class Members Will Be Demonstrated Using
                        Formulae that Are Common to Class Members ............................................. 45

          2. Class Treatment Is a Superior Method to Resolve the Disputes ................................. 47

IV. CONCLUSION ....................................................................................................................... 49




                                                                   ii
         Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 4 of 170




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Amchem Prods., Inc. v. Windsor,
  521 U.S. 591 (1997) .....................................................................................................37, 47, 48

Amgen Inc. v. Conn. Ret. Plans and Trust Funds,
  568 U.S. 455 (2013) ...........................................................................................................30, 36

Anderson News, L.L.C. v. Am. Media, Inc.,
   680 F.3d 162 (2d Cir. 2012).....................................................................................................39

Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) .................................................................................................................38

Brown v. Kelly,
   609 F.3d 467 (2d Cir. 2010)...............................................................................................33, 37

Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc.,
   429 U.S. 477 (1977) .................................................................................................................44

Carnegie v. Household Int’l, Inc.,
   376 F.3d 656 (7th Cir. 2004) ...................................................................................................48

Chhab v. Darden Rests., Inc.,
   No. 11 Civ. 8345 (NRB), 2016 WL 3004511 (S.D.N.Y. May 20, 2016) ................................47

Comcast Corp. v. Behrend,
  569 U.S. 27 (2013) .............................................................................................................39, 46

Consol. Rail Corp. v. Town of Hyde Park,
   47 F.3d 473 (2d Cir. 1995).......................................................................................................31

Cordes & Co. Fin. Servs., Inc. v. A.G. Edwards & Sons, Inc.,
   502 F.3d 91 (2d Cir. 2007).....................................................................................33, 34, 37, 44

Dial Corp. v. News Corp.,
   314 F.R.D. 108 (S.D.N.Y. 2015) .......................................................................................32, 33

Eisen v. Carlisle and Jacquelin,
    417 U.S. 156 (1974) .................................................................................................................30

Goldemberg v. Johnson & Johnson Consumer Cos., Inc.,
   317 F.R.D. 374 (S.D.N.Y. 2016) .............................................................................................45



                                                                    iii
         Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 5 of 170



Gonqueh v. Leros Point to Point, Inc.,
   No. 14-CV-5883 (GHW), 2015 WL 9256932 (S.D.N.Y. Sept. 2, 2015) ................................47

In re Air Cargo Shipping Servs. Antitrust Litig.,
    No. 06-MD-1775, 2014 WL 7882100 (E.D.N.Y. Oct. 15, 2014) ................................30, 32, 40

In re Amaranth Nat. Gas Commodities Litig.,
    269 F.R.D. 366 (S.D.N.Y. 2010) .............................................................................................33

In re Currency Conversion Fee Antitrust Litig.,
    264 F.R.D. 100 (S.D.N.Y. 2010) .......................................................................................33, 48

In re DDAVP Direct Purchaser Antitrust Litig.,
    585 F.3d 677 (2d Cir. 2009).....................................................................................................44

In re Elec. Books Antitrust Litig.,
    No. 11 MD 2293 (DLC), 2014 WL 1282293 (S.D.N.Y. Mar. 28, 2014) ........................ passim

In re Flag Telecom Holdings, Ltd. Sec. Litig,
    574 F.3d 29 (2d Cir. 2009).......................................................................................................34

In re Foreign Exchange Benchmark Rates Antitrust Litig.,
    74 F. Supp. 3d 581 (S.D.N.Y. 2015)........................................................................................39

In re Hydrogen Peroxide Antitrust Litig.,
    552 F.3d 305 (3d Cir. 2009).....................................................................................................40

In re IMAX Secs. Litig.,
    283 F.R.D. 178 (S.D.N.Y. 2012) .............................................................................................37

In re LIBOR-Based Fin. Instruments Antitrust Litig.,
    11 MD 2262 (NRB), 2018 WL 1229761 (S.D.N.Y. Feb. 28, 2018) .....................31, 33, 37, 39

In re NASDAQ Market-Makers Antitrust Litig.,
    169 F.R.D. 493 (S.D.N.Y. 1996) .......................................................................................32, 37

In re Nexium Antitrust Litig.,
    777 F. 3d 9 (1st Cir. 2015) ...........................................................................................40, 44, 46

In re Petrobras Secs.,
    862 F.3d 250 (2d Cir. 2017), cert. petition filed (Nov. 2, 2017) .................................31, 36, 47

In re Playmobil Antitrust Litig.,
    35 F. Supp. 2d 231 (E.D.N.Y. 1998) .......................................................................................37

In re Scotts EZ Seed Litig.,
    304 F.R.D 397 (S.D.N.Y. 2015) ..............................................................................................45




                                                                  iv
          Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 6 of 170



In re Sumitomo Copper Litig.,
    182 F.R.D. 85 (S.D.N.Y. 1998) ...............................................................................................33

In re U.S. Foodservice Inc. Pricing Litig.,
    729 F.3d 108 (2d Cir. 2013)...............................................................................................36, 48

In re Visa Check MasterMoney Antitrust Litig.,
    280 F.3d 124 (2d Cir. 2001).....................................................................................................49

In re Vitamin C Antitrust Litig.,
    279 F.R.D. 90 (E.D.N.Y. 2012) ...............................................................................................37

In re Vitamins Antitrust Litig.,
    209 F.R.D. 251 (D.D.C. 2002).................................................................................................38

Johnson v. Nextel Commc’ns Inc.,
   780 F.3d 128 (2d Cir. 2015).....................................................................................................32

Langan v. Johnson & Johnson Consumer Cos. Inc.,
   No. 3:13-cv-1470, 2017 WL 985640 (D. Conn. Mar. 13, 2017) .............................................34

Moreno v. Deutsche Bank Americas Holding Corp.,
  15-cv-9936-LGS, 2017 WL 3868803 (S.D.N.Y. Sept. 5, 2017) .............................................32

New York v. Hendrickson Bros., Inc.,
   840 F.2d 1065 (2d Cir. 1988).............................................................................................45, 46

Roach v. T.L. Cannon Corp.,
   778 F.3d 401 (2d Cir. 2015)...............................................................................................36, 45

Shahriar v. Smith & Wollensky Rest. Grp., Inc.,
   659 F.3d 234 (2d Cir. 2011).....................................................................................................31

Sykes v. Mel S. Harris and Assocs. LLC,
   780 F.3d 70 (2d Cir. 2015).................................................................................................36, 49

Tyson Foods, Inc. v. Bouaphakeo,
   136 S. Ct. 1036 (2016) .......................................................................................................36, 40

Waggoner v. Barclays PLC,
  875 F.3d 79 (2d Cir. 2017), cert. denied, No. 17-1209, 2018 WL 1116150
  (Apr. 30, 2018) .........................................................................................................................29

Wal-Mart Stores, Inc. v. Dukes,
   564 U.S. 338 (2011) ...........................................................................................................32, 37




                                                                     v
          Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 7 of 170



Statutes, Rules, and Regulations

Federal Rules of Civil Procedure
   Rule 23 .....................................................................................................................................30
   Rule 23(a)...................................................................................................................2, 5, 29, 30
   Rule 23(a)(1) ............................................................................................................................30
   Rule 23(a)(2) ................................................................................................................31, 32, 33
   Rule 23(a)(4) ............................................................................................................................34
   Rule 23(b) ..........................................................................................................................29, 47
   Rule 23(b)(3) .................................................................................................................... passim
   Rule 23(g) ................................................................................................................................35

Other Authorities

2 William B. Rubenstein, NEWBERG ON CLASS ACTIONS
   4.72 (5th ed. West 2014) ..........................................................................................................49

W. Rubenstein, NEWBERG ON CLASS ACTIONS
   §4:49 (5th ed. 2012) ................................................................................................................36

Wright, Miller, & Kane, FEDERAL PRACTICE AND PROCEDURE
   §1778 (3d ed. 2005) .................................................................................................................36




                                                                       vi
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 8 of 170




                         EXPLANATION OF CITATION FORMS

The following citation forms are used in this memorandum:

Parties
   • “Class Plaintiffs” are Aureus Currency Fund, L.P., The City of Philadelphia, Board of
        Pensions and Retirement, Employees’ Retirement System of the Government of the
        Virgin Islands, Employees’ Retirement System of Puerto Rico Electric Power Authority,
        Fresno County Employees’ Retirement Association, Haverhill Retirement System,
        Oklahoma Firefighters Pension and Retirement System, State-Boston Retirement System,
        Syena Global Emerging Markets Fund, LP, Tiberius OC Fund, Ltd., Value Recovery
        Fund L.L.C., and United Food and Commercial Workers Union and Participating Food
        Industry Employers Tri-State Pension Fund, J. Paul Antonello, Marc G. Federighi,
        Thomas Gramatis, Doug Harvey, Izee Trading Company, John Kerstein, Michael
        Melissinos, Mark Miller, Robert Miller, Richard Preschern d/b/a Preschern Trading, Peter
        Rives, Michael J. Smith, Casey Sterk, and Systrax Corporation.

   •   “Defendants” are Settling Defendants and Non-Settling Defendant.

   •   “Settling Defendants” are Bank of America, BTMU, Barclays, BNP Paribas, Citigroup,
       Deutsche Bank, Goldman Sachs, HSBC, JPMorgan, Morgan Stanley, RBC, RBS, Soc
       Gen, Standard Chartered, and UBS.

   •   “Non-Settling Defendant” is Credit Suisse.

   •   “Bank of America” or “BofA” is Bank of America Corporation, Bank of America, N.A.,
       and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

   •   “BTMU” is The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   •   “Barclays” is Barclays Bank PLC and Barclays Capital Inc.

   •   “BNP Paribas” or “BNP” is BNP Paribas Group, BNP Paribas North America Inc., BNP
       Paribas Securities Corp., and BNP Prime Brokerage, Inc.

   •   “Citigroup” or “Citi” is Citigroup Inc., Citibank, N.A., Citicorp, and Citigroup Global
       Markets Inc.

   •   “Credit Suisse” is Credit Suisse AG, Credit Suisse Group AG, and Credit Suisse
       Securities (USA) LLC.

   •   “Deutsche Bank” or “DB” is Deutsche Bank Securities Inc. and Deutsche Bank AG.

   •   “Goldman Sachs” or “GS” is The Goldman Sachs Group, Inc. and Goldman, Sachs & Co.




                                              vii
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 9 of 170



   •   “HSBC” is HSBC Holdings PLC, HSBC Bank PLC, HSBC North America Holdings
       Inc., HSBC Bank USA, N.A., and HSBC Securities (USA) Inc.

   •   “JPMorgan” or “JPM” is JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A.

   •   “Morgan Stanley” or “MS” is Morgan Stanley, Morgan Stanley & Co. LLC, and Morgan
       Stanley & Co. International PLC.

   •   “RBC” is RBC Capital Markets LLC.

   •   “RBS” is The Royal Bank of Scotland Group PLC, The Royal Bank of Scotland PLC,
       and RBS Securities Inc.

   •   “Soc Gen” is Société Générale.

   •   “Standard Chartered” is Standard Chartered Bank.

   •   “UBS” is UBS AG, UBS Group AG, and UBS Securities LLC.

Other Defined Terms

   •   “Affected Currency Pairs” means those currency pairs identified in Appendix A.

   •   “Benchmark Rate” is an FX rate calculated and published at a particular time of day by a
       third-party, such as the WM/Reuters Closing Spot Rate, and the ECB reference rate.

   •   “Class Member” or “Class Members” refers to members of the “OTC Class” and/or
       “Exchange Class.”

   •   “Classes” means the OTC Class and Exchange Class.

   •   “Class Period” means the period between December 1, 2007 and December 31, 2013,
       inclusive.

   •   “Ex. __” refers to an exhibit to the Declaration of Christopher M. Burke in Support of
       Class Certification.

   •   “Lead Counsel” means Scott+Scott Attorneys at Law LLP and Hausfeld LLP.




                                             viii
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 10 of 170




I.     INTRODUCTION

       Defendants are the dominant market-making banks in the foreign exchange (“FX”)

market. The above chat between FX traders           (Credit Suisse) and        (Goldman Sachs)

is but one of thousands of chats demonstrating that Defendants agreed to fix FX prices by

widening bid-ask spreads in at least 52 currency pairs.        The conspiracy was expansive,

encompassing FX traders around the globe from each of the 16 Defendants. Despite the reach of

the conspiracy, the modus operandi of the cartel was simple: use an interconnected network of

electronic chat rooms to persistently and systematically discuss FX prices to be charged to

customers and other sensitive competitive information with competitors for the purpose of

widening spreads. As a result, Defendants’ conspiracy had the effect of raising prices when

Class Members bought FX and lowering prices when Class Members sold FX, resulting in injury

to Class Members.

       To date, four Defendants have pleaded guilty to violating the U.S. antitrust laws by

agreeing to eliminate worldwide competition in the purchase and sale of the EUR/USD currency

pair (the most heavily traded currency pair), while a fifth received cooperation amnesty. Another

Defendant pleaded guilty to conspiring to fix prices of certain emerging market currencies.

Government agencies in the U.S., UK, and elsewhere have fined at least five other Defendants

for misconduct in their respective FX businesses. Among them, New York’s Department of

Financial Services (“NYDFS”) fined Credit Suisse $135 million for FX misconduct, including

the inappropriate sharing of information about spreads to be charged to customers. These 11



                                               1
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 11 of 170



Defendants have collectively paid over $11 billion in fines. In this action, 15 out of the 16

Defendants have settled with Plaintiffs, paying over $2.31 billion. Credit Suisse remains the

lone holdout.

        Plaintiffs now move pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil

Procedure to certify the following two litigation classes:

        OTC Class: All persons who, between December 1, 2007 and December 31,
        2013 (inclusive) entered into a total of 10 or more FX spot, forward, and/or FX
        swap trades directly with one or more Defendants in the 52 Affected Currency
        Pairs, where such persons were either domiciled in the United States or its
        territories or, if domiciled outside the United States or its territories, traded in the
        United States or its territories.

        Exchange Class: All persons who, between December 1, 2007 and December 31,
        2013 (inclusive) entered into a total of 10 or more trades of FX futures contracts
        on a U.S. exchange.

        Exclusions from both Classes: Excluded from the Classes are the Defendants
        and their parents, subsidiaries, affiliates, directors, and employees. Also excluded
        from the Classes are any judicial officer presiding over this action and the
        members of his/her immediate family and judicial staff, and any juror assigned to
        this action. Finally, trades whose prices were set on the basis of benchmark rates,
        such as the WM/Reuters FX closing spot rates or the ECB reference rates, are
        excluded.1

Each Class brings a single claim for relief against Credit Suisse under Section 1 of the Sherman

Act, 15 U.S.C. §1. For purposes of certifying their antitrust claims for trial, the Classes have

focused on Defendants’ conspiracy to widen FX bid-ask spreads, which represent the price that

Class Members must pay to transact in FX with market makers such as Defendants.

        As demonstrated below, Plaintiffs satisfy the requirements of Federal Rule of Civil

Procedure 23(a). The Classes are ascertainable and numerous, each containing tens of thousands

of members such that joinder is impracticable. Proof of the existence, nature, and scope of the


1
         The Class definitions, exclusions, and list of the Affected Currency Pairs are set forth in Appendix A
attached hereto.



                                                      2
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 12 of 170



antitrust conspiracy alleged by the Classes is common to all members. The named Plaintiffs’

claims are typical of the Classes because Defendants’ conspiracy affected all members of the

Classes. Named Plaintiffs are adequate representatives of the Classes they seek to represent, and

Class Counsel are well-qualified.

       Plaintiffs also satisfy the requirements of Rule 23(b)(3). Plaintiffs will use common

evidence to prove each element of the Classes’ Sherman Act claims. First, Plaintiffs will

demonstrate that Defendants, including Credit Suisse, agreed to fix FX prices.         Common

evidence of the agreement to restrain trade will include, among other things, Defendants’ guilty

pleas, Credit Suisse’s Consent Order, other government findings, Defendants’ documents,

including chat room transcripts, witness testimony, and expert econometric analyses of market

wide FX trading.     As detailed below, Defendants engaged in a persistent, systematic, and

interconnected conspiracy to widen spreads and acted in furtherance of the conspiracy by sharing

sensitive competitive information, including spreads (prices), customer identity, volume, and

other order flow. Their conspiracy was intended to and did, in fact, cause bid-ask spreads to

widen throughout the FX market. The evidence viewed as a whole – as required by Supreme

Court and Second Circuit precedent – demonstrates an overarching agreement to fix FX prices.

       Credit Suisse may protest that the conduct described in this memorandum is episodic

with the bad actors siloed in different chat rooms. However, a cartel operating in a worldwide,

24-hour-a-day, dynamic financial market must be flexible if it is to be effective. The evidence

describing chats to fix prices and communicate other sensitive competitive information is

compelling – thousands of communications in over 100 permanent chat rooms with

interconnected membership. The evidence inexorably leads to the conclusion that Defendants

agreed to, and did, fix prices across dozens of currency pairs.




                                                 3
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 13 of 170



       Plaintiffs will use common evidence to establish that Defendants’ conspiracy injured all

or virtually all members of the Classes during the Class Period. Profs. Bjønnes and Ljungqvist

opine that they can measure impact and damages through common formulae that compare FX

prices during the Class Period with a post-conspiracy “clean period” (2014-15) to compute the

overcharge on each of Class Members’ trades. For their model, Profs. Bjønnes and Ljungqvist

rely on principles of finance and economics known as market microstructure and use Trade Cost

Analysis (“TCA”), which is widely accepted among financial regulators and academic financial

economists.    Consistent with Plaintiffs’ theory of liability, their model shows Defendants’

conspiracy injured more than 99% of OTC Class Members by widening bid-ask spreads and

therefore increasing Class Members’ trade costs. Prof. Bjønnes and Ljungqvist’s results are also

consistent with the nature of Defendants’ conspiracy. Defendants’ conspiracy widened bid-ask

spreads – i.e., increased the prices at which Class Members bought and decreased the prices at

which they sold.

       Plaintiffs will use common proof to establish the amount of damage caused to Class

Members. Using the same model that measures impact, Profs. Bjønnes and Ljungqvist compute

each Class Member’s damage on a trade-by-trade basis, permitting them to sum the results to

show total Class-wide damages to the OTC Class. The model uses common damage formulae

applicable to each Class Member. As a result, common, rather than individualized, issues

predominate.

       Finally, Plaintiffs also satisfy Rule 23(b)(3)’s superiority requirement.      A single,

consolidated action is far superior to a raft of individual lawsuits. Each lawsuit would have to

prove the existence of the exact same conspiracy using the same evidence. A class action




                                               4
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 14 of 170



therefore allows the aggregation of evidence and expert analysis to answer the common

questions of agreement, injury, and damages.

        The Classes satisfy Rules 23(a) and (b)(3). Accordingly, Plaintiffs respectfully request

that the Court certify the Classes and appoint Christopher M. Burke of Scott+Scott Attorneys at

Law LLP and Michael D. Hausfeld of Hausfeld LLP as Class Counsel.

II.     STATEMENT OF FACTS

        A.       Common Evidence Will Show Defendants, Including Credit Suisse,
                 Conspired to Fix FX Prices by Widening Spreads and Eliminating
                 Competition

                 1.       The FX Market

        The FX market is where currencies are bought and sold. It is a global market, trading 24

hours a day around the world.2 The FX market is predominantly an over-the-counter (“OTC”)

market.3 Counterparties trade with each other without an intermediating exchange. A small

amount of FX trading is also done through exchanges, such as the Chicago Mercantile Exchange

(“CME”).4

        Currencies are bought and sold in currency pairs, e.g., euro / dollar (EUR/USD),5 because

each foreign exchange transaction is effectively the purchase of one currency and the sale of

another.6 The first currency in the pair is the base currency (here, EUR) and reflects what

currency is being bought or sold.7 The second currency in the pair (here, USD) is the reference

or quote currency. A person buying EUR/USD will buy euros (the base) and pay dollars (the


2
        Ex. 1, Bank for International Settlements, Triennial Central Bank Survey, Foreign exchange turnover in
April 2013: preliminary global results (hereinafter “BIS, Triennial Central Bank Survey, Preliminary Results 2013”)
at 3.
3
        During the Class Period, over 95% of FX trading occurred OTC. Id. at 9, Table 1.
4
        See Ex. 2 (Yanez Dep.) at 61:25-62:4; 65:2-11.
5
        Currency abbreviations are described in Appendix A.
6
        See Expert Report of Geir Høidal Bjønnes and Alexander Ljungqvist (“Bjønnes-Ljungqvist Report”), ¶37.
7
        Ex. 2 (Yanez Dep.) at 62:18-21.



                                                        5
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 15 of 170



reference or quote). In contrast, a person selling EUR/USD will sell euros and receive dollars.

Thus, the price to buy or sell a given currency pair is reflected by its exchange rate.8

         Defendants, such as Credit Suisse, are FX dealer banks, each of whom acts as a “market

maker” or “liquidity provider” in the FX market. Defendants quote prices at which they are

willing to buy or sell a designated volume of a given currency pair. Quotes typically consist of a

“bid” price (the price at which a bank offers to purchase a currency) and an “ask” price (the price

at which a bank offers to sell a currency). For example, for 5 million EUR/USD, a dealer could

quote a bid-ask spread of 1.2345 / 1.2347. The first number (1.2345) is the bid price at which

the dealer is willing to buy the base currency (euros). The second number (1.2347) is the ask

price at which the dealer is willing to sell the base currency. As this example shows, dealers

generally provide price quotes to four decimal points, with the final digit known as a “percentage

in point” or “pip.”9

         The difference between the bid and ask is the “bid-ask spread” or “spread.”10 In the

above example, the spread is two pips (1.2347 selling price – 1.2345 buying price). The spread

is how an FX dealer is primarily compensated for acting as a market maker.11 Generally, FX

dealers want wider spreads, because it allows them to buy lower and sell higher, increasing the

likelihood for more profits, and mitigating the risk that the market moves against them.12

Customers, however, want narrower spreads so that they can buy at lower prices and sell at

higher prices.13 The bid-ask spread is therefore a price that customers pay to transact in FX.14


8
         Ex. 2 (Yanez Dep.) at 75:15-23.
9
         Pips are also referred to by traders in conversation as “points.” See, e.g., Ex. 3 (Altadonna Dep.) at 280:22-
281:11; see also Ex. 2 (Yanez Dep.) at 251:25-252:12.
10
         Ex. 2 (Yanez Dep.) at 77:22-23.
11
         Bjønnes-Ljungqvist Report, ¶51.
12
         Ex. 2 (Yanez Dep.) at 80:16-81:19 and 82:11-15.
13
         Ex. 2 (Yanez Dep.) at 86:14-87:4 and 89:12-21.
14
         Ex. 2 (Yanez Dep.) at 77:15-21; see also Ex. 3 (Altadonna Dep.) at 103:25-104:10.



                                                          6
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 16 of 170



        There are four types of FX instruments relevant to this Motion. Relevant to the OTC

Class are spot trades, forwards, and FX swaps.               These three FX instruments account for

approximately 93%-94% of the OTC trades in the U.S.15 Relevant to the Exchange Class is the

FX futures contract, which is a standardized contract trading on an exchange and calling for

delivery of a specified quantity of a specified currency, or a cash settlement, on a specified date.

        The pricing of spot transactions is critically important; spot prices are the foundation for

pricing all FX instruments.16 The prices of forwards and FX swaps are derived from the

underlying spot price, while futures prices closely track the spot price.17 Thus, every time the

spot price moves, the prices of other FX instruments move.18 For this reason, conduct that

affects the spot price will affect the price of all other FX instruments.

        Finally, the FX market exhibits characteristics that antitrust law and economics have

identified as being conducive to collusion. Plaintiffs’ expert Hal J. Singer, Ph.D. assessed the

competitive nature of the FX market using a standard framework used by industrial organization

economists known as the structure/conduct/performance (“SCP”) paradigm.19                         Regarding

structure and following the Price Fixing guidelines issued by the DOJ, Dr. Singer found:

            •   Defendants dominate FX trading, accounting for approximately 90% of all U.S.
                volume during the Class Period, such that the FX market is “highly
                concentrated.”20

            •   There are no close substitutes for the FX liquidity provided by Defendants or for
                FX generally.21


15
          Ex. 1, BIS, Triennial Central Bank Survey, Preliminary Results 2013 at 8, Graph 3. Options and other
exotic instruments make up the remaining 6%-7% of FX instruments traded OTC, but they are not included in the
class definition.
16
          Bjønnes-Ljungqvist Report, ¶46; see also Ex. 2 (Yanez Dep.) at 63:7-10.
17
          Bjønnes-Ljungqvist Report, ¶46; see also Ex. 2 (Yanez Dep.) at 63:7-12.
18
          Bjønnes-Ljungqvist Report, ¶46.
19
          Class Certification Report of Hal J. Singer, Ph.D. (“Singer Report”), ¶3.
20
          Singer Report, ¶¶4, 25-26; see also Ex. 2 (Yanez Dep.) at 103:15-104:7.
21
          See Singer Report, ¶¶4, 27; see also Ex. 2 (Yanez Dep.) at 106:2-107:2.



                                                      7
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 17 of 170



              •   FX is a homogenous commodity and the pricing of FX varies predictably with
                  common factors.22

              •   Class Members transact regularly and repeatedly with Defendants, often at
                  predictable times, and Defendants analyze these patterns.23

              •   The social and professional ties in the FX trading community created incentives
                  and opportunities for collusion.24

              •   Defendants’ FX traders maintained real-time contact with each other to
                  instantaneously exchange information.25

                  2.        The Conspiracy to Fix FX Prices and Eliminate Competition

         Beginning at least as early as December 1, 2007, Defendants conspired to fix the prices

of at least 52 currency pairs. Defendants’ conspiracy included both G-10 and emerging market

currency pairs.26 In furtherance of their conspiracy, Defendants persistently used interconnected

multibank chat rooms to disseminate sensitive competitive information, including spreads to be

made to their customers.

                            a. Chat Rooms Facilitated the Price-Fixing Conspiracy

         Chat rooms were integral to the conspiracy.27 By the beginning of the Class Period,

Defendants’ FX traders communicated with each other daily using Bloomberg or Reuters-based

chat rooms.28        Chat rooms allowed these competitors to communicate instantaneously and


22
          See Singer Report, ¶¶4, 28-30. Common factors include “market-specific factors (including the interbank
price, trade size, volatility, liquidity, and order type), as well as factors specific to the transaction type and the type
of customer (such as customer volume, sophistication, and likelihood of being informed).” Id., ¶31. While this case
covers 52 currency pairs, all currencies can be exchanged, at a price, into another currency, and through arbitrage,
price discrepancies between currencies are removed.
23
          Singer Report, ¶¶4, 31.
24
          Singer Report, ¶¶4, 32.
25
          Singer Report, ¶¶4, 33.
26
          During the Class Period, the top three currency pairs (EUR/USD, USD/JPY, and GBP/USD) accounted for
over half of all FX market turnover by notional volume. See Ex. 1, BIS, Triennial Central Bank Survey, Preliminary
Results 2013, at 5 (Graph 1), and 11 (Table 3).
27
          See, e.g., Ex. 4, U.S. v. Barclays PLC, Plea Agreement, ¶4(h) (“In furtherance of the [price-fixing]
conspiracy, the defendant and its co-conspirators engaged in communications, including near daily conversations,
some of which were in code, in an exclusive electronic chat room. . . .”).
28
          See Ex. 5, CS-FXLIT-10017196 at 96 (On February 20, 2007,                   (Credit Suisse),          (RBS), and
         (Goldman Sachs)



                                                            8
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 18 of 170



continuously around the globe. Once formed, chat rooms could, and did, exist for years.29 All

that was required to create a chat room or initiate a one-off chat conversation with another trader

was a Bloomberg account, which Defendants’ FX traders had.30

        Defendants often named their chat rooms. Although purported competitors, Defendants

sometimes chose names which highlighted their conspiracy, such as “The Cartel” and “Yen

Cartel.”31 Other names, such as the “Essex Express,” reflected that some of its participants lived

in Essex, England and rode the same train together to work. And still other names reflected the

currencies traded by the chat room participants, such as “The Sterling Lads.”

        While individual chat rooms would often emphasize certain currencies, they would

regularly discuss other currency pairs. The Cartel focused on EUR/USD, the Sterling Lads

primarily traded sterling (another name for the British pound), the “Yen Cartel” focused on

trading Japanese yen, but all of those groups routinely discussed numerous other currencies.

        As Appendix B demonstrates, FX traders were simultaneous members of – and active

participants in – numerous chat rooms. For example, in 2011 alone, Ashton (Barclays),32 who

has been indicted for price-fixing by the DOJ, was a member of The Cartel, a founder of The

Sterling Lads,

                     permitting him continuous and instantaneous access to traders from each of the

other Defendant banks.




29
         Appendix B provides the name, list of participants, dates, and currency pairs discussed of numerous chat
rooms used by Defendants’ FX traders. Appendix B is not an exhaustive list of all multibank chat rooms; it is
merely representative of the evidence Plaintiffs can and will present at trial.
30
         Id.; see also Ex. 3 (Altadonna Dep.) at 90:1-20.
31
         See Appendix B.
32
         Appendix C provides relevant employment information for each trader identified in this memorandum.



                                                       9
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 19 of 170



       Chat rooms also allowed FX traders to maintain and grow their lines of collusive

communication even if they moved to another bank. As traders moved between competitor

banks, they took their relationships with them, growing a strong interconnected network. As an

example,          remained a member of “The Dream Team” chat room even as he moved from

Bank of America and Credit Suisse.33



                                                                                34
                                                                                     Each member

of the “RBS Reunion” chat room worked at RBS at some point in the past. Once located at a

new bank, an FX trader simply had to rejoin or reform the chat room.35

       By participating in numerous interconnected chat rooms, Defendants created an efficient

network to quickly agree on spreads, share sensitive competitive information, coordinate trading,

and monitor and enforce their conspiracy. Chat rooms facilitated the conspiracy.

                        b. Defendants Agreed to Fix Bid-Ask Spreads and Share Sensitive
                           Competitive Information

       Unlike exchange-based markets, there is no centralized platform displaying offered prices

and consummated transactions in the OTC FX market. Generally, only the parties to an OTC FX

trade know the details of the trade, including, price, customer identity, and volume. This

valuable information enables market participants to forecast market moves, and is used by

market makers in setting their prices.36 Absent an agreement to fix prices, no bank would share

this valuable and sensitive information with its competitors; however, as explained here,

Defendants did share this information with one another. By agreeing to share this information on
33
       Ex. 6, GS-FX-CIVIL-02170840 at 57-58 (On August 16, 2011, members of The Dream Team
34
       Ex. 3 (Altadonna Dep.) at 91:20–92: 11.
35
       See, e.g., Ex. 7, GS-FX-CIVIL-02189427 at 39-40 (On October 5, 2009,
36
       Ex. 3 (Altadonna Dep.) at 111:15-23, 113:9-23, 132:2-16.



                                                     10
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 20 of 170



a persistent, systemic, and interconnected basis, Defendants compounded their informational

edge. This allowed Defendants to agree to fix and maintain wider FX spreads at the expense of

Class Members.

        Defendants’ sharing of sensitive competitive information, including spreads, violated

internal bank policies as well as the Federal Reserve Bank of New York’s “Guidelines for

Foreign Exchange Trading Activities.”37 In December 2008, Deutsche Bank’s




            38
                 Credit Suisse



                                                                                             39
                                                                                                  All Defendants

had similar policies.40 Despite these warnings, Defendants’ traders continued sharing sensitive

competitive information in contravention of the external and internal policies.

        Defendants’ traders and supervisors knew exchanging spreads and other sensitive

competitive information was wrong. In June 2009,                           (Goldman Sachs)

(Goldman Sachs)




37
         Ex. 8, Federal Reserve Bank of New York, Guidelines for Foreign Exchange Trading Activities, Foreign
Exchange Committee, at 11.
38
         Ex. 9, DB-0940487 at 87.
39
         Ex. 10, CS-FXLIT-00000023 at 24; see also Ex. 11, CS-FXLIT-00017640 at 42.
40
         See, e.g., Ex. 12, In the Matter of Peter Little, Federal Reserve Docket No. 18-010-E-I, 18-010-CMP-I
(Feb. 16, 2018), ¶45 (“During the relevant period, Barclays maintained policies prohibiting: the improper disclosure
of Barclays’ proprietary and client confidential information; market abuse, including manipulative trading; and
coordination with competitors in violation of applicable competition laws.”). Little was an FX trader at Credit
Suisse prior to his position at Barclays.



                                                        11
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 21 of 170




                                                                                  41


In response,                                                                                              Despite the

warning,             and traders from other Defendants continued exchanging sensitive competitive

information throughout the Class Period.42 In fact, they were encouraged to do so by their

supervisors.43

         Class Plaintiffs’ expert Robin Poynder prepared a Chat Report which is illustrative of

Defendants’ widespread sharing of sensitive competitive information. Mr. Poynder analyzed

Defendants’ communications for a random sample of 91 trading days during the Class Period.

These communications are often couched in short-hand language and abbreviations commonly

used by FX traders, but difficult for persons not active in FX trading to understand. Mr. Poynder

determined that sensitive competitive information was shared between Defendants on 90 of the

91 sample days.44 The only day in the sample where sensitive competitive information was not



41
         Ex. 13, GS-FX-CIVIL-02911022 at 23.
42
         See Ex. 14, In the Matter of The Goldman Sachs Group, Inc., NYDFS Consent Order, ¶¶11-22.
43
         See, e.g., Ex. 15, Employment Tribunal Judgment, Christopher Ashton, Case No. 3202066/15 (Sept. 9,
2016) at 24, ¶27 (“The Claimant told the Employment Tribunal that, from the start of his employment, he was
encouraged to be connected to the market and that this meant having friendly relationships with, and speaking to,
peers at competitor banks and with customers, in order to obtain as much information as possible about the
market.”); Ex. 16, Employment Tribunal Judgment, Carly McWilliams, Case No. 3200384/15 (April 19, 2016) at 9,
¶25 (The court found that McWilliams’ manager’s (Ramchandani) conduct was “consistent with her belief that her
manager encouraged and condoned the practice of FX traders to share information about particular types of client
with traders at other banks in order to gain market information, even if it would identify that client.”); Ex. 12, In the
Matter of Peter Little, Federal Reserve Docket No. 18-010-E-I, 18-010-CMP-I (Feb. 16, 2018), ¶6 (Little was not
only “aware that other FX traders at Barclays, including the traders that he supervised, participated in chat rooms
with traders at competitor banks,” he encouraged Barclay’s traders to obtain information from competitors and
communicate with competitors on his behalf.), ¶13 (“When Trader 1 told Little he sought entry to the Cartel ‘to
build up [his] eur contacts,’ Little responded: “I need to rely on you so get to work . . . need both sides ldn [London]
and ny [New York].’”).
44
         Expert Report of Robin Poynder, Bank Chats (“Chat Report”), ¶4. Utilizing Defendants’ own policies and
guidance, Mr. Poynder defines sensitive competitive information as follows: “pricing, order, or customer



                                                          12
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 22 of 170



shared between Defendants was December 4, 2013 – after the beginning of government

investigations and the closing of multibank chat rooms by Defendants.45

        Using only the randomly selected trading days, Mr. Poynder’s Chat Report contains the

following diagram which powerfully illustrates Defendants’ interconnected network for sharing

information.46 Each bank circle is sized relative to its total number of instances of shared

Sensitive Competitive Information. Each connecting line is sized relative to the number of

instances the two banks share such information. The armature, once completed, forms an “Orb

of Conspiracy”:




information that FX traders at other banks could plausibly exploit to their advantage, to their customers’
disadvantage, or both – as distinguished from generalised commentary or ‘market colour.’” Chat Report, ¶2.
45
         Chat Report, ¶4.
46
         Chat Report, ¶112.



                                                   13
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 23 of 170



        Regarding Defendants’ conduct, Plaintiffs’ expert economist Dr. Singer uses common

statistical techniques to demonstrate “Mr. Poynder’s findings are consistent with the hypothesis

that the sharing of sensitive competitive information was pervasive, in the sense of occurring on

all or almost all trading days during the Class Period.”47 Singer concludes that if sensitive

competitive information was actually exchanged on fewer than 95% of 1,531 trading days in the

Class Period, then the probability that Defendants would have exchanged sensitive competitive

information on 90 of the 91 days of the random sample is only 5.4%.48

        Plaintiffs will next set forth examples of chat room discussions that are common proof of

the conspiracy.

                                  i.       Fixing Spreads Charged to Customers

        Common evidence shows that Defendants routinely shared and agreed upon their spreads

(prices) to quote to customers, enabling Defendants not to compete with each other. As early as

March 2007,            (Goldman Sachs)                         (Credit Suisse)                  (RBS)



                                          49
                                               Later, in January 2008,




47
          Singer Report, ¶36.
48
          Id.
49
          Ex. 17, CS-FXLIT-10020301 at 25-26.
50
          Ex. 18, GS-FX-CIVIL-02202114 at 17. The New York Department of Financial Services described the
conduct in this chat as “Spread Collusion.” Ex. 78, In the Matter of Credit Suisse AG, NYDFS Consent Order, ¶37.
Earlier, on June 6, 2007,                                                                               Ex. 19,
GS-FX-CIVIL-02206796 at 806.



                                                      14
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 24 of 170



       Chat transcripts demonstrate Defendants, including Credit Suisse, regularly shared and

agreed on spreads for their internal spread matrices or grids.51 Defendants used their spread

grids as a price list and a price floor for customers.52 A spread grid is a pricing matrix that lists

the bid-ask spreads for groups of currency pairs, e.g., G-10 or emerging markets, for certain

volumes at normal market conditions, liquidity, and time of day.53

       In the following examples, Credit Suisse agreed with a competitor bank on spread grids

to show customers. In June 2009,                    (Credit Suisse)              (Morgan Stanley)
                                                      54


               55




       In July 2011,            (Credit Suisse)              (Barclays),
                                                                                             56




51
       See, e.g., Ex. 20, UBS_ZINC_CIV_000252087 at 2196-97 (On January 5, 2010, members of The Cartel
                                                   (UBS):
                                                          (Barclays):
            (Citi):
                             ; Ex. 21, UBS_ZINC_CIV_000049605 at 08-09 (On January 20, 2011, members of

                                             (Barclays):
              (BOTM):
52
       Ex. 2 (Yanez Dep.) at 166:10-167:3.
53

                                             Ex. 2 (Yanez Dep.) at 163:2-16.

                              Ex. 2 (Yanez Dep.) at 163:15–164:9.
54
       Ex. 3 (Altadonna Dep.) at 296:17-301:22.
55
       Ex. 22, CS-FXLIT-10387680 at 80.
56
       Ex. 23, CS-FXLIT-04236229 at 30.



                                                    15
         Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 25 of 170



         On September 20, 2011,            (Goldman Sachs)                     (Credit Suisse),
                                                                    57




                        58



         On the same day that

                       (Goldman Sachs)                                                     (Credit Suisse),
                                                                                                59
         (JPMorgan), and              (RBS).




         In addition to fixing and widening spread matrices, Defendants colluded to fix daily

spreads quoted to customers in the FX spot market.                       (Credit Suisse)



               60


                             61



         In the following examples, a Credit Suisse FX trader agrees with the trader at a

competitor on spreads to charge customers:



57
         Ex. 24, GS-FX-CIVIL-03410947 at 951-52.
58
         See Ex. 25 (Bowen Dep.) at 84:16-87:16.
59
         Ex. 26, GS-FX-CIVIL-02172971 at 83-84.
60
         Ex. 3 (Altadonna Dep.) at 198:12-22.
61
         See Ex. 3 (Altadonna Dep.) at 291:13–294:18; Ex. 27, JPMC-CIVIL-0000052607 at 9-10 (
(BofA)
                                                     ; Ex. 38, CS-FXLIT-00819235 at 37 (On May 10, 2011,
           (UBS)
                                  .



                                                  16
           Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 26 of 170



              •   In November 2009,                         (Credit Suisse)                     (RBS),
                                                            62


              •   In July 2011, in the “CAD, CHF, and Stuff” chat room,                           (Credit Suisse)
                                                                     (RBS)
                                                                                           63


              •   In February 2012, in the Yen Cartel,                        (JPM)
                                            (Credit Suisse)                                      (BofA)
                                                                       64


              •   In another chat room, in August 2012,                     (Credit Suisse)
                                                                                                65


              •   In July 2012,           (BNP)                      (Credit Suisse),
                                                                                      66


           The discovery record in this case is replete with examples of spread fixing.67 In the 91-

day random sample, Mr. Poynder’s Chat Report documents 522 communications where



62
        Ex. 29, RBS_IN_RE_FX_LITIG_00023541 at 41.
63
        Ex. 30, CS-FXLIT-00464143 at 64.
64
        Ex. 31, CITI-FX-CIVIL_00242725 at 28.
65
        Ex. 32, JPMC-CIVIL-0000627708 at 14.
66
        Ex. 33, AO 018202-DOJ at 24.
67
        See, e.g., Ex. 34, DB-0912275 at 75-76 (January 21, 2010 chat transcript where     (Credit Suisse)
       (Deutsche Bank)                                                     ; Ex. 35, CS-FXLIT-04939163 at 65-
66 (On December 2, 2010 in the “RBS Reunion” chat room, after            (RBS)
                                                                    (Credit Suisse)

     ...                   (Morgan Stanley)                ); Ex. 36, DB-0779634 at 45-46 (On May 15, 2009,
        (Credit Suisse)
           ; Ex. 37, CITI-FX-CIVIL_00006042 at 47) (On February 4, 2008, the “Horras” chat room members
                                                                        ; Ex. 38, UBS_ZINC_CIV_000096807 at
12 (On October 11, 2011, in the Slaaaggggsssss 2 chat room             (Credit Suisse)
           to Barclays, HSBC, UBS, and RBS); Ex. 39, UBS_ZINC_CIV_000101064 at 68 (On November 2, 2011,
      (Credit Suisse)                                                 ); Ex. 40, BARC-FX-CIV_00030564 at 65
(On September 28, 2010, “Trap 5” chat room members, including         (Credit Suisse) and   (Barclays)
                                         ; Ex. 41, CS-FXLIT-05019813 at 27 (On September 20, 2011, “Old Gits”
chat members, including        (Credit Suisse) and           (BNP)                                      ; Ex.
42, CITI-FX-CIVIL-00227342 at 61-62 (On January 4, 2012, member of The Cartel chat room
                                                                                ...         ...           ...

 ..                ..                             ..    ; Ex. 43, CS-FXLIT-06033680 at 87 (On March 1, 2012,
members of The Sterling Lads                                           (Credit Suisse):



                                                       17
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 27 of 170



Defendants shared spread information. Based on these results, Dr. Singer finds that “one can

infer statistically with 95 percent confidence that the total number of [sensitive competitive

information] involving spreads that would have been uncovered in a review of every day of the

Class Period would be between 7,157 and 10,407.”68

                                   ii.      Sharing Other Sensitive Competitive Information

        Defendants regularly shared other competitively sensitive “order flow” information.69

Defendants exchanged details of recent transactions, including volume, direction, and customer

identity.70 Defendants disclosed to each other open price contingent orders (stop-loss or take

profit), which indicated areas of support or resistance in the market.71 Defendants informed each

other whether they were, or intended to be, long or short a particular currency.72                        This




                                (RBS):
68
        Singer Report, ¶38.
69
        Ex. 2 (Yanez Dep.) at 68:21-72:30; Ex. 3 (Altadonna Dep.) at 78:9-79:9, 272:12-273:6.
70
        See, e.g., Ex. 44, CS-FXLIT-01253336 at 37 (On November 7, 2012,             (HSBC)

          ; Ex. 2 (Yanez Dep.) at 338:23-341:21; Ex. 45, GS-FX-CIVIL-02205914 at 15 (On January 14, 2008,
      (Credit Suisse) and        (RBS)
71
        See, e.g., Ex. 46, BTFX-00044908 at 08 (On July 21, 2009,          (BOTM)
           (DB):
                                                                                            Ex. 47, DB-0813241
at 41 (On July 21, 2009                                                (Barclays):


                          ; Ex. 48, GS-FX-CIVIL_02202980 at 81, 88 (On February 14, 2008,        (Credit Suisse)
and         (RBS) s
                                                ; Ex. 49, GS-FX-CIVIL-02202585 at 88-89 (On February 29, 2008

                            .
72
        See, e.g., Ex. 18, GS-FX-CIVIL-02202114 at 28) (On January 22, 2008, members of “Spot Monkey Inc.”
                                       (Goldman Sachs):
                  ; id. at GS-FX-CIVIL-02202130
                                    ; Ex. 50, CITI-FX-CIVIL_00048727 at 29 (On January 26, 2009, in the Horras
chat room,                                                    .



                                                       18
        Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 28 of 170



information constituted sensitive competitive information under Credit Suisse’s Antitrust

Policy.73

        For example, in December 2007,                  (Morgan Stanley)                     (Credit Suisse)
                                             74




..
                                                                                75


                                                                                                   76
                                                                                                        This is

but one example of Defendants routinely coordinating positions and trading strategies.77

        The discovery record is full of similar examples.78 In the 91-day random sample, Mr.

Poynder’s Chat Report documents 7,974 communications where Defendants shared order flow

information.79 Combined with the exchanges of spreads in the random sample, Dr. Singer finds

“one can infer statistically with 95 percent confidence that the total number of [sensitive




73
         Ex. 3 (Altadonna Dep.) at 231:13–232:22.
74
         Ex. 51, CS-FXLIT-10117134 at 34.
75
         Ex. 3 (Altadonna Dep.) at 225:20–227:10.
76
         Ex. 3 (Altadonna Dep.) at 227:14–22.
77
         See, e.g., Ex. 52, GS-FX-CIVIL-02204927 at 73-74; Ex. 53, CS-FXLIT-06033628 at 32-33.
78
         See, e.g., Ex. 54, CITI-FX-CIVIL-00153491 at 499-500 (On March 11, 2011, in the “Old Gits” chat room,
     (Barclays)                                                 (Credit Suisse)
              ; Ex. 55, CS-FXLIT-05370309 at 10-11 (On November 29, 2011,             (JPM)
(Credit Suisse)
                            ..

responded,
                                                                     ; Ex. 56, BARC-FX-CIV_00049812 at 14
(On February 22, 2012,          (Barclays)
(Credit Suisse)                                                                               (RBC)

(UBS)                                                                                          .
79
        Chat Report, ¶¶74, 107 (7,495 + 479 = 7,974).



                                                        19
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 29 of 170



competitive information] exchanges that would have been uncovered in a review of every day of

the Class Period would be between 115,805 and 170,071.”80

                          c. Concealing, Monitoring, and Enforcing the Conspiracy

          Chats confirmed that the traders knew their conduct was inappropriate and constituted

price fixing. For example, in February 2011,                          (JPMorgan)                     (Credit

Suisse)                                              (BofA)
                                                                 81



                                                           In July 2012,             (RBC)

(Standard Chartered)



                                                                 82
                                                                      In January 2013,          (Standard

Chartered),          (Citi), and         (Morgan Stanley)



                                                                                           83



          Defendants restricted access to chat rooms used to facilitate their conspiracy and used

code words and other methods to conceal their conspiracy and evade surveillance.84

(JPM)

(Citigroup).85 Defendants also used code names to identify customers to each other.




80
          Singer Report, ¶37.
81
          Ex. 57, CS-FXLIT-00695321 at 22-23.
82
          Ex. 58, UBS_ZINC_CIV_00016448 at 48.
83
          Ex. 59, MSFX00033198 at 99.
84
          See, e.g., Ex. 60, JPMC-CIVIL-0000738740 at 45-46.             (JPM),            (Citigroup), and
                                                 (Barclays)
85
          Ex. 61, BARC-FX-CIV_00055765 at 77 (Other traders in this chat include    (Barclays) and
(UBS)).



                                                      20
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 30 of 170



                                                                                         86
                                                                                               The group even

employed a one-week training period to learn the new codes.87 Defendants’ FX traders also used

voice calls, texts, or in-person meetings to evade surveillance.88

        Defendants monitored each other for compliance with the conspiracy. For example,

             (Citigroup)
        89
             When first invited to “The Cartel,”                (Barclays)

                        (Citigroup)
        90
             Traders apologized to their competitors if they failed to share sensitive competitive

information. For example,                (HSBC)                                                            (Credit

Suisse),
                 91
(RBS)                 In another chat,          (Goldman Sachs)                               (RBS)



                              92
                                   Similarly,              (UBS)
                                                                                93
                                                                                     Admonitions to comply

with the conspiracy appear frequently throughout the Class Period.

        Defendants enforced the conspiracy by punishing participants who were not sharing

enough information with the group. For example, in January 2009, members of The Dream


86
        See Ex. 62, In the Matter of BNPP, NYDFS Consent Order, at 11-12, ¶¶44-47.
87
        See Ex. 63, BNP0092575 at 75-76 (                                         ; id. at BNP0092577-83
88
        See, e.g., Ex. 64, BARC-FX-CIV-00220840 at 40
                                             ; Ex. 65, HBUS-FXLITIG-0002117_T00001 at 05-08
89
          Ex. 66, CS-FXLIT-05019878 at 82 (Other participants in the chat room include          (Credit Suisse), and
traders at Bank of America and Standard Chartered.).
90
          Ex. 60, JPMC-CIVIL-0000738740 at 46-47.
91
          Ex. 67, CS-FXLIT-11458581 at 88.
92
          Ex. 68, CS-FXLIT-11484125 at 34-36. (Other participants in this chat include          (Credit Suisse) and
       (JPM)).
93
          Ex. 69, UBS-ZINC-CIV-000112271 at 76.



                                                      21
     Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 31 of 170



Team,         (Goldman Sachs),            (Credit Suisse),       (RBS),         (ex-Credit Suisse),

              (Merrill Lynch)                      (Deutsche Bank)
                                     94


                              95




               3.        The End of the Conspiracy and the Aftermath




                         a. Banks Ban Multi-Bank Chat Rooms and Terminate Traders

        As a result of government investigations into their business, in late 2012 and early 2013,

Defendants began to ban their FX traders from participating in multibank chat rooms with FX

traders from competing banks.        In December 2012,           (Morgan Stanley)

(Standard Chartered)               (Citi),
                         96



                                                    In February 2013,        (Standard Chartered)

               (UBS),
                    97



                                                                        In July 2013,       (JPM)




94
        Ex. 70, GS-FX-CIVIL-02033516 at 32-33.
95
        Ex. 70, GS-FX-CIVIL-02033516 at 32-33.
96
        Ex. 71, CITI-FX-CIVIL_00514213 at 19.
97
        Ex. 72, UBS_ZINC_CIV_000203342 at 44.



                                                  22
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 32 of 170




                                                             98



       Finally, in February 2013,            (UBS)

                                                      ”99

                                               (now at GS)




       In addition to shuttering multibank chats, beginning in 2013, Defendants terminated,

suspended, or oversaw the departure of numerous FX traders whose collusive activities animated

the chat rooms. Appendix C provides summary details of known suspensions and terminations.

                       b.      Guilty Pleas and Government Actions Relating to FX
                               Misconduct Demonstrate the Existence of a Conspiracy

       Defendants’ conduct in the FX market has been extensively investigated by numerous

authorities in the United States and elsewhere. These authorities have secured guilty pleas,

consent orders, and made other determinations, resulting in punishment to Defendants and their

employees, including, to date, heavy fines, imprisonment, banishment from the financial industry

or employment at specific banks, and other adverse actions. This evidence is common to the

classes.

       Guilty pleas confirm the existence of an agreement to fix FX prices in multiple

currencies.   Defendants Barclays, Citigroup, JPMorgan, and RBS pleaded guilty violating

Section 1 of the Sherman Act, 15 U.S.C. §1, for conspiring to fix EUR/USD prices from

December 2007 to January 2013, by using electronic chat rooms on a near-daily basis. DOJ


98
       Ex. 73, AO 006090-DOJ at 95.
99
       Ex. 74, CS-FXLIT-06143903 at 06-07.



                                               23
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 33 of 170



collectively fined them over $2.5 billion. During the Class Period, EUR/USD represented over

20% of trades by volume. Separately, DOJ is pursuing criminal cases against former head FX

traders Usher (RBS and JPM), Ramchandani (Citibank), and Ashton (Barclays) relating to

EUR/USD price fixing.

          DOJ has also secured guilty pleas for price fixing Central and Eastern European, Middle

Eastern, and African (“CEEMEA”) emerging market currencies. The guilty pleas cover at least

eight CEEMEA currencies,100 when traded against the U.S. dollar, the euro, or one another. Two

former emerging markets traders, Katz (Barclays and BNP Paribas), and Cummins (Citibank)

pleaded guilty to price fixing CEEMEA currencies. From approximately January 2007 until July

2013, they, along with FX dealers at competing institutions, “engaged in blatant collusion and

succeeded in manipulating exchange rates for multiple currencies to their advantage.”101

Defendant BNP Paribas pleaded guilty for conspiring to fix prices in CEEMEA currencies and

agreed to pay a fine of $90 million. DOJ is also pursuing charges against Aiyer (JPM).

          In addition to the common evidence that Class Plaintiffs have set forth in this

memorandum and will set forth at trial, the guilty pleas secured by DOJ provide direct proof of

price fixing of at least 10 currencies relating to a time period that largely overlaps the Class

Period.

          Apart from DOJ, other government authorities have fined Defendants or banished their

former FX Traders for their willful misconduct in the FX market. These government authorities

include, among others, the U.S. Commodity Futures Trading Commission, the U.K. Financial

Conduct Authority, the Office of the Comptroller of the Currency, the Board of Governors of the

100
          CEEMEA currencies identified in the guilty pleas are HUF, PLN, CZK, RON, RUB, TRY, ILS, and ZAR.
See Ex. 75, United States v. Jason Katz, 17-CRIM-003. Information at 1.
101
          Ex. 79, DOJ Press Release, Foreign Currency Exchange Dealer Pleads Guilty to Antitrust Conspiracy
(Jan. 4, 2017).



                                                    24
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 34 of 170



Federal Reserve System, and NYDFS. The common thread running throughout each of the

regulatory findings is Defendants’ rampant sharing of confidential information via chat rooms

and their efforts to manipulate prices. As NYDFS stated, “[p]ut simply, Barclays employees

helped rig the foreign exchange market. They engaged in a brazen ‘heads I win, tails you lose’

scheme to rip off their clients . . . .”102     A chart summarizing these government actions is

attached at Appendix E.

                        c. Credit Suisse’s Consent Order Admits FX Gross Misconduct

        On November 13, 2017, NYDFS announced a $135 million fine against Credit Suisse for

manipulating prices of currency pairs and improperly sharing customer information. NYDFS

stated, “Certain Credit Suisse executives in the bank’s foreign exchange unit deliberately

fostered a corrupt culture that failed to implement effective controls in its foreign exchange

trading business, which allowed the bank’s foreign exchange traders and others to violate New

York State law and repeatedly abuse the trust of their customers over the course of many

years.”103   NYDFS determined that, from at least 2008 to 2015, Credit Suisse FX traders

consistently “participated in multi-party electronic chat rooms, where traders shared information,

including confidential customer information, to support coordinated trading activity, and

attempted to manipulate currency prices and benchmark rates.”104 The Consent Order, which

Defendant Credit Suisse AG signed, does not speak of episodic, ad hoc, and inconsistent

conduct, but rather of participation in multi-party chat rooms, the manipulation of prices, a

corrupt culture, and lack of controls over its FX trading business, resulting in the lifetime



102
        Ex. 76, NYDFS Press Release, NYDFS Announces Barclays to Pay $2.4 Billion, Terminate Employees for
Conspiring to Manipulate Spot FX Trading Market (May 20, 2015).
103
        Ex. 77, NYDFS Press Release, DFS Fines Credit Suisse AG $135 Million for Unlawful, Unsafe and
Unsound Conduct in Its Foreign Exchange Trading Business (Nov. 13, 2017).
104
        Ex. 78, In the Matter of Credit Suisse, NYDFS Consent Order at 4, ¶11.



                                                   25
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 35 of 170



employment banishment of no fewer than seven of its former FX traders. It is evidence common

to the Classes, substantially overlaps the Class Period, and, ultimately, confirms Plaintiffs’

claims of a conspiracy to fix FX prices.

       B.      Class Plaintiffs Are Representative of the Classes

       This Action is brought by 26 Plaintiffs who participated in the FX market by engaging in

various types of transactions affected by Defendants’ conspiracy; including FX spot trades,

forwards, FX swaps, and/or FX futures contracts. During the Class Period, Plaintiffs either

purchased these instruments OTC directly from one or more of the Defendants, on a centralized

exchange, or through both means.

               1.        The OTC Plaintiffs

       The OTC Plaintiffs are 13 entities, including a municipal board, investment funds, and

pension funds that, like other members of the OTC Classes, engaged in FX spot and forward

transactions directly with one or more of the Defendants during the Class Period. Collectively,

the OTC Plaintiffs transacted directly with Defendants and made thousands of transactions in

various currency pairs. For example, the City of Philadelphia Board of Pensions and Retirement

alone traded directly with Defendants Barclays, BNP, Citibank, Credit Suisse, Deutsche Bank,

Goldman Sachs, HSBC, JPMorgan, Morgan Stanley, RBC, RBS, Standard Chartered, and UBS

and transacted in no fewer than 41 of the 52 currency pairs.105 Similarly, Plaintiff Fresno County

Employees Retirement Association traded directly with at least 10 Defendants and transacted in

35 of the 52 currency pairs.106 Likewise, State-Boston Retirement System traded directly with at




105
       See Appendix F.
106
       Id.



                                               26
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 36 of 170



least 14 Defendants and transacted in 43 of the 52 currency pairs.107 Appendix F provides

examples of the OTC Plaintiffs’ trading with Defendants and the currency pairs traded.

                   2.       The Exchange Plaintiffs

           The Exchange Plaintiffs are 14 persons and entities that engaged in FX transactions on

centralized exchanges like the CME and ICE during the Class Period.108                      The Exchange

Plaintiffs traded FX futures contracts. The Exchange Plaintiffs transacted in all of the currency

pairs offered through the CME or ICE. Exchange Plaintiff Doug Harvey alone transacted in

futures contracts for 19 currency pairs during the Class Period. See Appendix F.

           C.      Common Evidence Will Show that Defendants’ Conspiracy Impacted and
                   Caused Damage to the Classes

           Profs. Bjønnes and Ljungqvist opine that both the questions of impact and damages can

be answered on a class-wide basis using common formulae.109 As explained in their report,

Defendants’ agreement to widen spreads and acts in furtherance thereof allowed members of the

conspiracy to extract higher transaction fees due to reduced competition. The resulting harm

suffered by all or virtually all Class Members was reflected in higher prices when buying and

lower prices when selling. It is well-accepted in the FX microstructure literature that order flow

information conveys pricing-relevant information and that it strongly predicts future exchange

rate movements.110          A market maker in possession of order flow information thus has a

significant advantage over the broader market that allows it to earn additional profit from

informed trading – e.g., by front running customer orders in anticipation of future price




107
           Id.
108
           Plaintiff Systrax Corporation is a proposed class representative for both the OTC and the Exchange
Classes.
109
           See Bjønnes-Ljungqvist Report, ¶24.
110
           See id., ¶65.



                                                      27
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 37 of 170



movements, or by trading more profitably in the interdealer market.111 By routinely sharing

sensitive competitive information, such as spreads, customer identities, and order flow with each

other in furtherance of their price-fixing agreement, Defendants further increased their

information advantage over the broader market, which simultaneously increased the “adverse

selection risk” faced by all other market participants.112 Defendants’ conduct had the effect of

widening spreads across all trading venues and transaction types, even in the absence of explicit

agreements to widen spreads on every trade.113

       Using generally accepted econometric techniques, the experts comparatively analyze

Class Members’ FX transactions executed during and after the alleged conspiracy. Because

Defendants shuttered multi-bank chat rooms after government investigations began and fired

many of the culpable traders by the end of 2013, the experts used the years 2014 and 2015 as a

“clean” or post-conspiracy benchmark period, which they find provides both robust and

conservative estimates.114

       In this case, spreads that Class Members paid on their FX trades represent transaction

costs. Profs. Bjønnes and Ljungqvist employed a well-accepted Trade Cost Analysis (“TCA”)

approach to analyze the transaction costs associated with Class Members’ FX trades during and

after the conspiracy.115     They ran a set of regressions on Defendants’ trade data from the

benchmark clean period to determine the extent to which specific variables influence transaction

costs in an untainted market.116 They then applied the coefficients on the variables in the clean

period regression to individual Class Member trades during the conspiracy period to derive

111
       See id., ¶66.
112
       See id., ¶¶81, 83.
113
       See id., ¶¶86-88.
114
       See id., ¶¶102-03.
115
       See id., ¶28.
116
       See id., ¶106.



                                                 28
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 38 of 170



estimated “but for” transaction costs that would have prevailed absent Defendants’ collusion. By

comparing these “but for” transaction costs to actual transaction costs calculated from

Defendants’ transaction data, Plaintiffs’ experts were then able to calculate the spread damages

that Class Members suffered on each of their trades during the 2007-2013 Class Period. After

performing preliminary calculations based on the still-developing database of trades from the

Class Period, Profs. Bjønnes and Ljungqvist determined that more than 99% of Class Members

were injured in at least one of their trades by Defendants’ conspiracy to widen spreads.

          Finally, Profs. Bjønnes and Ljungqvist’s model incorporates any “individualized” factors

influencing FX prices into common formulae. For example, the model accounts for the fact that

FX prices vary based on specific market conditions – e.g., volatility, liquidity, or even time of

day – by incorporating those market conditions as variables in the regressions that yield “but for”

transaction costs.    Similarly, by calculating damages on every transaction, the regressions

account for features that vary among class members. In other words, to the extent that FX prices

may be influenced by market-specific or counterparty-specific factors that vary from trade to

trade, their regression-based damages model accounts for those factors through common

formulae that apply equally to every unique trade made by each Class Member during the Class

Period.

III.      ARGUMENT

          A.     Legal Standards for Rule 23(b)(3) Class Certification

          To certify a class, the plaintiff must establish by a preponderance of the evidence that

each of the four elements of Rule 23(a) and one of the bases for certification under Rule 23(b)

are satisfied. Waggoner v. Barclays PLC, 875 F.3d 79, 93 (2d Cir. 2017), cert. denied, No. 17-

1209, 2018 WL 1116150 (Apr. 30, 2018). Rule 23(a) provides that a class may be certified if the

plaintiff demonstrates numerosity, commonality, typicality, and adequacy of the class plaintiffs.


                                                 29
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 39 of 170



Fed. R. Civ. P. 23(a). In addition, Rule 23(b)(3) permits a case to be litigated as a class action if

(1) “questions of law or fact common to class members predominate over any questions affecting

only individual members,” and (2) “a class action is superior to other available methods for fairly

and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

        While the Court may consider merits questions to the extent “that they are relevant to

determining whether the Rule 23 prerequisites for class certification are satisfied,” Rule 23 does

not grant courts a license “to engage in free-ranging merits inquiries at the certification stage.”

Amgen Inc. v. Conn. Ret. Plans and Trust Funds, 568 U.S. 455, 466 (2013). “‘In determining the

propriety of a class action, the question is not whether the plaintiff . . . will prevail on the merits,

but rather whether the requirements of Rule 23 are met.’” In re Air Cargo Shipping Servs.

Antitrust Litig., No. 06-MD-1775, 2014 WL 7882100, at *29 (E.D.N.Y. Oct. 15, 2014) (quoting

Eisen v. Carlisle and Jacquelin, 417 U.S. 156, 178 (1974)). Therefore, the Court may not assess

the weight of the evidence concerning a common merits question, such as the conspiracy element

under Section 1 of the Sherman Act, if failure of the necessarily common evidence “ends the

case for the class and for all individuals alleged to compose the class.” See Amgen, 568 U.S. at

474 (holding that court of appeals erred in requiring plaintiffs to prove materiality in order to

obtain certification of securities fraud class action).

        B.      The Classes Satisfy Rule 23(a)

        As demonstrated below, the Classes satisfy each of Rule 23(a)’s requirements and should

be certified to pursue their Sherman Act claims against Credit Suisse.

                1.      The Many Thousands of Members in Each of the Classes Make
                        Joinder Impracticable

        Rule 23(a)(1) requires the class to be “so numerous that joinder of all members is

impracticable.”      “[B]ut this requirement ‘does not mandate that joinder of all parties be



                                                  30
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 40 of 170



impossible.’” In re LIBOR-Based Fin. Instruments Antitrust Litig., 11 MD 2262 (NRB), 2018

WL 1229761, at *3 (S.D.N.Y. Feb. 28, 2018).117 Courts presume numerosity for classes of 40 or

more members. Shahriar v. Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 252 (2d Cir.

2011) (citing Consol. Rail Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995)).

       Here, numerosity is readily satisfied. Through Defendants’ data relating to the OTC

Class and data from the Chicago Mercantile Exchange and Intercontinental Exchange relating to

the Exchange Class, Plaintiffs have identified tens of thousands of OTC Class Members, and

thousands of Exchange Class Members. Each of the Classes satisfies numerosity.

       The members of each class are objectively ascertainable, satisfying that “modest

threshold requirement.” See In re Petrobras Secs., 862 F.3d 250, 269 (2d Cir. 2017), cert.

petition filed Nov. 2, 2017. The Classes are described in a clear and precise manner so that the

Court may readily identify class members based on objective criteria.               See id. (“The

ascertainability requirement, as defined in this Circuit, asks district courts to consider whether a

proposed class is defined using objective criteria that establish a membership with definite

boundaries.”).        Both class definitions provide definite boundaries for class membership,

including limits relating to type of trade, currency pairs, geographic scope, and timeframe. See

id. at 269 (stating that ascertainability “will only preclude certification if a proposed class

definition is indeterminate in some fundamental way”). Accordingly, the Classes are well-

defined and ascertainable.

                 2.       Plaintiffs’ Case Raises Common Questions Regarding Liability and
                          Damages

       Rule 23(a)(2) requires that there be “questions of law or fact common to the class.” Fed.

R. Civ. P. 23(a)(2). This threshold is satisfied if the question is “capable of classwide resolution

117
       Unless otherwise noted, citations are omitted and emphasis is added.



                                                      31
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 41 of 170



– which means that determination of its truth or falsity will resolve an issue that is central to the

validity of each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,

350 (2011). When assessing commonality, even “a single common question will do.” Id. at 359.

       Commonality is met where the plaintiff demonstrates “that class members ‘have suffered

the same injury.’” Dukes, 564 U.S. at 350. Common questions arise ‘“[w]here the same conduct

or practice by the same defendant gives rise to the same kind of claims from all class members.’”

Moreno v. Deutsche Bank Americas Holding Corp., 15-cv-9936-LGS, 2017 WL 3868803, at *4

(S.D.N.Y. Sept. 5, 2017) (quoting Johnson v. Nextel Commc’ns Inc., 780 F.3d 128, 137-38 (2d

Cir. 2015)).    Commonality is regularly found in antitrust cases because questions of the

existence, nature, and scope of an antitrust conspiracy are common. In re NASDAQ Market-

Makers Antitrust Litig., 169 F.R.D. 493, 509 (S.D.N.Y. 1996) (“[A]llegations concerning the

existence, scope, and efficacy of an alleged antitrust conspiracy present important common

questions sufficient to satisfy the commonality requirement of Rule 23(a)(2).”); see, e.g., Dial

Corp. v. News Corp., 314 F.R.D. 108, 113 (S.D.N.Y. 2015); Air Cargo, 2014 WL 7882100, at

*41. Commonality ‘“does not mean that all issues must be identical as to each [class] member.’”

Moreno, 2017 WL 3868803, at *5.

       Here, Plaintiffs’ allegations that Defendants agreed to fix prices through persistent,

systematic, and interconnected communications raise numerous common questions, including:

          •    Did Defendants, including Credit Suisse, enter into an agreement to fix FX prices?

          •    What was the scope of the agreement?

          •    Were all or virtually all Class Members injured by transacting at least once at FX
               prices rigged by Defendants’ conduct?

          •    Can the damages suffered by individual Class Members be determined using
               common formulae?



                                                 32
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 42 of 170



These common questions satisfy Rule 23(a)(2)’s commonality requirement. See Cordes & Co.

Fin. Servs., Inc. v. A.G. Edwards & Sons, Inc., 502 F.3d 91, 105 (2d Cir. 2007) (“allegations of

the existence of . . . conspiracy are susceptible to common proof”); LIBOR, 2018 WL 1229761,

at *111 (“the question of whether a conspiracy to suppress LIBOR existed is a common one”).

               3.     Plaintiffs’ Claims Are Typical of the Classes

       Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical

of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). This standard is satisfied when

‘“each [class] member’s claim arises from the same course of events, and each class member

makes similar legal arguments to prove the defendant’s liability.’” In re Elec. Books Antitrust

Litig., No. 11 MD 2293 (DLC), 2014 WL 1282293, at *12 (S.D.N.Y. Mar. 28, 2014) (citing

Brown v. Kelly, 609 F.3d 467, 475 (2d Cir. 2010)). “Factual differences in the amount of

damages, date, size or manner of purchase, the type of purchaser . . . and other such concerns

will not defeat class certification when plaintiffs allege that the same unlawful course of conduct

affected all members of the proposed class.” In re Sumitomo Copper Litig., 182 F.R.D. 85, 92

(S.D.N.Y. 1998).

       “Rather than focusing on the precise nature of plaintiffs’ injuries, the typicality

requirement may be satisfied where ‘injuries derive from a unitary course of conduct by a single

system.’” In re Amaranth Nat. Gas Commodities Litig., 269 F.R.D. 366, 376 (S.D.N.Y. 2010).

The standard is “not highly demanding,” Dial Corp., 314 F.R.D. at 113, and is readily satisfied

in price-fixing conspiracies which aim to prove “a conspiracy, its effectuation, and damages

therefrom.” In re Currency Conversion Fee Antitrust Litig., 264 F.R.D. 100, 111 (S.D.N.Y.

2010) (collecting cases).

       Here, Plaintiffs all assert claims arising from the same single course of conduct as the

Classes they seek to represent: the persistent, systematic, and interconnected price-fixing


                                                33
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 43 of 170



conspiracy among Credit Suisse and Defendants to widen spreads. Plaintiffs are not subject to

any unique defenses because they all traded in the same FX market as members of the Classes

they seek to represent. See Appendix G. Plaintiffs’ claims are typical of those brought by the

Classes and Plaintiffs are therefore suitable representatives.

                 4.      Plaintiffs Will Fairly and Adequately Represent the Classes

          Rule 23(a)(4) requires that “the representative parties will fairly and adequately protect

the interests of the class.” Fed. R. Civ. P. 23(a)(4). The adequacy determination focuses on

whether: ‘“1) plaintiff’s interests are antagonistic to the interest of other members of the class

and 2) plaintiff’s attorneys are qualified, experienced and able to conduct the litigation.’”

Cordes, 502 F.3d at 99. “A conflict ‘between named parties and the class they seek to represent’

will be sufficient to defeat class certification only if the conflict is ‘fundamental.’” Langan v.

Johnson & Johnson Consumer Cos. Inc., No. 3:13-cv-1470, 2017 WL 985640, at *12 (D. Conn.

Mar. 13, 2017) (quoting In re Flag Telecom Holdings, Ltd. Sec. Litig, 574 F.3d 29, 35 (2d Cir.

2009)).

                         a. Plaintiffs’ Interests Are Aligned with the Classes’ and Plaintiffs
                            Are Qualified to Represent the Classes

          Here, the Class Representatives and members of the Class share the same interest in

prosecuting this action – ensuring the greatest recovery for the Classes from Defendants. Class

Plaintiffs, like the members of the Classes they seek to represent, paid more or received less for

their FX trades as a result of Defendants’ conduct. Class Plaintiffs seek the same relief for

themselves that they seek for all others in the class – damages incurred as a result of Defendants’

conduct. Class Plaintiffs have already demonstrated their qualifications to represent the Classes

by vigorously prosecuting the action, having recovered more than $2.3 billion in settlements for




                                                  34
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 44 of 170



the Classes to date.     Class Plaintiffs have done so through their own efforts, including

participating in discovery and traveling and sitting for depositions.

                       b. Plaintiffs’ Counsel Are Qualified to Represent the Classes and
                          Should Be Appointed Class Counsel Under Rule 23(g)

       Rule 23(g) requires that “a court that certifies a class must appoint class counsel.” Fed.

R. Civ. P. 23(g)(1).      This Court has already found Interim Co-Lead Counsel have the

qualifications, experience, and ability to prosecute the claims on behalf of both the OTC and

Exchange-based Plaintiffs. See ECF Nos. 145, 700. For the reasons discussed in Plaintiffs’

opening and reply memoranda of law filed in support of their motion for attorneys’ fees, the

Court should appoint Christopher M. Burke of Scott+Scott Attorneys at Law LLP and Michael

D. Hausfeld of Hausfeld LLP as Class Counsel for both Classes. ECF Nos. 938 at 20-21; 939-2

(Scott+Scott Firm Résumé and Biographies); 939-3 (Hausfeld Firm Résumé and Biographies);

1035 (Reply Memorandum). They have zealously represented Plaintiffs and the putative Classes

and are prepared to litigate through trial the remaining claims against Credit Suisse.

       C.      The Classes Satisfy Rule 23(b)(3)

       Plaintiffs seek to certify the Classes pursuant to Rule 23(b)(3). Rule 23(b)(3) requires

that (1) “questions of law or fact common to class members predominate over any questions

affecting only individual members,” and (2) “a class action is superior to other available methods

for fairly and effectively adjudicating the controversy.”        Rule 23(b)(3) was designed to

“encompass[] those cases in which a class action would achieve economies of time, effort, and

expense, and promote uniformity of decision as to persons similarly situated, without sacrificing

procedural fairness or bringing about other undesirable results.” Fed. R. Civ. P. 23(b)(3), adv.

comm. n. to 1966 amend. Here, class certification would achieve substantial economies of time

and expense by providing Class Members a unified approach to litigate a uniform course of



                                                 35
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 45 of 170



conduct by co-conspirators that, while generating massive losses for the Classes as a whole,

would, in most cases, result in damages too small to litigate individually.

               1.      Common Questions of Collusion, Impact, and Damages Predominate

       “The predominance inquiry ‘asks whether the common, aggregation-enabling, issues in

the case are more prevalent or important than the non-common, aggregation-defeating,

individual issues.’” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (quoting W.

Rubenstein, NEWBERG       ON   CLASS ACTIONS §4:49, at 195-96 (5th ed. 2012)). Predominance is

satisfied ‘“if resolution of some of the legal or factual questions that qualify each class member’s

case as a genuine controversy can be achieved through generalized proof, and if these particular

issues are more substantial than the issues subject only to individualized proof.’” In re U.S.

Foodservice Inc. Pricing Litig., 729 F.3d 108, 118 (2d Cir. 2013). A plaintiff does not have ‘“to

prove that each element of her claim is susceptible to classwide proof,’” but rather, a plaintiff

need only show ‘“that common questions predominate over any questions affecting only

individual [class] members.’” Petrobras, 862 F.3d at 268 (quoting Amgen Inc., 568 U.S. 455)

(emphasis in original).

       The Supreme Court has recognized that common questions still predominate even when

some individualized questions may need to be tried separately, such as damages or affirmative

defenses specific to some class members. See Tyson Foods, 136 S. Ct. at 1045 (quoting Wright,

Miller, & Kane, FEDERAL PRACTICE AND PROCEDURE §1778 at 123-24 (3d ed. 2005)); Roach v.

T.L. Cannon Corp., 778 F.3d 401, 405 (2d Cir. 2015) (collecting cases) (“‘the fact that damages

may have to be ascertained on an individual basis is not sufficient to defeat class certification’

under Rule 23(b)(3).”). Thus, the presence of some individualized damages issues does not

defeat class certification when common liability issues predominate. Sykes v. Mel S. Harris and

Assocs. LLC, 780 F.3d 70, 81 (2d Cir. 2015) (“The Supreme Court has explicitly determined that


                                                 36
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 46 of 170



it is ‘clear that individualized monetary claims belong in Rule 23(b)(3).’”) (quoting Dukes, 131

S. Ct. at 2558).

       Predominance is ‘“a test readily met in certain cases alleging . . . violations of the

antitrust laws.’” Cordes, 502 F.3d at 105 (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591,

625 (1997)); Elec. Books, 2014 WL 1282293, at *14 (‘“where plaintiffs were allegedly aggrieved

by a single policy of the defendant[], and there is a strong commonality of the violation and the

harm, this is precisely the type of situation for which the class action device is suited’”) (quoting

Brown, 609 F.3d at 484). Put another way, a proposed class with common questions of law and

fact will satisfy the predominance requirement “unless it is clear that individual issues will

overwhelm the common questions.” In re Playmobil Antitrust Litig., 35 F. Supp. 2d 231, 245

(E.D.N.Y. 1998).

       Here, each element of the Classes’ antitrust claims – collusion, causation and impact, and

damages – would be proven through common evidence.

                       a. Defendants’ Agreement to Fix FX Prices Will Be Proven Through
                          Common Evidence

       The existence and scope of Defendants’ conspiracy to fix foreign exchange rates will be

established by common evidence. Courts in this district have readily found that “the existence of

a conspiracy is a common question.” LIBOR, 2018 WL 1229761, at *115; see In re Vitamin C

Antitrust Litig., 279 F.R.D. 90, 109 (E.D.N.Y. 2012) (stating that in price-fixing conspiracy

cases, “courts have frequently held that the predominance requirement is satisfied because the

existence and effect of the conspiracy are the prime issues in the case and are common across the

class”) (citing cases); In re IMAX Secs. Litig., 283 F.R.D. 178, 187 (S.D.N.Y. 2012) (“As the

Supreme Court has observed, the requirement of predominance is ‘readily met in certain cases

alleging . . . violations of the antitrust laws.’”) (quoting Amchem, 521 U.S. at 625); NASDAQ



                                                 37
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 47 of 170



Market-Makers, 169 F.R.D. at 518 (“Courts repeatedly have held that the existence of a

conspiracy is the predominant issue in price fixing cases, warranting certification of the class

even where significant individual issues are present.”). Allegations of price fixing “will focus on

the actions of the defendants, and, as such, proof for these issues will not vary among class

members.” In re Vitamins Antitrust Litig., 209 F.R.D. 251, 264 (D.D.C. 2002).

       Here, trial will be dominated by Plaintiffs’ proof of a conspiracy among Defendants,

including Credit Suisse, to fix prices for foreign exchange. Plaintiffs will present evidence

demonstrating that Defendants’ FX traders agreed to fix prices in a dynamic financial market

through a persistent, systematic, and interconnected conspiracy. This evidence will show that

Credit Suisse traders, acting on behalf of Credit Suisse and for the benefit of Credit Suisse,

joined this horizontal price-fixing conspiracy. Plaintiffs have identified and developed a detailed

record of common evidence that will be used at trial to prove the existence of the conspiracy,

including:

             •   the guilty pleas of six Defendant banks and two FX traders to antitrust violations;

             •   Credit Suisse’s Consent Order and other governmental findings;

             •   Defendants’ documents, including thousands of chat room communications;

             •   the testimony of Defendants’ current and former employees;

             •   Defendants’ transactional data; and

             •   expert testimony involving industry conventions, terminology, market structure,
                 impact, and damages.

       Plaintiffs will use common evidence to prove that the illegal conduct stemmed from “an

agreement, tacit or express” rather than individualized decision-making. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 553 (2007). Chat room communications showing Credit Suisse had a

“conscious commitment to a common scheme” necessary for a Section 1 violation are common



                                                  38
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 48 of 170



to all Class Members. Anderson News, L.L.C. v. Am. Media, Inc., 680 F.3d 162, 184 (2d Cir.

2012). This proof will show that the common scheme constituted “a price-fixing conspiracy

among horizontal competitors, a per se violation of antitrust laws.” See In re Foreign Exchange

Benchmark Rates Antitrust Litig., 74 F. Supp. 3d 581, 592 (S.D.N.Y. 2015) (denying motion to

dismiss).   And, as the quantity and quality of the common evidence set forth in this

memorandum’s statement of facts shows, Credit Suisse was as committed to the conspiracy as

the Defendants who have pleaded guilty.

       Critically, none of this proof will vary by Class Member.            Class Plaintiffs will

demonstrate a single conspiracy existed which had the effect of fixing FX prices for both

Classes. They will not need to demonstrate, for example, that the spread on any particular Class

Member’s trade was widened. The evidence of a horizontal price-fixing conspiracy, a per se

violation of the Sherman Act, is common to all Class Members and predominates over any

individual issues.

                      b. Class-wide Impact and Causation Will Be Demonstrated Through
                         Common Evidence

       At the class certification stage, Plaintiffs need only establish that impact is ‘“capable of

proof at trial through evidence that [is] common to the class rather than individual to its

members.’” See Comcast Corp. v. Behrend, 569 U.S. 27, 30 (2013). Impact, or “fact of injury,”

is demonstrated by establishing that common evidence exists to show that class members

suffered damage on at least one transaction. See LIBOR, 2018 WL 1229761, at *119 (finding

“the question of whether each class member has experienced injury as a result of the alleged 16-

bank conspiracy is a common one”). At the class-certification stage, class members “must only

demonstrate that any such ‘impact is capable of proof at trial through evidence that is common to




                                               39
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 49 of 170



the class rather than individual to its members.’” Air Cargo Shipping, 2014 WL 7882100, at *41

(quoting In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 311-12 (3d Cir. 2009)).

       Where expert testimony is used to demonstrate that impact is capable of proof through

common evidence, “expert testimony need not shoulder the plaintiffs’ burden alone [and] should

be viewed in conjunction with the plaintiff’s other evidence.” Air Cargo Shipping, 2014 WL

7882100, at *43. At class certification, courts consider whether the plaintiff’s expert testimony

is evidence that is: (1) common to the class; (2) methodologically capable of addressing the

question it seeks to answer; and (3) substantially probative of the issue, enough so that a

reasonable fact-finder could rely on it in part to resolve the case on the merits. Id.

       As demonstrated through their experts Profs. Bjønnes and Ljungqvist, Plaintiffs will

present common proof that due to Defendants’ persistent and systematic sharing of sensitive

competitive information “all or virtually all Class Members were impacted” because all or nearly

all Class Members “suffered increased transaction costs on at least one of their trades during the

class period.”118 See In re Nexium Antitrust Litig., 777 F. 3d 9, 25 (1st Cir. 2015) (without

deciding whether a class can include “more than a de minimis number of uninjured parties,”

certifying class because “it has not been shown that the class here includes more than a de

minimis number of uninjured parties”); see also Tyson Foods, 136 S. Ct. at 1044-45 (affirming

certification despite presence of 212 uninjured members, representing 6.33% of class).

       Plaintiffs will be able to establish both the existence and extent of antitrust injury for each

Class Member using common evidence. Profs. Bjønnes and Ljungqvist’s preliminary analysis

estimates that 99.7% of OTC Class Members were injured on at least one trade;119 that is,

virtually all Class Members at one point paid a higher price to buy FX or received a lower price

118
       Bjønnes-Ljungqvist Report, ¶¶29, 80.
119
       Id., ¶144.



                                                 40
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 50 of 170



to sell FX than they would have in the absence of Defendants’ conspiracy. To derive this

estimate, their model relies on data produced by Defendants and third parties, which is common

to all members of the respective Classes and requires no individualized inquiries.

        As Profs. Bjønnes and Ljungqvist further explain, the class-wide impact figure does not

depend on evidence of an explicit agreement to fix spreads on every trade.120 Rather, their report

supports the conclusion that Defendants’ conspiracy to fix prices and acts in furtherance of their

agreement widened spreads market-wide.121                    Defendants’ persistent sharing of sensitive

competitive information in furtherance of their agreement increased market-wide information

asymmetry and thus the adverse selection risks faced by all other market participants outside of

the conspiracy. This caused spreads on anonymous ECNs such as EBS and Reuters to widen.122

The widening of those reference spreads, in turn, led to a sustained widening of spreads

throughout the FX market without regard to venue, instrument, or order type.123

        Plaintiffs’ proof of injury includes data, documentary evidence, and witness testimony

showing that Defendants:

             •   agreed to widen spreads regularly during the Class Period;

             •   worked together to exploit shared sensitive competitive information on a
                 persistent, systematic, and interconnected basis regularly during the class period;

             •   understood and enforced their conspiracy to fix prices continually throughout the
                 Class Period.



120
         Id., ¶¶80, 144.
121
         See id., ¶86.
122
         See id., ¶86.
123
         See id., ¶88. Dr. Singer tested econometrically for differences between bid-ask spreads quoted on “EBS,”
an interdealer electronic trading platform, before and after the Class Period. Singer Report, ¶¶39-48. He found EBS
spreads narrowed after the Class Period. Id., ¶40. Dr. Singer also demonstrated econometrically that EBS prices are
highly predictive of prices paid by individual Class Members. Id., ¶¶40, 49-56. Given that EBS prices are highly
predictive of Class Members’ prices and given that the challenged conduct is associated with higher EBS spreads,
one can infer that Class Members were worse off during the Class Period versus after it.



                                                        41
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 51 of 170



        Using transaction data provided by Defendants and EBS/Reuters, Profs. Bjønnes and

Ljungqvist compare prices customers actually paid for FX instruments during the Class Period to

a but-for price they would have paid absent collusion. They use TCA, an analysis widely used

by academic financial economists and financial regulators to analyze transaction costs in

financial markets.124

        Profs. Bjønnes and Ljungqvist apply TCA to calculate the “but-for” effective price using

transaction records from a “clean period.”125 The clean period is after myriad Defendant banks

had prohibited FX traders from participating in multibank chat rooms, government investigations

had begun, and the Defendant banks suspended or terminated numerous of their FX traders. The

experts used two clean periods: (1) January 1, 2014 to December 31, 2015; and (2) January 1,

2015 to December 31, 2015.126

        Profs. Bjønnes and Ljungqvist use regression analysis, a technique widely accepted by

economists, and statisticians, among others, to estimate the contribution to transaction costs

during the clean period of multiple control variables drawn from the academic literature and their

professional research.127        These control variables include, but are not limited to, order

characteristics, market conditions, and customer characteristics. They find the coefficients on

these variables, with a few exceptions, to be highly statistically significant. See id., Appendix E.




124
         See id., ¶¶104, 156.
125
         Bjønnes-Ljungqvist Report, ¶103.
126
         See id., ¶103. Using two clean periods provides a measure of robustness. It shows the differences between
the Class Period and clean periods are greater in the 2015 clean period than in the 2014 to 2015 clean period.
Antitrust and market microstructure economists would have expected that even if the conduct stopped by late 2013,
the market would have taken several months to “correct” and start to reflect more competitive prices, or to put it
another way, before other market participants understood they faced less adverse selection risk.
127
         See id., ¶122.



                                                       42
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 52 of 170



         Profs. Bjønnes and Ljungqvist then apply the clean-period coefficient estimates to

transactions during the Class Period to calculate the but-for effective cost for each transaction.128

This step ensures an apples-to-apples comparison, by allowing Class Period transactions to differ

in their but for effective costs depending on their various characteristics.129 The difference

between the actual effective cost and the but-for effective cost is the measure of damages on a

particular trade.

         Profs. Bjønnes and Ljungqvist are able to use the trade-specific damage calculation to

determine total damages across all trades for each Class Member, and are able to then calculate

aggregate class-wide damages by aggregating the sum of all Class Members’ damages.130

         Using this bottom-up approach, Profs. Bjønnes and Ljungqvist also measure class-wide

impact by determining the proportion of Class Members who suffered damage on at least one

trade. Using their model to make preliminary calculations on the current version of the trade

database,131 the experts have estimated that over 99% of all members of the OTC Class suffered

injury on at least one of their trades during the Class Period.132 This finding is consistent with

the alleged presence of collusive conduct.133

         Profs. Bjønnes and Ljungqvist explain that a similar methodology can be used to

establish injury suffered by members of the Exchange Class, once they obtain futures transaction




128
          See id., ¶¶113, 156.
129
          Id., ¶28.
130
          See id., ¶¶28, 152.
131
          Plaintiffs and their experts have gone to great lengths and expense to construct an extraordinarily large data
set consisting of transactions data from 12 of the 16 Defendant banks. The transaction data of Standard Chartered
and Société Générale were submitted too late (in December, 2017) for use by Plaintiffs’ experts at this stage of the
litigation. In addition, the transaction data for UBS and BNP could not be used due to how the data currently reports
the trade rate and missing time stamps, respectively. See, generally, Expert Report of Robin Poynder (Bank Data),
¶¶267, 268, 271, 108.
132
          Bjønnes-Ljungqvist Report, ¶144.
133
          Id., ¶149.



                                                          43
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 53 of 170



data which Defendants do not maintain, but which are available from the CME.134 Based on the

characteristics of exchange-traded instruments and the ways they are traded, the model they

employ would be equally applicable to members of the Exchange Class.

        The report describes how its model excludes the presence of multiple non-collusive

factors by using them as independent variables (thus, “controlling for them”) in regressions to

determine effective trade costs during the “clean period.” That the coefficients on these factors

were overwhelmingly statistically significant supports their presence in the model.

        Plaintiffs must also demonstrate “antitrust injury,” whether the injury is ‘“of the type the

antitrust laws were intended to prevent and that flows from that which makes defendants’ acts

unlawful.’” Cordes, 502 F.3d at 106 (quoting Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429

U.S. 477, 489 (1977)).          Antitrust injury is demonstrated where plaintiffs show they paid

overcharges due to a horizontal price-fixing conspiracy, a question which the Second Circuit has

held is undoubtedly a common one. Cordes, 502 F.3d at 107; Nexium, 777 F.3d at 27 (“antitrust

injury occurs the moment the purchaser incurs an overcharge, whether or not that injury is later

offset”). This Court found that Plaintiffs sufficiently alleged antitrust injury because they paid

“supra-competitive prices as a result of the defendants’ anticompetitive conduct.” ECF No. 661

at 11 (quoting In re DDAVP Direct Purchaser Antitrust Litig., 585 F.3d 677, 688 (2d Cir. 2009)).

The methodology described in the Experts’ report employs regression analyses to differentiate

effects on transaction pricing stemming from antitrust injury (i.e., damages stemming from

collusion) and effects driven by other factors like ordinary market volatility.




134
         Lead Counsel is in negotiations with the CME for it to release anonymized transactions data covering most
of the Class Period, and one or two years after that.



                                                       44
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 54 of 170



                       c. Damages to Class Members Will Be Demonstrated Using
                          Formulae that Are Common to Class Members

       At the class certification stage, “all that is required . . . is that plaintiffs must be able to

show that their damages stemmed from the defendant’s actions that created the legal liability.”

Goldemberg v. Johnson & Johnson Consumer Cos., Inc., 317 F.R.D. 374, 393 (S.D.N.Y. 2016).

“The Supreme Court’s decision in Comcast requires ‘only that courts should examine the

proposed damages methodology at the certification stage to ensure it is consistent with the

classwide theory of liability and capable of measurement on a class wide basis.”’ Goldemberg,

317 F.R.D. 374 (quoting In re Scotts EZ Seed Litig., 304 F.R.D 397, 414 (S.D.N.Y. 2015))

(additional citations omitted).

       In a price-fixing conspiracy, damages are measured as ‘“the difference between the prices

actually paid and the prices that would have been paid absent the conspiracy.’” Elec. Books,

2014 WL 1282293, at *16 (quoting New York v. Hendrickson Bros., Inc., 840 F.2d 1065, 1077

(2d Cir. 1988)). Establishing such damages by formula is consistently accepted. See, e.g.,

Roach, 778 F.3d at 407. It is also standard economic practice in antitrust cases to utilize, as

Profs. Bjønnes and Ljungqvist do, a “but-for world” comparison evaluating prices during the

conspiracy compared to a benchmark non-collusive period. Elec. Books, 2014 WL 1282293, at

*25 (collecting cases and noting the “before and after” method, . . . is a well accepted method of

measuring antitrust damages).       And in estimating damages from the “bottom up,” on a

transaction-specific basis, the experts here have done precisely what this Court accepted in Elec.

Books, 2014 WL 1282293, at *23 (“In this case, by contrast, Noll’s damages model produces

individualized damage estimates based on individual transaction records. Apple will not be

made to pay some ‘rough estimate’ of damages; rather, it will pay to each injured claimant a

conservatively calculated amount equal to damages due that claimant. Consequently, plaintiffs



                                                 45
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 55 of 170



have established that common issues in this litigation will predominate over any individualized

ones.”) (emphasis in original).135

         In the antitrust context, not only is the use of a formula to measure damages consistent

with a finding of predominance for class certification, but the formula used to evaluate damages

“need not be exact.” See Comcast, 569 U.S. at 35. In price-fixing cases, “[w]here the but-for

price is uncertain ‘the plaintiff’s burden of proving damages is, to an extent, lightened.’” Elec.

Books, 2014 WL 1282293, at *16 (quoting Hendrickson Bros., 840 F.2d at 1077). Courts have

“expressly refuse[d] to impose extraordinary burdens on a plaintiff to construct the but-for

price.” Id.

         As described above, the experts’ model for calculating trade-specific damages relies on

common formulae. The key model inputs for the OTC class damages analysis are Defendants’

trade data produced in this litigation (for spot, forward, and swaps transactions conducted OTC),

which includes trades executed with class members, and broader market trade data produced by

leading ECNs, Reuters and EBS. The data fields within these datasets identify the specific

market conditions and counterparty characteristics of each trade, and thus allow the experts to

incorporate those individual characteristics into their analysis without resorting to individual

evidence. As noted earlier, Lead Counsel is working with the CME to obtain futures transaction

data to serve as inputs, along with various control variables, into the experts’ model for

estimating damages to the Exchange Class.

         The experts’ model goes beyond the requirement of estimating damages, by producing

trade-specific and aggregate damages figures for each OTC Class Member through common


135
          See also Nexium, 777 F.3d at 21 (explaining that Comcast “simply” requires that a damages calculation
reflect the associated theory of liability, and discussing the “well-established” principle that individualized damages
do not automatically defeat Rule 23(b)(3) certification).



                                                         46
       Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 56 of 170



formulae that are equally applicable to all Class Members. To calculate a Class Member’s

damage, the experts apply their model to each trade, and aggregate the trade-by-trade damages

per Class Member, and then on a class-wide basis to determine a class-wide figure of

damages.136

                2.       Class Treatment Is a Superior Method to Resolve the Disputes

        If common issues predominate over individual issues, then a class action will generally

be a superior method for adjudicating the class members’ claims. See Amchem, 521 U.S. at 615.

The superiority inquiry examines: “(A) the class members’ interests in individually controlling

the prosecution or defense of separate actions; (B) the extent and nature of any litigation

concerning the controversy already begun by or against class members; (C) the desirability or

undesirability of concentrating the litigation of the claims in the particular forum; and (D) the

likely difficulties in managing a class action.” Fed. R. Civ. P. 23(b)(3).

        A case satisfies the superiority test if “‘the class device will achieve economies of scale,

conserve judicial resources, preserve public confidence in the integrity of the judicial system by

avoiding the waste and delay of repetitive proceedings, and prevent inconsistent adjudications of

similar claims.’” Chhab v. Darden Rests., Inc., No. 11 Civ. 8345 (NRB), 2016 WL 3004511, at

*3 (S.D.N.Y. May 20, 2016) (quoting Gonqueh v. Leros Point to Point, Inc., No. 14-CV-5883

(GHW), 2015 WL 9256932, at *3 (S.D.N.Y. Sept. 2, 2015)).                        Superiority is “explicitly

comparative in nature: courts must ask whether ‘a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.’” Petrobras, 862 F.3d at 268

(quoting Fed. R. Civ. P. 23(b) (emphasis in original)).



136
        After completion of the analysis of Class Member trades, there may be some Class Members with negative
net damages. These Class Members may or may not be entitled to a recovery.



                                                     47
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 57 of 170



       Class litigation is superior in actions where, as here, it would be unduly costly for Class

Members to pursue litigation on their own. See Elec. Books, 2014 WL 1282293, at *23 (citing

Amchem, 521 U.S. at 617); Carnegie v. Household Int'l, Inc., 376 F.3d 656, 661 (7th Cir. 2004)

(“The realistic alternative to a class action is not 17 million individual suits, but zero individual

suits, as only a lunatic or a fanatic sues for $30.”) (emphasis in original). Gathering, cleaning,

and analyzing the data required to prosecute this litigation has been time-consuming and costly

for Class Plaintiffs, and the costs for class members to build a similar database to effectively

pursue individual litigation would likely outweigh any potential individual recovery. See ECF

No. 938 at 6-7; Currency Conversion, 264 F.R.D. at 117 (class litigation was superior where

“class members’ claims will be small relative to the high costs of maintaining an antitrust

action”).   Given the expense of documentary and data discovery and the extraordinary

complexity of the data involved in this action, there is no realistic alternative to a class action for

all but a few Class Members here.

       Permitting the Classes to pursue this case as a consolidated action will promote judicial

economy and uniformity of decision. See U.S. Foodservice, 729 F.3d at 130-31 (stating that

“substituting a single class action for numerous trials in a matter involving substantial common

legal issues and factual issues susceptible to generalized proof will achieve significant economies

of ‘time, effort and expense, and promote uniformity of decision’”). It is most efficient to

concentrate the Classes’ claims where the claims of thousands of class members can be

adjudicated in a single forum. Further, although there is a broad range of potential recoveries for

class members depending on their notional trading volume, the cost of maintaining an individual

action would be economically feasible only for the largest of class members. See Elec. Books,

2014 WL 1282293, at *23 (citing Amchem, 521 U.S. at 617).




                                                  48
     Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 58 of 170




        While this is a large antitrust action, there are no unmanageable difficulties that would

preclude a trial in this matter. See Sykes, 780 F. 3d at 82 ("manageability is, by the far, the most

critical concern in determining whether a class action is a superior means of adjudication.")

(quoting 2 William B. Rubenstein, NEWBERG ON CLASS ACTIONS 4.72 (5th ed. West 2014)).

Any manageability concerns that arise through the pendency of the litigation can be addressed

through a variety of case-management tools. See In re Visa Check MasterMoney Antitrust Litig.,

280 F.3d 124, 141 (2d Cir. 2001) (listing management tools including bifurcation and

subclasses). For these reasons, a class action is superior to any alternative method for

adjudicating Plaintiffs' claims.

IV. CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant this Motion.

Dated: May 31, 2018                           Respectfully submitted,

                                              SCOTT+SCOTT ATTORNEYS AT LAW LLP


                                             CHRISTOPHER M. BURKE (CB-3648)
                                             WALTER W. NOSS (WN-0529)
                                             KRISTEN M. ANDERSON (pro hac vice)
                                             STEPHANIE A. HACKETT (pro hac vice)
                                             600 W. Broadway, Suite 3300
                                             San Diego, CA 92101
                                             Telephone: 619-233-4565
                                             Facsimile: 619-233-0508
                                             cburke@scott-scott.com
                                             wnoss@scott-scott.com
                                             kanderson@scott-scott.com
                                             shackett@scott-scott.com

                                             SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                             DAVID R. SCOTT (DS-8053)
                                             JOSEPH P. GUGLIELMO (JG-2447)
                                             DONALD A. BROGGI (DB-9661)
                                             PETER A. BARILE III (PB-3354)
                                             SYLVIA M. SOKOL (SS-0317)
                                             THOMAS K. BOARDMAN (TB-0530)


                                                49
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 59 of 170




                              The Helmsley Building
                              230 Park Avenue, 17th Floor
                              New York, NY 10169
                              Telephone: 212-223-6444
                              Facsimile: 212-223-6334
                              drscott@scott-scott.com
                              jguglielmo@scott-scott.com
                              dbroggi@scott-scott.com
                              pbarile@scott-scott.com
                              ssokol@scott-scott.com
                              tboardman@scott-scott.com

                                     -and-

                              HAUSFELD LLP
                              MICHAEL D. HAUSFELD
                              REENA ARMILLAY GAMBHIR
                              TIMOTHY S. KEARNS
                              NATHANIEL C. GIDDINGS
                              1700 K Street, NW, Suite 650
                              Washington, DC 20006
                              Telephone: 202-540-7143
                              Facsimile: 202-5407201
                              mhausfeld@hausfeld.com
                              rgambhir@hausfeld.com
                              tkearns@hausfeld.com
                              ngiddings@hausfeld.com

                              HAUSFELD LLP
                              MICHAEL P. LEHMANN
                              CHRISTOPHER L. LEBSOCK
                              BONNY E. SWEENEY
                              600 Montgomery Street, Suite 3200
                              San Francisco, CA 94111
                              Telephone: 415-633-1949
                              Facsimile: 415-693-0770
                              mlehmann@hausfeld.com
                              clebsock@hausfeld.com
                              bsweeney@hausfeld.com

                              Interim Co-Lead Counsel




                                50
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 60 of 170



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the email addresses denoted on the Electronic Mail Notice List.

Dated: March 1, 2019                         SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                                    s/ Christopher M. Burke
                                             Christopher M. Burke




                                                10
 Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 61 of 170




                                       APPENDIX A

             CLASS DEFINITIONS AND AFFECTED CURRENCY PAIRS

I.     Class Definition

OTC Class: All persons who, between December 1, 2007 and December 31, 2013 (inclusive)
entered into a total of 10 or more FX spot, forward, and/or FX swap trades directly with one
or more Defendants in the 52 Affected Currency Pairs, where such persons were either
domiciled in the United States or its territories or, if domiciled outside the United States or its
territories, traded in the United States or its territories.

Exchange Class: All persons who, between December 1, 2007 and December 31, 2013
(inclusive) entered into a total of 10 or more trades of FX futures contracts on a U.S.
exchange.

Exclusions from Both Classes: Excluded from the Classes are the Defendants and their
parents, subsidiaries, and affiliates, directors, and employees. Excluded from these Classes
are any judicial officer presiding over this action and the members of his/her immediate
family and judicial staff, and any juror assigned to this action. Finally, trades whose prices
were set on the basis of benchmark rates, such as the WM/Reuters FX closing spot rates or
the ECB reference rates are excluded.

II.    Affected Currency Pairs (in alphabetical order)

              CURRENCY PAIR
                                       CURRENCY PAIR
              (SYMBOLS)
         1    AUD/CAD                  Australia Dollar/Canada Dollar
         2    AUD/JPY                  Australia Dollar/Japan Yen
         3    AUD/NZD                  Australia Dollar/New Zealand Dollar
         4    AUD/USD                  Australia Dollar/United States Dollar
         5    CAD/CHF                  Canada Dollar/Switzerland Franc
         6    CAD/JPY                  Canada Dollar/Japan Yen
         7    CHF/JPY                  Switzerland Franc/Japan Yen
         8    EUR/AUD                  Euro/Australia Dollar
         9    EUR/CAD                  Euro/Canada Dollar
        10    EUR/CHF                  Euro/Switzerland Franc
        11    EUR/CZK                  Euro/Czech Republic Koruna
        12    EUR/DKK                  Euro/Denmark Krone
        13    EUR/GBP                  Euro/Great Britain Pound
        14    EUR/HUF                  Euro/Hungary Forint
        15    EUR/ILS                  Euro/Israel Shekel
        16    EUR/JPY                  Euro/Japan Yen
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 62 of 170




          CURRENCY PAIR
                           CURRENCY PAIR
          (SYMBOLS)
     17   EUR/NOK          Euro/ Norway Kroner
     18   EUR/NZD          Euro/New Zealand Dollar
     19   EUR/PLN          Euro/Poland Zloty
     20   EUR/RON          Euro/Romania Leu
     21   EUR/RUB          Euro/Russia Ruble
     22   EUR/SEK          Euro/ Sweden Krona
     23   EUR/TRY          Euro/Turkey Lira
     24   EUR/USD          Euro/United States Dollar
     25   EUR/ZAR          Euro/South Africa Rand
     26   GBP/AUD          Great Britain Pound/Australia Dollar
     27   GBP/CAD          Great Britain Pound/Canada Dollar
     28   GBP/CHF          Great Britain Pound/Switzerland Franc
     29   GBP/JPY          Great Britain Pound/Japan Yen
     30   GBP/NZD          Great Britain Pound/New Zealand Dollar
     31   GBP/USD          Great Britain Pound/United States Dollar
     32   NZD/JPY          New Zealand Dollar/Japan Yen
     33   NZD/USD          New Zealand Dollar/United States Dollar
     34   USD/CAD          United States Dollar/Canada Dollar
     35   USD/CHF          United States Dollar/Switzerland Franc
     36   USD/CNH          United States Dollar/China Yuan
     37   USD/CZK          United States Dollar/Czech Republic Koruna
     38   USD/DKK          United States Dollar/ Denmark Krone
     39   USD/HKD          United States Dollar/Hong Kong Dollar
     40   USD/HUF          United States Dollar/Hungary Forint
     41   USD/ILS          United States Dollar/Israel Shekel
     42   USD/INR          United States Dollar/India Rupee
     43   USD/JPY          United States Dollar/Japan Yen
     44   USD/MXN          United States Dollar/Mexico Peso
     45   USD/NOK          United States Dollar/ Norway Kroner
     46   USD/PLN          United States Dollar/Poland Zloty
     47   USD/RON          United States Dollar/Romania Leu
     48   USD/RUB          United States Dollar/Russia Ruble
     49   USD/SEK          United States Dollar/Sweden Kroner
     50   USD/SGD          United States Dollar/Singapore Dollar
     51   USD/TRY          United States Dollar/Turkey Lira
     52   USD/ZAR          United States Dollar/South Africa Rand




                                 2
               Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 63 of 170
                                        Appendix B: FX Cast of Characters

Last   First                     Bank                                       Title
                 JPMorgan (2006-2015)
                 Bank of America (2002-2007)
                 Credit Suisse (2007-2014)
                 RBS (2003-2012)
                 JPMorgan (2012-2015)
                 UBS (2001-2005)
                 Barclays (2006-2013)
                 JPMorgan (1993-2001)
                 Goldman Sachs (2001-2013)
                 Barclays (2005-2010)
                 HSBC (2010-2012)
                 Goldman Sachs (2012-2014)
                 RBS (2004-2009)
                 Morgan Stanley (2009-present)
                 Bank of America (2002-2014)
                 Goldman Sachs (2003-2011)
                 Bank of America (2011-2016)
                 Citi (1998-2014)
                 Barclays Capital (2005-2009)
                 BNP Paribas (2009-2010)
                 RBS (2010-2014)
                 Credit Suisse (1996-2003)
                 Deutsche Bank (2006-2010)
                 Societe Generale (2010-2012)
                 Barclays (2002-2012)
                 Credit Suisse (2012-2013)
                 RBC (2009-2012)
                 Citi (2005-present)
                 Barclays (2007-2011)
                 UBS (2011-2013)
                 Standard Chartered (2013-2014)
               Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 64 of 170
                                       Appendix B: FX Cast of Characters

Last   First                     Bank                                      Title
                 RBS (2009-2013)
                 Barclays (2013-2014)
                 Bank of Tokyo-Mitsubishi (2008-
                 2011)
                 Bank of America (2007-2013)
                 Barclays (2013-2015)
                 Deutsche Bank (2003-2005)
                 HSBC (2005-2011)
                 Credit Suisse (2011-present)
                 Standard Chartered (2001-2010)
                 Barclays (2010-2011)
                 Barclays (2004-2015)
                 Deutsche Bank (2006-2011)
                 Standard Chartered (2011-2015)
                 Deutsche Bank (1999-2012)
                 JPMorgan (1998-2017)
                 Credit Suisse (2008-2012)
                 Credit Suisse (2004-2008)
                 Toronto Dominion (2008-2009)
                 Bank of America (2009-2011)
                 Credit Suisse (2011-2013)
                 Credit Suisse (1995-2008)
                 Bank of America/Merrill Lynch
                 (2008-2012)
                 Credit Suisse (2005-2010)
                 Barclays (2010-2013)
                 Deutsche Bank (at least 2007-2016)
                 Standard Chartered (1993-present)
                 RBS (2002-2009)
                 Standard Chartered (2009-2010)
                 Credit Suisse (2010-2011)
                 BNP Paribas (2011-2016)
               Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 65 of 170
                                      Appendix B: FX Cast of Characters

Last   First                     Bank                                     Title
                 RBS (1985-2015)
                 RBS (2006-2014)
                 Morgan Stanley (2004-2011)
                 Bank of America (2001-2009)
                 Credit Suisse (2009-2016)
                 Morgan Stanley (2017-present)
                 UBS (1994-2015)

                 Goldman Sachs (2002-2014)

                 Morgan Stanley (2004-2013)
                 Credit Suisse (2006-2010)
                 Morgan Stanley (2010-2011)
                 HSBC (2012-2013)
                 Citi (2001-2014)
                 Barclays (2008-2010)
                 Credit Suisse (2010-2013)
                 Credit Suisse (2008-2010)
                 UBS (2011-2013)
                 Bank of Tokyo-Mitsubishi (2000-
                 2011)
                 Citi (2011-2013)
                 Credit Suisse (1993-2010)
                 RBC (2010)
                 Merrill Lynch (2011-2015)
                 Deutsche Bank (2005-2008)
                 Citi (2008-2009)
                 Morgan Stanley (2009-2014)
                 JPMorgan (2007-2015)
                 RBS (2004-2010)
                 JPMorgan (2010-2014)
               Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 66 of 170
                                        Appendix B: FX Cast of Characters

Last   First                     Bank                                       Title
                 UBS (1995-2015)(2017-present)
                 Bank of America (2003-2007)
                 Credit Suisse (2007-2014)
                 Morgan Stanley (2014-present)
                 Credit Suisse (1997-2009)
                 Societe Generale (2009-present)
                 Credit Suisse (at least 2007-2012)                r
                 Barclays (2003-2011)
                 Credit Suisse (2011-2014)
                 Citi (2014-2016)
                 RBS (1996-2012)
                 Credit Suisse (1993-2011)
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 67 of 170




                              APPENDIX C

           SUMMARY OF FORMER EMPLOYEES TERMINATED,
           SUSPENDED BY DEFENDANTS AND/OR SANCTIONED
                    BY REGULATORY AGENCIES
                                                                         DATE
EMPLOYEE        BANK            TITLE             NOTES               REPORTED
            Bank of America                Suspended                  Mar. 6, 2014

            Barclays                       Indicted                   Oct. 1, 2017

                                           Suspended by Barclays      Nov. 1, 2013

                                           Fined $1.2 million and     May 19, 2017
                                           banned from working in
                                           the banking industry by
                                           the Federal Reserve
            Barclays                       Indicted                   Jan. 16, 2018


            Barclays                       Terminated              Nov. 1, 2013
            Barclays                       Terminated              Nov. 1, 2013
            Barclays                       Terminated              Nov. 1, 2013
            Barclays                       Banned from working in July 24, 2017
                                           the banking industry by
                                           the Federal Reserve
            Barclays                       Fined $487,500 and      Feb. 16, 2018
                                           banned from working in
                                           the banking industry by
                                           the Federal Reserve
            Barclays                       Terminated              May 8, 2015

            Barclays                       Terminated                 May 20, 2015
            BNP Paribas                    Suspended                  Mar. 6, 2014

            BNP Paribas                    Pleaded guilty             Dec. 29, 2016

                                           Banned from working in     Jan. 4, 2017
                                           the banking industry by
                                           the Federal Reserve

                                           Identified in the          May 24, 2017
                                           NYDFS consent order,
                                           which prohibited BNP
                                           Paribas from rehiring or
                                           retaining the individual
                                           in the future
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 68 of 170




            '..SUMMARY OF FORMER EMPLOYEES TERMINATED,
              SUSPENDED BY DEFENDANTS AND/OR SANCTIONED
                       BY REGULATORY AGENCIES
                                                                       DATE
EMPLOX EF        BANK         TITLE               NOTES             REPORTED
             BNP Paribas                 Identified in the          May 24, 2017
                                         NYDFS consent order,
                                         which prohibited BNP
                                         Paribas from rehiring or
                                         retaining the individual
                                         in the future
             BNP Paribas         r       Identified in the          May 24, 2017
                                         NYDFS consent order,
                                         which prohibited BNP
                                         Paribas from rehiring or
                                         retaining the individual
                                         in the future
             BNP Paribas                 Identified in the          May 24, 2017
                                         NYDFS consent order,
                                         which prohibited BNP
                                         Paribas from rehiring or
                                         retaining the individual
                                         in the future
             BNP Paribas                 Identified in the          May 24, 2017
                                         NYDFS consent order,
                                         which prohibited BNP
                                         Paribas from rehiring or
                                         retaining the individual
                                         in the future
             BNP Paribas                 Identified in the          May 24, 2017
                                         NYDFS consent order,
                                         which prohibited BNP
                                         Paribas from rehiring or
                                         retaining the individual
                                         in the future
             BNP Paribas                 Identified in the          May 24, 2017
                                         NYDFS consent order,
                                         which prohibited BNP
                                         Paribas from rehiring or
                                         retaining the individual
                                         in the future




                                2
 Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 69 of 170




             SUMMARY OF FORMER EMPLOYEES-TERMINATED,
             SUSPENDED BY DEFENDANTS AND/OR SANCTIONED
                      BY REGULATORY AGENCIES
                                                                        DATE
J,M,PLOYEE          BANK       TITLE              NOTES.             REPORTED
             Citi                         Terminated after being    Jan. 10, 2017
                                          put on leave in October
                                          2013

                                          Indicted                  Jan. 10, 2017

                                         Fined $5 million and       Jan. 11, 2017
                                         banned from working in
                                         the banking industry by
                                         the OCC
             Citi                        Suspended                  Jan. 17, 2014
             Citi                        Suspended                  Jan. 17, 2014
             Citi                        Terminated                 Dec. 26, 2014
             Citi                        Terminated                 Nov. 20, 2014
             Citi                        Terminated                 May 1, 2015
             Citi                        Terminated                 Nov. 20, 2014
             Credit Suisse               Identified in the          Nov. 13, 2017
                                         NYDFS consent order,
                                         which prohibited Credit
                                         Suisse from rehiring or
                                         retaining the individual
                                         in the future
             Credit Suisse               Identified in the          Nov. 13, 2017
                                         NYDFS consent order,
                                         which prohibited Credit
                                         Suisse from rehiring or
                                         retaining the individual
                                         in the future
             Credit Suisse               Identified in the          Nov. 13, 2017
                                         NYDFS consent order,
                                         which prohibited Credit
                                         Suisse from rehiring or
                                         retaining the individual
                                         in the future
             Credit Suisse               Identified in the          Nov. 13, 2017
                                         NYDFS consent order,
                                         which prohibited Credit
                                         Suisse from rehiring or
                                         retaining the individual
                                         in the future




                                 3
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 70 of 170




           SI.JMMARYOF FORMER EMPLOYEES TERMINATED,
           SUSPENDED BY DEFENDANTS AND/OR SANCTIONED
                    BY REGULATORY AGENCIES
                                                                       DATE
EMPLOYEE        BANK          TI I.LE            NOTES              REPORTED
            Credit Suisse               Identified in the           Nov. 13, 2017
                                        NYDFS consent order,
                                        which prohibited Credit
                                        Suisse from rehiring or
                                        retaining the individual
                                        in the future
            Credit Suisse               Identified in the           Nov. 13, 2017
                                        NYDFS consent order,
                                        which prohibited Credit
                                        Suisse from rehiring or
                                        retaining the individual
                                        in the future
            Credit Suisse               Identified in the           Nov. 13, 2017
                                        NYDFS consent order,
                                        which prohibited Credit
                                        Suisse from rehiring or
                                        retaining the individual
                                        in the future
            Deutsche Bank               Terminated                  Feb. 4, 2014


            Deutsche Bank               Terminated                  Feb. 4, 2014
            Deutsche Bank               Terminated                  Feb. 4, 2014

            Deutsche Bank               Terminated                  Feb. 4, 2014

            Goldman Sachs               Suspended                   Nov. 18, 2014
            Goldman Sachs               Identified in the           May 1, 2018
                                        NYDFS consent order,
                                        which prohibited
                                        Goldman Sachs from
                                        rehiring or retaining the
                                        individual in the future
            HSBC                        Suspended                   Jan. 17, 2014
            HSBC                        Suspended                   Jan. 17, 2014

            HSBC                        Indicted                    Aug. 16, 2016

                                        Banned from working in      Oct. 5, 2016
                                        the banking industry by
                                        the Federal Reserve




                                4
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 71 of 170




           SUMMARY OF FORMER EMPLOYEES',TERMINATED,
           SUSPENDED BY DEFENDANTS AND/OR SANCTIONED
                    BY REGULATORY AGENCIES
                                                                       DATE
EMPLOYEE       BANK           TITLE             NOTES              REPORTED
            HSBC                         Convicted                 Oct. 23, 2017

                                         Banned from working in    Oct. 5, 2016
                                         the banking industry by
                                         the Federal Reserve
            JPMorgan                     Suspended for alleged     Jan. 14, 2015
                                         wrongdoing involving
                                         his work at RBS

            JPMorgan                     Indicted                  Jan. 10, 2017

                                         Fined $5 million and      Jan. 11, 2017
                                         banned from working in
                                         the banking industry by
                                         the OCC
            JPMorgan                     Terminated                June 29, 2015

            RBS                          Terminated                Feb. 19, 2015

            RBS                          Suspended                 Nov. 1, 2013
            RBS                          Suspended                 Feb. 27, 2015

            RBS                          Suspended by RBS          Nov. 1, 2013

                                         Arrested by Britain's     Dec. 19, 2014
                                         Serious Fraud Office
                                         (SFO)
            RBS                          Suspended                 Feb. 27, 2015

            Standard                     Suspended                 Oct. 29, 2013
            Chartered
                                         Banned from working in July 19, 2016
                                         the banking industry by
                                         the Federal Reserve
            UBS                          Suspended               Mar. 27, 2014




                                5
                     Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 72 of 170




                                                APPENDIX D

                                           EXAMPLE CHAT ROOMS

ROOM NAME AND/OR      PARTICIPANTS              TIMEFRAME            CURRENCY    EXAMPLE CHATS
PCHAT NUMBER          (DEFENDANT(S))                                 PAIRS
                                                                     DISCUSSED
Spot Monkey Inc.                  (GS)          2/20/2007-3/4/2008   AUD/CAD     Ex.5 CS-FXLIT-10017196
                                   (RBS)                             AUD/GBP     Ex.17 CS-FXLIT-10020301
PCHAT-                           (CS)                                AUD/JPY     Ex.19 GS-FX-CIVIL-02206796
Ox0000000000005fa7                (RBS)                              CAD/JPY     Ex.45 GSFX-CIVIL-02205914
                                                                     EUR/AUD     Ex.48 GS-FX-CIVIL_02202980
                                                                     EUR/CHF     Ex.49 GS-FX-CIVIL-02202585
                                                                     EUR/GBP     Ex.18 GS-FX-CIVIL-02202114
                                                                     EUR/JPY
                                                                     EUR/NOK
                                                                     EUR/SEK
                                                                     EUR/USD
                                                                     GBP/SEK
                                                                     GBP/USD
                                                                     NOK/SEK
                                                                     NZD/USD
                                                                     NZD/CHF
                                                                     NZD/JPY
                                                                     USD/CAD
                                                                     USD/JPY
                                                                     USD/NOK
                                                                     USD/SEK
                                                                     USD/MXN
                                                                     USD/NZD
                        Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 73 of 170




ROOM NAME AND/OR         PARTICIPANTS                 TIMEFRAME            CURRENCY    EXAMPLE CHATS
PCHAT NUMBER             (DEFENDANT(S))                                    PAIRS
                                                                           DISCUSSED
The Cartel                                 (Citi)     10/7/2011-6/3/2013   EUR/USD     Ex.60 JPMC-CIVIL-0000738740
                                     (JPM)                                 USD/JPY     Ex.80 JPMC-CIVIL-0000706272
PCHAT-0x3000001DE65D6                   (JPM)                              EUR/CHF     Ex.61 BARC-FX-CIV_00055765
                                         (Barclays)                        EUR/JPY     Ex.20 UBS_ZINC_CIV_000252087
                                                                           EUR/GBP     Ex.42 CITI-FX-CIVIL-00227342
                                                                           EUR/AUD
Yen Cartel                             (Citi)         1/26/2012-           USD/JPY     Ex.81 CITI-FX-CIVIL_00240556
                                        (CS)          3/28/2013            USD/CHF     Ex.31 CITI-FX-CIVIL_00242725
PCHAT-0x2000001D07609               (BofA)                                 EUR/JPY     Ex.82 CITI-FX-CIVIL_00265656
                                            (JPM)                          GBP/JPY
                                     (GS)                                  EUR/NOK
                                                                           EUR/SEK
                                                                           AUD/NZD
Essex Express                            (Barclays)   12/1/2009-8/1/2013   GBP/USD     Ex.21 UBS_ZINC_CIV_000049605
                                       (BOTM)                              USD/EUR
PCHAT-                                (Barclays)                           EUR/GBP
Ox2000000CDBAFA                   (UBS)                                    EUR/JPY
                                    (RBS)                                  GBP/JPY
                                                                           EUR/CHF
                                                                           USD/JPY
                                                                           USD/CHF
                                                                           CHF/JPY
                                                                           AUD/CAD
                                                                           USD/CAD
                                                                           EUR/SEK




                                                            2
                     Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 74 of 170




ROOM NAME AND/OR        PARTICIPANTS                    TIMEFRAME            CURRENCY    EXAMPLE CHATS
PCHAT NUMBER            (DEFENDANT(S))                                       PAIRS
                                                                             DISCUSSED
The Sterling Lads              (Barclays, CS)           5/25/2011-8/1/2012   GBP/USD     Ex.83 UBS ZINC CIV 000088082
                                           (Barclays)                        EUR/USD     Ex.43 CS-FXIT-06033680
PCHAT-Ox3000001DDCOD4                  (UBS)                                 USD/JPY
                                  (HSBC)                                     EUR/GBP
                                       (UBS)                                 GBP/CHF
                               (RBS)
                                   (UBS)
                                (Barclays)
Horras                               (BofA, RBC)        12/18/2006 -         USD/AUD     Ex.84 CITI-FX-CIVIL 00005600
                                           (Barclays)   2/2/2011             EUR/AUD     Ex.37 CITI-FX-CIVIL 00006042
PCHAT-                                 (Citi)                                AUD/CAD     Ex.50 CITI-FX-CIVIL 00048727
Ox000000000000104C                   (UBS)                                   AUD/JPY
                                        (RBC)                                GBP/AUD
                                      (DB)                                   GBP/USD
                                    (DB)                                     AUD/NZD
                                 (Barclays)                                  AUD/CHF
                                        (UBS)                                USD/CAD
                                                                             EUR/CAD
                                                                             AUD/CAD
                                                                             USD/CHF
                                                                             EUR/CHF
                                                                             EUR/USD
                                                                             EUR/GBP
                                                                             EUR/CAD
                                                                             EUR/AUD
                                                                             EUR/NOK
                                                                             EUR/RUB
                                                                             EUR/CHF
                                                                             USD/GBP
                                                                             EUR/GBP


                                                              3
                        Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 75 of 170




ROOM NAME AND/OR         PARTICIPANTS                  TIMEFRAME            CURRENCY    EXAMPLE CHATS
PCHAT NUMBER             (DEFENDANT(S))                                     PAIRS
                                                                            DISCUSSED
                                                                            GBP/AUD
                                                                            GBP/JPY
                                                                            USD/JPY
                                                                            AUD/JPY
                                                                            GBP/JPY
                                                                            USD/KRW
                                                                            USD/MXN
                                                                            EUR/NOK
                                                                            USD/NZD
                                                                            NZD/JPY
                                                                            AUD/NZD
                                                                            GBP/NZD
                                                                            RUB/EUR
                                                                            USD/ZAR
Slaaaggggsssss 2                   (Barclays)          7/30/2010-8/1/2012   USD/CHF     Ex.85 UBS_ZINC CIV 000098353
                                    (HSBC)                                  EUR/USD     Ex.38 UBS_ZIN CIV_000096807
PCHAT-0x2000001606F1E               (CS, Barclays)                          EUR/GBP     Ex.39 UBS ZIN CIV 000101064
                                     (Barclays, CS)                         EUR/CHF     Ex.67 CS-FXLIT-11458581
                                    (RBS)                                   GBP/USD     Ex.56 BARC-FX-CIV_00049812
                                          (Barclays)                        AUD/NZD     Ex.86 CS-FXLIT-05063503
                                                                            USD/SGD     Ex.74 CS-FXLIT-06143903
                                                                            USD/SEK
                                                                            USD/JPY
                                                                            NOK/SEK
The Real Room                       (CS)               1/13/2009-4/1/2011   EUR/USD     Ex.87 GS-FX-CIVIL-02191185
                                     (RBS, JPM)                             USD/CAD
PCHAT-0x1000000449311                 (RBS)                                 USD/ARS
                                     (GS)                                   USD/ZAR
                                       (DB)                                 USD/HUF
                                                                            EUR/DKK
                   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 76 of 170




ROOM NAME AND/OR    PARTICIPANTS              TIMEFRAME       CURRENCY      EXAMPLE CHATS
PCHAT NUMBER        (DEFENDANT(S))                            PAIRS
                                                              DISCUSSED
                                                              USD/DKK
                                                              CHF/SEK
                                                              CHF/JPY
                                                              CHF/MXN
                                                              NOK/JPY
                                                              CAD/JPY
                                                              CAD/CHF
                                                              CAD/SEK
                                                              AUD/NZD
                                                              AUD/USD
                                                              AUD/JPY
                                                              AUD/CHF
                                                              NZD/NOK
                                                              NZD/CAD
                                                              NZD/JPY
                                                              NZD/USD
                                                              KRW/USD
                                                              KRW/JPY
                                                              ZAR/JPY




                                                   5
                        Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 77 of 170




ROOM NAME AND/OR         PARTICIPANTS                TIMEFRAME     CURRENCY      EXAMPLE CHATS
PCHAT NUMBER             (DEFENDANT(S))                            PAIRS
                                                                   DISCUSSED
RBS Reunion                             (RBS, JPM)   4/28/2010-    AUD/USD       Ex.88 AO 005793-DOJ
                                       (MS)          11/5/2013     AUD/GBP       Ex.35 CS-FXLIT-04939163
PCHAT-0x30000012B5CA3              (SC)                            EUR/AUD       Ex.73 AO 006090-DOJ
PCHAT-Ox2000001CF9F06             (BNP)                            EUR/NZD
                                    (CS, BNP)                      NZD/USD
                                 (RBS)                             USD/CAD
                                    r (JPM, RBS)                   EUR/CAD
                                     (RBS)                         EUR/CHF
                                                                   GPB/USD
                                                                   EUR/USD
                                                                   EUR/GBP
                                                                   EUR/SEK
                                                                   USD/JPY
Melvyn Lawes                       (CS, BofA)        3/31/2011-    AUD/CAD      Ex.89 GS-FX-CIVIL-01996889
                                    (GS)             9/18/2012     AUD/CHF      Ex.26 GS-FX-CIVIL-02172971
PCHAT-0x10000026978C1               (JPM)                          AUD/NZD      Ex.68 CS-FXLIT-11484125
                                     (RBS)                         AUD/GBP
                                                                   EUR/AUD
                                                                   EUR/CAD
                                                                   EUR/CHF
                                                                   EUR/DKK
                                                                   GBP/USD
                                                                   EUR/NOK
                                                                   EUR/SEK
                                                                   GBP/CHF
                                                                   GBP/NZD
                                                                   NOK/SEK
                                                                   NZD/USD
                                                                   USD/CAD
                                                                   USD/JPY


                                                           6
                         Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 78 of 170




ROOM NAME AND/OR          PARTICIPANTS              TIMEFRAME            CURRENCY    EXAMPLE CHATS
PCHAT NUMBER              (DEFENDANT(S))                                 PAIRS
                                                                         DISCUSSED
                                                                         USD/SEK

MD's and their Juniors              (CS)            9/5/2012-2/15/2013   EUR/CHF     Ex.90 GS-FX-CIVIL-02175767
PCHAT-0x2000001D1680D                (GS)                                EUR/SEK
                                      (JPM)                              NOK/SEK
                                      (RBS)                              NZD/USD
                                                                         USD/JPY
                                                                         USD/SEK
                                                                         AUD/CAD
                                                                         GBP/USD
                                                                         AUD/USD
Pete                                 (CS)           10/20/2010-          EUR/USD     Ex.23 CS-FXLIT-04236229
                                   (Barclays)       9/20/2012            USD/CHF,
PCHAT-Ox10000022E1464                                                    EUR/JPY,
                                                                         EUR/USD,
                                                                         AUD/NZD
Unnamed Chat Room                     (GS)          9/30/2010-5/2/2012   USD/CHF     Ex.91 GS-FX-CIVIL-03410451
                                     (GS)                                EUR/CHF     Ex.24 GS-FX-CIVIL-03410947
PCHAT-Ox20000018E00C1                (CS)                                USD/JPY
                                                                         EUR/USD




                                                          7
                         Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 79 of 170




ROOM NAME AND/OR          PARTICIPANTS                  TIMEFRAME            CURRENCY    EXAMPLE CHATS
PCHAT NUMBER              (DEFENDANT(S))                                     PAIRS
                                                                             DISCUSSED
CAD, CHF, and Stuff                         (BofA)      1/7/2009-4/17/2012   AUD/GBP     Ex.30 CS-FXLIT-00464143
                                             o (BofA)                        AUD/JPY
PCHAT-                                    (BofA)                             AUD/USD
0x0000000000023e67                  (BofA)                                   EUR/AUD
                                      (BofA)                                 EUR/CHF
                                         (BNP)                               EUR/GBP
                                         (CS)                                EUR/JPY
                                   (CS)                                      EUR/SEK
                                          (CS)                               EUR/USD
                                     (MS)                                    NOK/SEK
                                        (HSBC)                               NZD/GBP
                                         (MS)                                USD/CHF
                                          (MS)                               USD/JPY
                                   (MS, BNP)                                 USD/CAD
                                       (RBS)                                 AUD/CAD
                                                                             AUD/JPY

Nick - James                            (CS)            3/22/2012-           EUR/USD     Ex.32 JPMC-CIVIL-0000627708
PCHAT-                               (BofA)             9/10/2012            USD/JPY
Ox4000001ABADFF                             (JPM)                            EUR/JPY
                                      (MS)

Pockets                             (RBS, SC)           8/9/2007-            USD/JPY     Ex.33 AO 018202-DOJ
                                     (RBS, SC, CS,      10/15/2013           USD/KRW
PCHAT0x000000000000bcd    BNP)                                               EUR/CHF
b,                                   (CS)                                    CHF/AUD
                                                                             USD/CHF
                                                                             AUD/USD
                                                                             USD/MXN
                                                                             USD/ZAR


                                                              8
                     Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 80 of 170




ROOM NAME AND/OR      PARTICIPANTS                 TIMEFRAME          CURRENCY    EXAMPLE CHATS
PCHAT NUMBER          (DEFENDANT(S))                                  PAIRS
                                                                      DISCUSSED
                                                                      EUR/GBP
                                                                      EUR/AUD
                                                                      USD/ILS
                                                                      EUR/HUF
                                                                      USD/TRY
                                                                      EUR/SEK
                                                                      USD/SEK
                                                                      EUR/NOK
                                                                      AUD/JPY
                                                                      NZD/JPY
                                                                      USD/BRL
                                                                      EUR/JPY
                                                                      AUD/NZD
Old Gits                          (SC)             9/28/2007-4/3/2014 EUR/GBP     Ex.66 CS-FXLIT-05019878
                                (BofA)                                EUR/HUF     Ex.41 CS-FXLIT-05019813
                                        (Citi)                        EUR/JPY
                                      (HSBC,                          EUR/CZK
PCHAT-                CS)                                             EUR/PLN
Ox00000000000170ca             (Barclays, BNP)                        EUR/USD
                                      (SC, BofA)                      EUR/RON
                                    (SC)                              EUR/TRY
                                   (BofA)                             USD/HKD
                                      (SC)                            EUR/ZAR
                                                                      USD/CAD
                                                                      USD/JPY
                                                                      USD/INR
                                                                      USD/PLN
                                                                      USD/RUB
                                                                      USD/CZK
                                                                      USD/MXN


                                                        9
                        Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 81 of 170




ROOM NAME AND/OR         PARTICIPANTS                TIMEFRAME           CURRENCY    EXAMPLE CHATS
PCHAT NUMBER             (DEFENDANT(S))                                  PAIRS
                                                                         DISCUSSED
                                                                         USD/MYR
                                                                         USD/PHP
                                                                         USD/SGD
                                                                         USD/THB
                                                                         USD/TRY
                                                                         USD/TWD
                                                                         USD/ZAR
                                                                         USD/CNY
The Dream Team                      (GS)             3/6/2008-6/8/2012   EUR/AUD     Ex.70 GS-FX-CIVIL-02033516
                                    (GS, RBS,                            AUD/NZD     Ex.36 DB-0779634
PCHAT-                   BofA)                                           USD/NZD     Ex.6 GS-FX-CIVIL-02170840
Ox0000000000027a 1 f                  (RBS)                              USD/AUD     Ex.7 GS-FX-CIVIL-02189427
                                     (CS, Soc Gen)                       USD/CAD
                                   (DB, Soc Gen)                         EUR/GBP
                                        (BofA)                           EUR/USD
                                    (BofA, CS)                           USD/JPY
                                                                         GBP/CAD
                                                                         GBP/AUD
                                                                         GBP/USD
Romf                                    (Barclays)   10-29-2008-         EUR/GBP     Ex.69 UBS ZINC CIV 000112271
                                      (UBS)          10/19/2012          USD/ZAR
PCHAT-0x100000237E731                                                    USD/CAD
                                                                         EUR/CAD
                                                                         EUR/USD
                                                                         USD/JPY
                                                                         EUR/CHF




                                                           10
                        Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 82 of 170




ROOM NAME AND/OR         PARTICIPANTS                   TIMEFRAME     CURRENCY    EXAMPLE CHATS
PCHAT NUMBER             (DEFENDANT(S))                               PAIRS
                                                                      DISCUSSED
Butter-The Comedian                     (Citi)          10/28/2009-   USD/BRL     Ex.65 HBUS-FXLITIG-
                                          (SC)          9/12/2011     EUR/BRL     0002117_T00001
PCHAT-0x1000001035FE3             (RBC)                               CAD/BRL
                                     (RBC, UBS)                       AUD/BRL
                                    o (UBS)
                                    (HSBC)
                                      (MS)
                                       (GS)
                                      (Barclays)
                                           (Barclays)
                                      (DB)
                                       (BofA)

Altakrupmilk                            (JPM)           12/5/2007-    USD/CHF     Ex.27 JPMC-CIVIL-0000052607
                                   (MS)                 7/25/2012     EUR/CHF     Ex.57 CS-FXLIT-00695321
PCHAT-                                (CS)                            EUR/GBP     Ex.51 CS-FXLIT-10117134
Ox000000000001db38                        (BofA)                      EUR/SEK
                                                                      USD/SEK
                                                                      USD/CAD
                                                                      USD/JPY
                                                                      EUR/USD
                                                                      GBP/NOK
                                                                      CAD/NOK
                                                                      EUR/CAD
                                                                      GBP/USD




                                                              11
                        Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 83 of 170




ROOM NAME AND/OR          PARTICIPANTS              TIMEFRAME            CURRENCY    EXAMPLE CHATS
PCHAT NUMBER              (DEFENDANT(S))                                 PAIRS
                                                                         DISCUSSED
Trap 5                              (Barclays)      2/12/2009-2/1/2013   AUD/NZD     Ex.40 CIV_00030564
                                      (BofA)                             USD/CHF
PCHAT-Ox4000001213BBA              (CS, Barclays)                        EUR/CHF
                                        (Citi)                           CAD/USD
PCHAT-0x200000040D5B3                                                    USD/CAD
                                                                         AUD/JPY
                                                                         EUR/CAD
                                                                         USD/JPY
                                                                         USD/SEK
                                                                         AUD/CAD
                                                                         AUD/USD
                                                                         GBP/CAD
Unnamed Chat Room                     (RBS)         5/5/2009-4/19/2010   EUR/U SD    Ex.29
                                          (CS)                           AUD/USD     RBS_IN_RE_FX_LITIG_00023541
PCHAT-0x2000000650417                                                    AUD/JPY
                                                                         EUR/JPY
                                                                         GBP/JPY

Gang of 4                                (BoA)      5/2/2011-1/4/2012    EUR/CHF     Ex.28 CS-FXLIT-00819235
                                       (UBS)                             GBP/USD
PCHAT-                                 (CS)                              AUD/USD
Ox3000001DDA4A0                                                          USD/JPY
                                                                         USD/EUR
                                                                         USD/NZD
                                                                         USD/CHF




                                                          12
                          Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 84 of 170




ROOM NAME AND/OR           PARTICIPANTS                  TIMEFRAME     CURRENCY    EXAMPLE CHATS
PCHAT NUMBER               (DEFENDANT(S))                              PAIRS
                                                                       DISCUSSED
Head Up, UR Thinking T                  (CS)             7/26/2012-    AUD/NZD     Ex.44 CS-FXLIT01253336
                                        (HSBC)           12/10/2012    AUD/USD
PCHAT-Ox 1 0000026becaa                                                EUR/JPY
                                                                       AUD/MXN
                                                                       GBP/AUD
                                                                       EUR/AUD
                                                                       EUR/GBP
                                                                       EUR/ZAR
                                                                       EUR/SEK
                                                                       EUR/CAD
                                                                       USD/SEK
                                                                       USD/MXN
                                                                       NOK/SEK
Dream Team                               (DB)            11/14/2008-   AUD/JPY     Ex.46 BTFX-00044908
                                        (DB)             1/15/2012     USD/JPY
PCHAT-Ox30000001BFBB1                      (DB)                        USD/MXN
                                             (BOTM)                    EUR/JPY
                                       (DB)
For Lions Bagels                       (UBS)             2/14/2011-    USD/AUD     Ex.72 UBS ZINC CIV 000203342
PCHAT-0x1000002694096                      (RBC)         10/15/2013    USD/CHF     Ex.48 UBS ZINC CIV 000164445
                                         (SC)                          EUR/JPY
                                          (BNP,                        USD/NZD
                           Barclays)                                   USD/MXN
                                            (Barclays)                 USD/GBP
                                                                       EUR/CAD




                                                               13
                        Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 85 of 170




ROOM NAME AND/OR         PARTICIPANTS                TIMEFRAME            CURRENCY    EXAMPLE CHATS
PCHAT NUMBER             (DEFENDANT(S))                                   PAIRS
                                                                          DISCUSSED
Zar Chat                                   (Citi)    9/16/2011-2/5/2013   USD/ZAR     Ex.92 JPMC-CIVIL-0000070977
                                    (JPM)                                 USD/TRY     Ex.93 BNP0008769
PChat-0x3000001DE4B85                   (Barclays)                        EUR/CZK
                                  (BNP)                                   USD/ILS
                                                                          EUR/PLN
                                                                          USD/MXN
                                                                          USD/RON
                                                                          EUR/ILS
Young Guns                                 (Citi)    4/4/2008-7/9/2013    GBP/USD     Ex.94 GS-FX-CIVIL-02366353
                                                                          USD/CAD     Ex.95 GS-FX-CIVIL-02521380
PCHAT-                              (GS)                                  EUR/GBP     Ex.96 GS-FX-CIVIL-02214605
Ox000000000002affd




                                                           14
    Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 86 of 170




                                        APPENDIX E

             SUMMARY OF GOVERNMENT AND ENFORCEMENT FINES
                              BY AGENCIES OTHER THAN DOJ
                      U.S.Commodity Futures Trading. Commission (CFTC)
Citibank, N.A.                                     $310,000,000
HSBC Bank PLC                                      $275,000,000
JPMorgan Chase Bank, N.A.                         $310,000,000
Royal Bank of Scotland PLC                         $290,000,000
UBS AG                                            $290,000,000
Barclays Bank PLC                                 $400,000,000
                                        TOTAL $1,875,000,000
                           U.K. Financial Conduct Authority (U.K. FC. \ )
Citibank, N.A.                                    £225,575,000 ($355,957,350)
HSBC Bank PLC                                     £216,363,000 ($341,420,814)
JPMorgan Chase Bank, N.A.                         £222,166,000 ($350,577,948)
Royal Bank of Scotland PLC                        £217,000,000 ($342,426,000)
UBS AG                                            £233,814,000 ($368,958,492)
Barclays Bank PLC                                 £284,432,000 ($441,666,010)
                                        TOTAL $2,201,006,614
                         Office of the Comptroller of thc Currency (OCC )
Bank of America, N.A.                             $250,000,000
Citibank, N.A.                                    $350,000,000
JPMorgan Chase Bank, N.A.                         $350,000,000
                                        TOTAL $950,000,000
                Sw.i,:ss:Financial Market Supervisory Authority (Swiss F INNI. \ )
UBS AG                                            CHF 134,000,000 ($138,658,940)
                                        TOTAL $138,658,940
                      New Yotk Department of Financial Services (NYDFS)
Barclays Bank PLC                                 $485,000,000
BNP Paribas S.A.                                  $350,000,000
Credit Suisse AG                                  $135,000,000
Goldman Sachs Group, Inc.                         $54,750,000
                                        TOTAL $1,024,750,000
              BOard of GovernOrs, of the Federal Reserve System (Federal; Reserve)
Barclays Bank PLC                                 $342,000,000
Bank of America Corp.                             $205,000,000
BNP Paribas S.A.                                  $246,000,000
Citigroup Inc.                                    $342,000,000
Deutsche Bank AG                                  $136,900,000
HSBC Bank PLC                                     $175,000,000
JPMorgan Chase & Co.                              $342,000,000
UBS AG                                            $342,000,000
Royal Bank of Scotland PLC                        $274,000,000
Goldman Sachs Group, Inc.                         $54,750,000
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 87 of 170




             SUMMARY OF GOVERNMENT AND ENFORCEMENT FINES
                         BY AGENCIES OTHER THAN DOJ
                                  TOTAL $2,459,650,000
                      Bizil CdUncil for. Economic Defense (CADE)
Barclays PLC                                 R$ 183,500,000 ($54,400,000)
Citicorp
Deutsche Bank AG
HSBC Bank PLC
JP Morgan Chase & Co.
                                  TOTAL $54,400,000
                         South Africa CbMpetition Commission
Citibank, N.A.                               R69,500,860 ($5,300,000)
                                  TOTAL $5,300,000




                                         2
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 88 of 170



                               CORRECTED APPENDIX F

              EXAMPLES OF PLAINTIFFS’ FX COUNTERPARTIES AND
                         CURRENCY PAIRS TRADED

        PLAINTIFF                 EXAMPLES OF             EXAMPLES OF CURRENCY
                                   DEFENDANT                  PAIRS TRADED
                                COUNTERPARTIES
Aureus Currency Fund L.P.      Morgan Stanley1            EUR/USD; EUR/CHF GBP/USD;
                                                          USD/CAD; USD/JPY;
                                                          USD/CHF; USD/MXN;
                                                          USD/NOK; USD/SEK;
                                                          EUR/JPY; AUD/USD;
                                                          NZD/USD; EUR/AUD;
                                                          EUR/PLN; USD/CZK;
                                                          USD/PLN; GBP/AUD;
                                                          CAD/CHF; EUR/NZD;
                                                          AUD/CAD; AUD/NZD;
                                                          EUR/SEK; EUR/CAD;
                                                          AUD/JPY2
The City of Philadelphia,      Barclays, BNP Paribas,     EUR/USD; EUR/CHF;
Board of Pensions and          Citibank, Credit Suisse,   GBP/USD; USD/CAD;
Retirement                     Deutsche Bank, Goldman     USD/JPY; USD/CHF;
                               Sachs, HSBC, JPMC,         USD/MXN; USD/NOK;
                               Morgan Stanley, RBC,       USD/RUB; USD/SEK; EUR/JPY;
                               RBS, Standard Chartered,   AUD/USD; USD/CNH;
                               UBS AG3                    NZD/USD; USD/TRY;
                                                          USD/INR; USD/ZAR; EUR/SEK;
                                                          AUD/JPY; EUR/NOK;
                                                          USD/PLN; EUR/AUD;
                                                          EUR/CAD; USD/DKK;
                                                          USD/SGD; USD/HKD;
                                                          EUR/GBP; GBP/AUD;
                                                          GBP/CAD; USD/HUF; USD/ILS;
                                                          CAD/CHF; GBP/CHF;
                                                          USD/CZK; USD/RON;
                                                          USD/GHS; GBP/JPY; CHF/JPY;
                                                          EUR/DKK; EUR/TRY;
                                                          EUR/PLN4




1
       AURE00000111.
2
       Velador Currency Pairs Spreadsheet.
3
       PHIL00034537
4
       Velador Currency Pairs Spreadsheet.
     Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 89 of 170



Employees’ Retirement         Barclays, BNP Paribas,      EUR/USD; GBP/USD;
System of the Government of   Citibank, Goldman Sachs,    USD/CAD; USD/JPY;
the Virgin Islands            HSBC, JPMC, Morgan          USD/CHF; USD/NOK;
                              Stanley, RBC, RBS, UBS      USD/SEK; AUD/USD;
                              AG5                         USD/HKD NZD/USD;
                                                          USD/DKK; USD/MXN;
                                                          USD/SGD6
Employees’ Retirement          Barclays, BNP Paribas,     EUR/USD; GBP/USD;
System of Puerto Rico Electric Citibank, Credit Suisse,   USD/CAD; USD/JPY;
Power Authority                Deutsche Bank, Goldman     USD/CHF; USD/MXN;
                               Sachs, HSBC, Morgan        USD/NOK; USD/SEK;
                               Stanley, RBS, Standard     AUD/USD; USD/SGD;
                               Chartered, UBS AG7         NZD/USD; USD/HKD;
                                                          USD/ZAR; USD/TRY USD/ILS;
                                                          USD/HUF; USD/DKK8
Fresno County Employees’      Bank of America,            EUR/USD; GBP/USD;
Retirement Association        Barclays, BNP Paribas,      USD/CAD; USD/JPY;
                              Citibank, Credit Suisse,    USD/CHF; USD/MXN;
                              Deutsche Bank, Goldman      USD/NOK; USD/SEK;
                              Sachs, HSBC, Morgan         AUD/USD; USD/CNH;
                              Stanley, UBS AG9            NZD/USD; USD/HKD;
                                                          EUR/CAD; USD/ILS; EUR/SEK;
                                                          CHF/SGD; USD/ZAR;
                                                          USD/HKD; USD/HUF;
                                                          USD/TRY; USD/PLN;
                                                          USD/SGD; USD/DKK;
                                                          CAD/JPY; AUD/CAD;
                                                          GBP/JPY; EUR/GBP; USD/RUB;
                                                          USD/INR; USD/RON;
                                                          USD/CNH; EUR/AUD;
                                                          AUD/NZD10




5
      VIRG00050264.
6
      Velador Currency Pairs Spreadsheet.
7
      PUER00142700.
8
      Velador Currency Pairs Spreadsheet.
9
      FCER00029493.
10
      Velador Currency Pairs Spreadsheet.


                                            2
     Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 90 of 170



Haverhill Retirement System    Barclays, HSBC, Goldman    EUR/USD; USD/JPY;
                               Sachs, JPMC, UBS AG11      USD/CAD; EUR/PLN;
                                                          EUR/CAD; GBP/USD;
                                                          EUR/GBP; NZD/USD;
                                                          USD/MXN; AUD/USD;
                                                          USD/PLN; USD/NOK;
                                                          USD/SEK12
State-Boston Retirement        Bank of America,           EUR/USD; EUR/CHF;
System                         Barclays, BNP Paribas,     GBP/USD; USD/CAD;
                               Citibank, Credit Suisse,   USD/JPY; USD/CHF;
                               Deutsche Bank, Goldman     USD/MXN; USD/NOK;
                               Sachs, HSBC, JPMC,         USD/SEK; EUR/JPY;
                               Morgan Stanley, RBC,       AUD/USD; NZD/USD;
                               RBS, Standard Chartered,   USD/HKD; USD/TRY;
                               UBS AG13                   USD/INR; USD/ZAR; EUR/SEK;
                                                          AUD/JPY; EUR/NOK;
                                                          USD/PLN; EUR/AUD;
                                                          USD/HUF; USD/DKK;
                                                          USD/SGD; USD/ILS; EUR/GBP;
                                                          EUR/DKK; EUR/NZD;
                                                          EUR/PLN; USD/CNH;
                                                          AUD/CAD; EUR/CAD;
                                                          NZD/JPY; GBP/JPY; CAD/JPY;
                                                          AUD/NZD; EUR/HUF;
                                                          EUR/CZK; USD/CZK;
                                                          GBP/CAD; USD/CNY;
                                                          EUR/RON; USD/RUB14
Syena Global Emerging          Goldman Sachs15            EUR/USD; GBP/USD;
Markets Fund, LP                                          USD/CAD; USD/NOK;
                                                          USD/SDG; USD/HKD;
                                                          USD/ZAR16




11
       HAVE00015037.
12
       Velador Currency Pairs Spreadsheet.
13
       BOST00021260.
14
       Velador Currency Pairs Spreadsheet.
15
       SYEN00086769
16
       Id.


                                             3
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 91 of 170



Tiberius OC Fund, Ltd.        Morgan Stanley17             EUR/USD GBP/USD;
                                                           USD/CAD; USD/JPY;
                                                           USD/CHF; USD/MXN;
                                                           USD/NOK; USD/SEK;
                                                           AUD/USD; USD/CNH;
                                                           USD/SDG; NZD/USD;
                                                           USD/HKD; USD/TRY;
                                                           USD/ZAR; USD/PLN; USD/ILS;
                                                           USD/DKK18
Value Recovery Fund L.L.C.    Goldman Sachs, JPMC19        EUR/USD; GBP/USD;
                                                           USD/CHF; AUD/USD;
                                                           USD/ZAR20
United Food and Commercial    Barclays, BNP Paribas,       EUR/USD; GBP/USD;
Workers Union and             Credit Suisse, Deutsche      USD/CAD; USD/JPY;
Participating Food Industry   Bank, Goldman Sachs,         USD/MXN; USD/NOK;
Employers Tri-State Pension   HSBC, JPMC, Morgan           USD/SEK; AUD/USD;
Fund                          Stanley, UBS AG21            USD/SDG; NZD/USD;
                                                           USD/HKD; USD/ZAR;
                                                           USD/ISK22
Oklahoma Firefighters         Barclays, Citibank, Credit   USD/EUR; USD/JPY; GPB/USD;
Pension and Retirement        Suisse, Deutsche Bank,       NZD/USD; USD/CHF;
System                        Goldman Sachs, HSBC,         USD/SEK; USD/PLN;
                              JPMC, Morgan Stanley,        USD/HUF; AUD/USD;
                              UBS AG23                     USD/NOK; USD/ILS;
                                                           USD/HKD; USD/SGD;
                                                           USD/CAD; USD/TRY;
                                                           USD/ZAR; USD/MXN;
                                                           USD/INR; EUR/DKK;
                                                           USD/DKK24
Systrax Corporation           UBS AG25                     EUR/USD; USD/CAD;
                                                           USD/JPY; USD/CHF26
J. Paul Antonello             [Exchange Plaintiff]         EUR/USD; GBP/USD;
                                                           USD/CAD; USD/JPY;
                                                           USD/CHF; AUD/USD27

17
       Tiberius00009215; Varga Dep. Ex. 7.
18
       Id.
19
       VRF00004673; VRF00004942.
20
       Velador Currency Pairs Spreadsheet.
21
       UFCW00054646.
22
       Id.
23
       OKLA00016179.
24
       Velador Currency Pairs Spreadsheet.
25
       SYST00002810.
26
       SYST00002512.
27
       ANTO00000001.


                                             4
      Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 92 of 170



Marc G. Federighi          [Exchange Plaintiff]   EUR/USD28
Thomas Gramatis            [Exchange Plaintiff]   EUR/USD29
Doug Harvey                [Exchange Plaintiff]   EUR/USD; EUR/CHF;
                                                  GBP/USD; USD/CAD;
                                                  USD/JPY; USD/CHF;
                                                  USD/MXN; USD/NOK;
                                                  USD/RUB; EUR/JPY; EUR/GBP
                                                  AUD/USD; USD/CNH;
                                                  NZD/USD; USD/ZAR;
                                                  EUR/SEK; EUR/NOK;
                                                  USD/PLN; EUR/AUD30
Izee Trading Company       [Exchange Plaintiff]   EUR/USD31
John Kerstein              [Exchange Plaintiff]   EUR/USD32
Michael Melissinos         [Exchange Plaintiff]   EUR/USD; GBP/USD;
                                                  USD/CAD; USD/JPY;
                                                  USD/CHF; AUD/USD;
                                                  NZD/USD33
Mark Miller                [Exchange Plaintiff]   EUR/USD; USD/JPY; USD/CHF;
                                                  AUD/USD34;
Robert Miller              [Exchange Plaintiff]   EUR/USD; USD/JPY35
Richard Preschern d/b/a/   [Exchange Plaintiff]   EUR/USD; GBP/USD;
Preschern Trading                                 USD/CAD; USD/JPY;
                                                  USD/CHF; EUR/JPY;
                                                  AUD/USD; EUR/CHF;
                                                  EUR/AUD; AUD/JPY; CHF/JPY;
                                                  GBP/CHF; NZD/USD
Peter Rives                [Exchange Plaintiff]   EUR/USD; GBP/USD; USD/JPY;
                                                  USD/CHF36
Michael J. Smith           [Exchange Plaintiff]   EUR/USD; USD/CAD;
                                                  USD/JPY; EUR/JPY; AUD/USD;
                                                  USD/GBP37
Casey Sterk                [Exchange Plaintiff]   EUR/USD; USD/JPY;
                                                  AUD/USD38


28
       FEDE00000037.
29
       GRAM00003143.
30
       HARV00024175.
31
       IZEE00018890.
32
       KERS00001722.
33
       MELI00050553.
34
       MIRI00085901.
35
       MIRI00083849.
36
       MIRI00085913.
37
       SMIT00003848.
38
       JSTE00000040.


                                         5
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 93 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
          Deposition of Robert Jones, Executive Director of Plaintiff Oklahoma
               Firefighters Pension and Retirement System — Exhibit 97

  ADEQUACY FACTOR                           QUOTATIONS AND CITATIONS

                               Q. What is this lawsuit about?
Knowledge of the Case          A. It's an antitrust case against a group of banks regarding
                               questionable activity related to FX trades. [11:25-12:3]
                               Q. And who are the defendants in this lawsuit?
                               A. I don't know if I can recite all 12, but--
                               Q. Representative sample.
                               A. Well, just a minute. J.P. Morgan -- J.P. Morgan, your
                               client, Credit Suisse. [12:12-19]
                               Q. And can you just be a little more specific on what you
                               mean by what was going on. Like, what specifically were
                               you reacting to when you hired Klarity FX.
                               A. It was market-makers were playing around with the bid
                               spread — with the bid-ask spread and affecting the FX
                               transactions on buys and sells of international securities that
                               we were doing on a routine basis. [132:19-133:3]
                               Q. Is it your claim that spreads on FX transactions during the
                               class period were manipulated by the defendants?
                               A. Yes. [157:21-24]
                               Q. Do you understand that there are two groups or classes of
                               plaintiffs in this suit?
Plaintiff's Knowledge of
                               A. So I understand.
Role as Class Representative Q. Which group is Oklahoma Firefighters in?
                               A. Really OTC. We're in the OTC Group, I believe. [12:4-
                               11]
                               Q. And you said you were part of the OTC group. What's the
                               OTC Group?
                               A. The OTC group is a group that — basically, it's related to
                               the types of trades we made, and we're grouped like that. I
                               mean, there's many defendants in different situations. And
                               we're in the — we're in the group where the trades were OTC.
                               [12:20-13:4]
                               Q. Who at Oklahoma Firefighters was involved in the
                               decision to bring this lawsuit?
Plaintiff's Involvement in the
                               A. Well, the final decision was made by the board of trustees.
Case                           Information to the board was brought by our general counsel
                               and people from Scott + Scott, and I was kind of involved in
                               those opening considerations. [13:5-13]




                                               1
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 94 of 170

                        APPENDIX G
         SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY-FACTOR                  QUOTATIONS AND CITATIONS

                     Q. Can you please describe your involvement in the
                     litigation?
                     A. Mine has been a overview of the actions of the attorneys
                     retained by the board, which is primarily Scott + Scott and
                     Phillips Murrah firm in Oklahoma City as to how we
                     proceeded on this problem. [153:16-22]
                     Q. Has Oklahoma Firefighters ever circulated a notice telling
                     its employees to preserve all documents related to this case?
                     A. Oh, yeah. That's standard. We do that for a lot of cases.
                     Q. And are you aware of whether any documents relating to
                     this case were ever destroyed?
                     A. No. [159:25-160:9]
                     Q. Did you search any files?
                     A. Oh, yes. Yes.
                     Q. And emails were searched?
                     A. And what?
                     Q. Emails as well?
                     A. Yes.
                     Q. Were non-email electronic files searched?
                     A. Yes.
                     Q. Were any systems used to keep track of financial
                     transactions searched?
                     A. Yes.
                     Q. Centralized servers?
                     A. Yes.
                     Q. Desktop hard drives?
                     A. Yes.
                     Q. Laptop hard drives?
                     A. I don't use a laptop. So — if we had them, I'm sure they
                     were searched.
                     Q. Have there been any major changes to Oklahoma
                     Firefighters' IT systems since the time period relevant to this
                     case?
                     A. IT systems change all the time. I mean, it's kind of the
                     nature of the beast. So I guess I would say yes. But nothing
                     specific as to FX — y'all's request for production, no.
                     Q. You mentioned that emails were searched. Whose emails?
                     A. Well, mine sure were, and I'm assuming define Michael's
                     was and Chase Rankin's were and Terri Williams' were. It's
                     very possible they checked all our employees rather than, you
                     know, whether they were involved in investments or not. I
                     mean, once you start checking, you can just do them all. But
                     I wasn't directly supervising, so I don't know. I delegated
                     that to Duane Michael to handle that.



                                    2
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 95 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  AtWOITACY FACTOR                        OITOTATIONS AND CITATIONS

                              Q. How did FX trading fit within Oklahoma Firefighters'
                              overall investment strategy of the fund?
                              A. It comes in with the -- when we started hiring international
                              domestic and fixed income managers, that was the primary
Plaintiff's FX Transactions
                              action. We were hiring managers. And with that hiring of the
                              managers was a recognition that the international currency
                              would have to be bought and sold to facilitate the buys and
                              sells of the securities. So that — it did kind of — went with the
                              decision to invest internationally. [39:11-24]




                                             3
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 96 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  Deposition of Arne Hoel, Partner at Plaintiff Aureus Currency Fund L P — Exhibit 98

  ADEQUACY FACTOR                           QUOTATIONS AND CITATIONS

                               Q. Can you tell me what this lawsuit is about?
                               A. Well, best of my understanding there was collusion
                               amongst a number of large banks, and a lot of traders like
                               Danny and the investors that they represented were
                               potentially damaged because of that collusion. And if — if I
                               understood it correctly, issues both with how much was — or
Knowledge of the Case
                               what the spread was on trades. There may have been some
                               colluding on that, increasing the spreads by a lot of these big
                               institutions. And then more complicated than that also with
                               respect to potentially some market manipulation as far as
                               where stops may have been. That somehow they could dip
                               below a stop, pull the stops, and then it would continue again.
                               [52:13-22]
                               Q. Okay. Can you tell me who the defendants are in this suit?
                               A. Well, it's a lot of big, big banks, and, you know, I
                               remember some of the names. You know, B of A, Deutsche
                               Bank, Royal Bank of Scotland, JP Morgan, Morgan Stanley,
                               Goldman Sachs. That type of — those types of institutions.
                               [49:13-19].
                               Q. And who, if anyone, reviewed this complaint on behalf of
                               Aureus before it was filed?
                               A. Before it was filed? Danny was the only one involved.
                               Q. Did — was it his decision to bring these claims on behalf of
Plaintiff's Involvement in the
                               Aureus?
Case                           A. Yes.
                               Q. Did he consult with you and the other partners before
                               bringing these claims?
                               A. He told us about them. I don't know if he consulted. Said
                               he wanted to do it, yes. [50:20-51:5]
                               Q. And did Aureus have any policies or procedures, formal or
                               informal, related to retaining documents?
                               Mr. Dirksen: Objection to form.
                               The Witness: Danny kept everything, as far as I know. No
                               policies to get rid of stuff when it came to him.
                               Q. What steps, if any, were taken by Aureus to preserve
                               documents in this case?
                               A. In this case, specifically?
                               Q. Yes.
                               A. I doubt Danny would have done anything differently. He
                               would have just — he always kept everything. [55:6-20]




                                               4
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 97 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                        QUOTATIONS AND CITATIONS

                              Q. Okay. So you would — you would estimate that roughly
                              100 percent of the fund's trading was in FX instruments?
Plaintiff's FX Transactions
                              A. To my knowledge, yeah.
                              Q. And those trades were primarily FX forward contracts?
                              A. That was my understanding, yep. [19:3-13]




                                            5
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 98 of 170

                                APPENDIX G
                 SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
       Deposition of Christopher R. DiFusco, Chief Investment Officer for Plaintiff
          City of Philadelphia Board of Pensions and Retirement — Exhibit 99

      Adequacy Factor<                               Quotations a nd Citations

                                 Q. And what's your understanding of what this lawsuit is
                                 about?
                                 A. We — we are — my understanding is that we're a class
Knowledge of the Case
                                 representative. There is a group of plaintiffs who have
                                 alleged certain violations under the Sherman Act regarding
                                 price fixing or collusion in the foreign exchange market.
                                 [11:17-24]
                                 Q. And can you identify the defendants in this litigation?
                                 THE WITNESS: There's multiple defendants. A group of
                                 banks; there was multiple defendants among them, Credit
                                 Suisse, JP Morgan, RBS, UBS. I believe others, but those are
                                 some of the representative defendants, as I understand the
                                 Complaint. [12:16-24]
                                 Q. And do you know which group or class Philadelphia
                                 Retirement is a part of?
Plaintiff's Knowledge of         Q. Which group?
Role as Class Representative     A. We're — my understanding is that we're in the group of
                                 plaintiffs that are alleging violations or collusion in the spot
                                 market. [12:6-15]

                                 Q. Was anyone at Philadelphia Retirement involved in the
                                 decision to bring this lawsuit?

                               A. As I said, the decision ultimately rests with the Solicitor's
Plaintiff's Involvement in the Office. They certainly on — in most matters, as a general rule,
Case                           take the client's feedback and perspective into account. But
                               ultimately, the decision is not that of the Board, the executive
                               director or the staff; it's of the — it's of the solicitor. [160:3-
                               13]




                                                 6
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 99 of 170

                        APPENDIX G
         SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                     Q. Could you describe Philadelphia Retirement's involvement
                     in the litigation so far?
                     A. So, I mean, one thing that's — you know, always important
                     to remember about the City's structure, which I think is
                     different than a lot of other public pension plans, is that
                     ultimately, per the City Charter, the Solicitor's Office has
                     final say over all litigation. So in theory, even if an
                     underlying client didn't want to pursue litigation, the
                     Solicitor's Office, in his or her, you know, wisdom could
                     choose to move forward anyway. So a lot of the
                     responsibility for the City falls on them. The City — the
                     Pension Board's staff's involvement has been to discuss the
                     case at times, get updates either from outside counsel or for
                     folks that we work with in the Solicitor's Office to gather
                     documents, to review documents, to get periodic updates on
                     the status of the case, any news that has come out related to,
                     you know, settlements by other entities; things of that nature.
                     You know, answer questions if we can be helpful in
                     explaining to counsel what a various document means or what
                     a various manager did or what — you know, during what time
                     period. [158:24-160:2]
                     Q. Can you tell me the steps the Board took to collect
                     documents for production in this litigation?

                     A. Sure. We received notice or update from our counsel, via
                     internal counsel at the Solicitor's Office or outside counsel,
                     you know, either prior to or during the course of litigation
                     instructing us to make sure that certain documents were
                     preserved and, you know, collected, not destroyed. Relevant
                     notice would be sent out to all members of the staff who
                     might or who could possibly be in possession of such
                     documents. I believe notice was also given to the relevant
                     technical folks over at OIT about not, you know, purging any
                     relevant E-mails or electronic documents . . .
                     . . . And then as instructed, with the assistance of counsel, we
                     collected — searched for and collected all paper records that
                     we could find that were responsive, or appeared possibly
                     responsive, to defendant's request for information. And then
                     through the assistance of outside counsel and technical
                     experts, they assisted, with OIT's help, in preserving
                     electronic information.
                     Q. You said that you collected all paper records and preserved
                     electronic records. Did you review electronic records, as
                     well?
                     A. Yes, to the extent that they hadn't — to the extent that they
                     weren't now on, you know, back-up tapes or in another



                                    7
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 100 of 170

                              APPENDIX G
               SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                             location, yes. If we were instructed to look for E-mails that
                             had certain, you know, key words or topics or dates, then the
                             person or persons on staff that were identified as most likely
                             to have responsive records would search their computer files
                             or shared drive to see, you know, what could be located and
                             turned over.
                             Q. Do you know whose records were searched?
                             A. I believe the entire — I believe the entirety of the shared
                             drive was reviewed, and I believe documents from my
                             computer, from Brad's, perhaps Dan Falkowski's was looked
                             at. I believe that's right.
                             Q. And when you say your computer was searched, those are
                             files that are located just on your computer and not on the
                             shared drive?
                             A. Some of it's both. We may have certain — a lot of things
                             that we have in our own E-mail attachments, reports we write,
                             items we receive from the investment managers. [151:13-
                             153:17].
                             Q. The second full sentence beginning, "'Plaintiff, the City of
                             the Philadelphia, Board of Pensions and Retirement engaged
                             in FX spot and outright forward transactions directly with,'"
                             and then it lists a number of defendants during the class
                             period.
Plaintiffs FX Transactions
                             Do you know whether Philadelphia Retirement engaged in
                             any FX instruments with defendants other than spot and
                             outright forward transactions?
                             A. I don't know. I don't believe they did, but I don't know
                             with certainty. I don't believe they did, however, or we did, I
                             should say. [160:20-161:8]




                                            8
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 101 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
Deposition of Glenville Henderson, Investment Analyst of Plaintiff Employees' Retirement
              System of the Government of the Virgin Islands — Exhibit 100

  ADEQUACY FACTOR                           QUOTATIONS AND CITATIONS

                               Q. Do you have — do you understand what this litigation is
                               about?
                               A. Yes, I do.
                               Q. And what is it about?
                               A. This litigation is an antitrust litigation based on
Knowledge of the Case          anticompetitive — this — we are alleging that the parties — the
                               parties that — we are alleging that the investment banks
                               proceeded in antitrust and anticompetitive practices.
                               Q. Do the allegations relate to a particular financial market?
                               A. FOREX.
                               Q. FOREX.
                               A. Yeah. [12:5-20]
                               Q. Okay. Who are the defendants in this litigation?
                               A. The defendants are a number of big banks; to name a few,
                               Credit Suisse, Morgan Stanley, Deutsche.
                               Q. Okay. Can you name any other defendants?
                               A. There are a few other banks. It's a whole host of banks.
                               [13:3-11]
                               Q. Does GERS claim that spreads on FX transactions during
                               the period of 2007 to 2013 were manipulated by the
                               defendants?
                               A. That is part of our claim, yes.
Plaintiff's Knowledge of       Q. Okay. Do you understand that GERS is a plaintiff in this
Role as Class Representative litigation?
                               A. Yes. [12:2-4]
                               Q. Okay. Do understand that there are two groups or classes
                               of plaintiffs in this litigation?
                               A. Yes, I do.
                               Q. And which group is GERS in?
                               A. We are representing the OTC group. [12:21-13:2]
                               Q. And without revealing the contents of these conversations,
                               were you involved in the drafting of this complaint? And by
Plaintiff's Involvement in the you, I mean GERS.
Case                           A. The actual drafting of the complaint?
                               Q. Yes.
                               A. Through — yes — through — through our conversations with
                               counsel. Yes. [249:21-250:5]




                                               9
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 102 of 170

                          APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY FACTOR                  QUOTATIONS AND CITATIONS

                     Q. Okay. Please describe GERS' involvement in this
                     litigation.
                     A. Could you clarify that question?
                     Q. How often does — without revealing the contents of any
                     conversations with counsel, how often does GERS speak to
                     counsel?
                     A. We speak to counsel on a regular basis as it pertains to the
                     case.
                     Q. And what does 'regular basis"' mean?
                     A. Well, definitely since the prospective of this deposition
                     was coming up with contact around the — in the last eight
                     months. But even prior to that, we have always been in
                     contact with our counsel as it relates to keeping us —
                     monitoring and keeping us abreast of all the developments of
                     the case.
                     Q. And without revealing the contents of any meeting with
                     counsel, how often does GERS meet with counsel?
                     MR. O'MARA: Objection to form.
                     A. I can't speak to a specific number, but as often as
                     necessary.
                     Q. When would a meeting with counsel be necessary?
                     MR. O'MARA: Objection to form.
                     A. Whenever — whenever — whenever counsel feels that
                     there's some — there's important information to be shared
                     about the case. [253:24-255:5]
                     Q. Do you recognize this document?
                     A. Yes, I do.
                     Q. What is it?
                     A. It's the plaintiff's initial disclosures.
                     Q. Was GERS involved in the drafting of this document?
                     A. Yes. In conjunction with our counsel. [258:13-21]
                     Q. Does GERS maintain paper files related to its investments?
                     A. All — we do receive paper documents, but all paper
                     documents are scanned electronically and saved on drives.
                     [268:3-8]
                     Q. Did GERS circulate a notice telling its employees to
                     preserve all documents relating to this litigation?
                     MR. O'MARA: Objection to form.
                     A. Yes. A notice was sent out by GERS legal counsel
                     advising —
                     MR. O'MARA: That's —
                     Q. That's —
                     MR. O'MARA: — all you need to say. You don't need to get
                     into any of the substance.



                                   10
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 103 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                         QUOTATIONS AND CITATIONS

                              Q. And when was this notice sent out?
                              A. I can't recall the time — the date.
                              Q. Were any documents relating to this case destroyed?
                              MR. O'MARA: Objection to form.
                              A. To my knowledge, no. [272:1-19]
                              Q. Sure. Who at GERS was involved in the document
                              collection efforts in response to this request?
                              A. Okay. So our IT — IT individuals were focal in scrubbing
                              the drives for the data requested. [268:13-18]
                              Q. Were the fee schedules produced in this litigation?
                              A. We produced whatever documents our legal counsel
                              requested. So I have no reason to believe that we did not.
                              [109:10-14]
                              Q. What FX products did GERS through the investment
Plaintiff's FX Transactions   managers trade in, in 2007 to 2013?
                              A. Primarily, the managers probably would have — primarily,
                              the managers would have traded in currencies. [75:12-17]
                              Q. During the period 2007 to 2013, did GERS trade in FX
                              products?
                              A. Could you — could you repeat the timeframe?
                              Q. 2007 to 2013.
                              A. Yes, I believe it did, the GERS through the investment
                              managers, to be specific. [75:4-11]




                                           11
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 104 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY



Deposition of Jose Forastieri-Maldonado - Supervisor, Accounting Department for Plaintiff
  Employees Retirement System of Puerto Rico Electric Power Authority — Exhibit 101

  ADEQUACYFACTOR               QUOTATIONS AND CITATIONS

                               Q And do you know what this lawsuit is about?
                               A It is about an antitrust between banks.
                               Q And do you know the allegations in this lawsuit?
Knowledge of the Case
                               A That they colluded in the exchange rates in trading.
                               Q For a particular financial product?
                               A As far as I — the money — for the exchange rates between
                               countries. [12:4-:14]
                               Q And do you know who the defendants are in this litigation?
                               A Yes, I have read on the brief and it is basically most banks,
                               major banks in London. [12:25-13:3]
                               Q Were spreads on FX transactions manipulated by the
                               defendants during the period of 2007 to 2013?
                               A According to the document, yes. [171:14-17]
                               Q Okay. Do you understand that there are two groups or
                               classes of plaintiffs in this?
                               A Yes.
Plaintiffs Knowledge of        Q Do you know which group ERS-PREPA is in?
Role as Class Representative   A Two, Class II, which is the over the counter — not the over
                               the counter. The actual is — I don't recall the exact word, but
                               it is when they made a purchase. At that time, they got the
                               exchange rate. [15:18-:24]

                              Q Please describe ERS-PREPA'S involvement in this
                              litigation.
                              A We are an investor. We put money so that the money
                              managers invest on our behalf to accumulate wealth so we
                              can pay our pension funds, pension.
                              Q I am asking specifically about sort of the day-to-day
                              operations of this case. What is ERS-PREPA'S involvement
Plaintiffs Involvement in the in the litigation? Not the trading that occurred.
Case                          A Okay. Provide documentation and clarifying the data that
                              we received.
                              Q Provide documentation and clarify the data that you
                              received?
                              A That we received from your request from the money
                              managers or custodial bank.
                              Q Without disclosing the content of any conversations with
                              counsel, how often does ERS-PREPA speak with counsel
                              regarding the litigation?


                                             12
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 105 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR             QUOTATIONS ANI) CITATIONS

                              A Any time — PREPA speaks with counsel any time counsel
                              needs information or needs them to read a document or send a
                              document to work on their behalf.
                              Q So it would be on an ad hoc basis? It would be whenever
                              something came up? There wouldn't be routine
                              conversations?
                              A That's correct.
                              Q How often does ERS-PREPA meet with counsel?
                              A As it needed.
                              Q As needed. Okay. Is ERS-PREPA a named plaintiff in this
                              litigation?
                              A Yes.
                              Q And what is ERS-PREPA'S understanding of the
                              obligations as a named plaintiff?
                              A Provide all of the data, answer all the questions, and clarify
                              anything that will benefit the outcome of the suit. [167:24-
                              170:22]
                              Q Who at ERS-PREPA was involved In the decision to bring
                              this lawsuit?
                              A The administrator and the board. [167:24-170:22]
                              Q Okay. And as — did ERS-PREPA engage investment
Plaintiff's FX Transactions
                              managers to handle its trading?
                              A Yes, all the time. [14:18-20]




                                            13
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 106 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY FACTOR      QUOtTIONS AND CITATIONS

                     Q Can you please describe to me ERS-PREPA'S investment
                     strategy?
                     A It is very diversified, extremely diversified so that they can
                     maximize the return and protect the assets so that they can
                     meet the pension benefit requirements.
                     Q And how did ERS-PREPA'S FX trading fit into its larger
                     investment strategy?
                     A It is part of the diversification. They — it is — they are
                     taking the opportunity of the emerging markets to maximize
                     their return. How should I say — that's basically it.
                     Q So did ERS-PREPA only trade in emerging market
                     currencies or did they trade in other currencies?
                     A No, it is just all — other currencies. It is as the international
                     money managers took the decision on investing. They were
                     chosen by their investment strategy so that they can
                     compliment the rest of the portfolio in maximizing the return
                     of the whole portfolio.
                     Q Did ERS-PREPA have a separate investment strategy
                     specifically for its FX trading?
                     A No.
                     Q So it was part of the larger strategy?
                     A Yes. [40:2-41:3].




                                    14
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 107 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
Deposition of Donald Kendig — Retirement Plan Administrator for Plaintiff Fresno County
                    Employees' Retirement Association — Exhibit 102

  ADEQUACY FACTOR                          QUOTATIONS AND CITATIONS

                               Q Do you know what this lawsuit is about?
                               A Uh-huh.
Knowledge of the Case
                               Q What is this lawsuit about?
                               A Has to do with manipulation of the foreign exchange rates
                               through various means. [11:9-13]
                               Q And who are the defendants in this litigation?
                               A Would you like all of them or . . .
                               Q As many as you can name.
                               A Credit Suisse, Bank of America, Merrill Lynch, J.P.
                               Morgan, UBS, Deutsch Bank, et al. There's a whole bunch.
                               If it's a very large bank that handles foreign exchange it's
                               probably involved. [11:14-20]
                               Q Is FCERA alleging that spreads on FX transactions during
                               the period of 2007 to 2013 were manipulated by the
                               defendants?
                               A Yes. [181:14-17]
Plaintiff's Knowledge of       Q Which class is FCERA in?
Role as Class Representative A OTC. [11:7-8]
                               Q What did you do to prepare to give testimony today?
                               A I reviewed documents. I've had about three meetings with
                               counsel. I have never had a deposition before, so I just was
                               having an orientation on what happens, where everyone is
                               going to sit, who's involved, and basically that's it, three
                               meetings.
                               Q Okay, and without revealing the content of those meetings,
Plaintiff's Involvement in the
                               for the first meeting about how long did you meet?
Case                           A I think about three and a half hours.
                               Q And how long did you meet for the second meeting?
                               A That was shorter, maybe — maybe no more than two.
                               Q Okay.
                               A I mean, I'm speculating. I don't remember.
                               Q And the third meeting, about how long did you meet with
                               counsel in the third meeting?
                               A About three and a half hours. [16:25-19:1]
                               Q You can set it partly to the side, but you're welcome to
                               keep it handy. Without revealing the content of this
                               conversation, how often do you speak to counsel regarding
                               the litigation?
                               A This litigation?
                               Q Yes.
                               MR. BARENBAUM: By "speak" you mean communicate?


                                             15
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 108 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY FACTOR                  QUOTATIONS AND CITATIONS

                     BY MS. BARONE:
                     Q Communicate, yes.
                     A I receive periodic updates. The way securities litigation
                     works it takes years. Sometimes the communications are
                     frequent, sometimes maybe an annual update. Recently it's
                     been more frequent. I don't know if that helps your answer
                     there, but . . .
                     Q And how often does FCERA meet with counsel regarding
                     the litigation? Again, not disclosing the content of those
                     meetings.
                     MR. BARENBAUM: By "meet" you mean in person?
                     MS. BARONE: Yes.
                     THE WITNESS: We had those three meetings recently,
                     we're having this one now, four. We had an update in person
                     about a year ago, five. It's generally over the phone and via
                     e-mail. [179:13-180:12]
                     Q Did FCERA circulate a notice telling its employees to
                     preserve all documents relating to this case?
                     MR. BARENBAUM: Same objection.
                     THE WITNESS: Yes.
                     Q Thank you. Turning to FCERA-22, on Page 6 it lists
                     requests. It begins with the document requests Number 1 to
                     15. And subject to plaintiffs' responses and objections, what
                     steps did FCERA take to collect documents in response to this
                     request?
                     MR. BARENBAUM: I'm just going to object to the extent
                     that this calls for attorney/client communications, which is
                     privileged. But, otherwise, you're welcome to answer the
                     questions regarding your knowledge of the collection.
                     THE WITNESS: Sure. We generally do a key word search
                     for documents with names. We're given names to search on,
                     especially when we're talking about e-mail communications
                     and such. We do server searches with the same key words
                     and all that. When given a request to look for something, we
                     follow the instructions of the requester.




                                   16
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 109 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQITLct'Y P4eTOR                QUOTATIONS AND CITATIONS

                     Q And subject to plaintiffs' responses and objections, what
                     steps did FCERA take to respond to this request, again
                     without revealing the contents of any privileged
                     communications?
                     A Well, I think it's a similar process. We just go do a new
                     search to see if there's anything there. And I don't know how
                     it's all consolidated to make sure we don't give duplicate
                     records, but we do another search. Maybe the key words are
                     different. And depending on the search criteria, it will yield
                     different documents and such. But, again, I do use e-mail
                     centralized servers. And then I didn't communicate this
                     before, but employees are asked to also search — you know, to
                     do the search to show anything that they might have. We
                     don't have a lot of employees involved, but then, you know,
                     to your concern about C drives and such affected employees,
                     if they have anything, they're asked to respond, if that helps at
                     all.
                     Q So e-mails were searched in response to this request?
                     A Well, this one — to the extent that — I don't know that e-
                     mails were requested on this because you're talking about a
                     particular period. I'd have to look at it for the specifics.
                     Because an initial e-mail search was done in the beginning,
                     but to the extent the search criteria were expanded or
                     changed, we would do a search again. But if it was the same
                     search criteria, I'm speculating that — but I'm not going to
                     speculate. Like I say we generally get the instructions and we
                     carry it out and then forward the data. [188-22-190:3]
                     Q Who at FCERA has been involved in the document
                     collection efforts in response to this?
                     A Conner Hinds, let's see, Becky Van Wyk, spelled W-I-C-K
                     (sic.). Let's see, there's some other names in that something
                     26 report, but . . . Let's see, we had some accountants
                     involved with it and then IT, Pat Srisukwatana. I've got to
                     spell that for you. Let me pull it, it's in here. Now, to the
                     extent the servers are centrally stored so then the county helps
                     us with those searches, but Pat, which — where is the CAFR?
                     Q It's Exhibit 3.
                     A It was way on the bottom.
                     MR. BARENBAUM: Right there.
                     THE WITNESS: I got it. The org chart. I'm turning to the
                     org chart in Number 3, because his name is Thanaphat. So T-
                     H-A-N-A-P-H-A-T, Pat, Srisukwatana, which is S-R-I-S-U-
                     K-W-A-T-A-N-A. All that is is to say he's our IT person in
                     the IT section to help coordinate the searches. [192:7-193:1]



                                    17
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 110 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEOVACV, FACTOR                         Q 1. OTATIONS AND CITATIONS

                              Q The court reporter has handed you a document labeled
                              FCERA-26. Please take a moment to review this document.
                              A There's the names. I know this one so I'm good. I found
                              my section, I'm ready.
                              Q And do you recognize this document?
                              A Yes.
                              Q What is it?
                              A Well, it's the P26, but it's the plaintiffs' federal — I don't
                              know how to do that, but the initial disclosures. It
                              summarizes Section 26A1 initial disclosures.
                              Q Was FCERA involved in the preparation of this document?
                              A We gave some of the names, yes. [195:11-196:1]
                              Q Who decided — during the period of 2007 to 2013, who
                              decided how much of FCERA's international equity portfolio
                              was hedged through the use of FX forwards?
                              MR. BARENBAUM: Objection, misstates prior testimony.
                              THE WITNESS: The investment managers determine how
                              much within their guidelines. It's generally a not to exceed.
                              BY MS. BARONE:
                              Q So the board doesn't set the policy as to how much to
                              hedge?
                              A The board sets the maximum in the guidelines and it's up to
                              the manager whether to exercise that aspect of its discretion,
                              so there's many ways to invest. And this is at the discretion
Plaintiff's FX Transactions
                              of the manager, but the board sets the policy as far as
                              maximums, as far as a max. Like I don't know if this is the
                              maximum exposure that the managers could have taken, but
                              that's the amount that they took.
                              Q Okay, so I think I understand, but just to be clear, does the
                              board set how much of FCERA's international equity
                              portfolio is hedged through the use of FX forwards?
                              A They set usually in the guidelines a maximum of a
                              particular type of forward or type of investment can be used.
                              So the maximum, not a minimum or a specific amount, it just
                              sets maximums.
                              Q Okay.
                              A Like I said, not to exceed. [71:22-73:17]




                                            18
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 111 of 170

                             APPENDIX G
              SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
           Deposition of James Cleary — Former Administrator for Plaintiff
                      Haverhill Retirement System — Exhibit 103

 ADEQUACY FACTOR                       QUOTATIONS AND CITATIONS

                           Q. Do you know who the defendants are in this suit?
                           A. Yes.
                           Q.Who are they?
Knowledge of the Case
                           A. Well, Credit Suisse.
                           Q. Any others?
                           A. J.P. Morgan, Citibank, RMB, most of the major banks.
                           They're all listed in the complaint. UBS. [129:20-130:3]
                           Q Do you know what an FX spot transaction is?
                           A. Yes.
                           Q. What is it?
                           A. A spot transaction is where you have a currency exchange,
                           and you have a situation where there are a bid and an ask in
                           terms of the currency for somebody making a purchase, and
                           the spot transaction has to do with at what time that the — the
                           transfer of the currency exchange takes place, so that you
                           might have somebody who is dealing in dollars but needs to
                           now deal in Euros, so we're change from dollars to Euros or
                           maybe to Indian Rubies or something like that, the Japanese
                           Yen. And so you've got to switch from one currency to
                           another. [49:24-50:16]
                           Q. Do you know what a bid-ask spread is?
                           A. Vaguely, yes.
                           Q. What is it?
                           A. A bid is what's offered for a currency exchange, what
                           you're asking, and the ask is what somebody is willing to
                           purchase it at, and a spread is the difference between the bid
                           and the ask.
                           Q. Is the Retirement System claiming damages for spreads
                           related to FX transactions?
                           A. Yes.
                           Q. Is your claim that spreads on all FX spot trades in every
                           currency pair were larger than they should have been, absent
                           the alleged conspiracy?
                           A. The Retirement Board is seeking damages for losses
                           caused by manipulated spreads for the currency manipulation
                           and anything that the Retirement Board may have had
                           investments in. [117:5-13]




                                         19
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 112 of 170

                                APPENDIX G
                 SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  'ADEQUACY FACTOR                           QUOTATIONS AND CITATIONS

                               Q. And are you aware that there are two classes in this
                               lawsuit?
Plaintiff's Knowledge of       A. Yes
Role as Class Representative Q• What are the two classes?
                               A. Well, we're the OTC class.
                               Q. What does that mean?
                               A. Over the counter. [128:23-129:19]
                               A. Yes. So I am not in the office on a regular basis with the
                               staff. We meet once a month or other times, as needed,
                               usually in a conference room. The executive director, who --
                               we have a new one, only two months in. Prior to that was
                               Sheryl Trezise, who had also been an executive director of
                               another retirement fund in the state. And prior to Sheryl, we
                               had Kathy Gallant. So as I said, that was the go-to person.
                               So in this particular case, for the request for the documents, I
                               know for a fact that Don drove to Haverhill, Mass, and went
                               through, as I said, a multitude of file cabinets with all of the
                               different companies we have to produce whatever the
                               documents were that were requested by defendants' counsel.
                               But as to be — my being personally there when the documents
                               were gone through and reviewed, no, I wasn't personally
                               there. I was in my other office, doing my own work. That's
                               how the documents were produced. I might also add it's not a
Plaintiff's Involvement in the
                               big office, geographically, physically. There are the
Case                           executive director and three other women. The space is a
                               little bit bigger than this room. But it's not an extended office
                               with multiple side offices and corridors and things like that.
                               It's located in what's City Hall for the City of Haverhill,
                               which was formerly the high school, and was renovated to
                               accommodate, in this case, the Retirement Board. So they are
                               kind of all there together. So the documents that were
                               produced were all produced with the assistance, I believe, of
                               Sheryl, who was our executive director at the time, replacing
                               Kathy, who retired. And she had extensive background. She
                               worked for Mass Water Resources Authority as their
                               executive director, and we were lucky enough to lure her to
                               replace Kathy Gallant. So —
                               Q. And, Mr. Cleary, is there any reason for you to believe that
                               Haverhill didn't produce documents that were requested by
                               the defendants in this case?
                               A. No. Absolutely not. [130-133:1]




                                               20
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 113 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTO*                         QUOTATIONS AND CITATIONS

                              Q. So by that, do you mean that the outside investment
                              advisors set investment strategy?
                              A. There are contracts with the investment companies that we
                              do business with, and the strategies are those set by the
                              companies.
                              Q. Does the board provide input into what that investment
                              strategy should be?
Plaintiff's FX Transactions   A. The -- the guidelines, like, for example, large cap, small
                              cap, growth funds, things like that, are all set, I believe, for
                              those companies. We don't get into the day-to-day dictation
                              to any company of what they do or do not invest in as long as
                              they meet the guidelines that we've established in our contract
                              with them. We engaged outside companies to do investments
                              on our behalf, and some of those companies in part of doing
                              that would be dealing with FX foreign exchange.           [36:2-
                              20]
                              Q. How does foreign exchange trading fit within the
                              retirement system's investment strategy?
                              A. The investment strategy is with each individual company
                              that we retain, and then they have their own strategies that we
                              work with those companies. So it's not that we are dictating
                              to the companies. 35:18-36:1.




                                            21
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 114 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                    Deposition of John Kelly — Investment Analyst for
                  Plaintiff State-Boston Retirement System — Exhibit 104

  ADEQUACY FACTOR                           QUOTATIONS AND CITATIONS

                              Q. And what is this lawsuit about?
                              A. This lawsuit is about 17 major banks manipulating the
                              price of FX closing rates, benchmark rate. As a result of that,
Knowledge of the Case         the plaintiffs were damaged financially by not receiving the
                              best price executed in the market. What they were receiving
                              was whatever was decided by this group of traders at these
                              banks that was in their best interests. Thus, there was damage
                              done financially to the plaintiffs. [11:22-12:6]
                              Q. And can you list the defendants?
                              A. The defendants include Goldman Sachs, RBS, JP Morgan,
                              Bank of America, Mitsubishi Bank of Tokyo, UBS. I believe
                              most have settled, but unfortunately Credit Suisse has not yet.
                              [12:12-16]
                              Q. Do you understand that there are two groups or classes of
Plaintiff's Knowledge of      plaintiffs in this lawsuit?
Role as Class Representative A. I do.
                              Q. And do you know which group BRS is in?
                              A. Yes. We are the OTC group. [12:07-11]
Plaintiffs Involvement in the Q• And who at BRS decided to bring the lawsuit?
Case                          A. The executive officer, Timothy J. Smyth. [193:9-11]
                               Q. Okay. And what is your involvement in the litigation?
                               A. So as the investment analyst, I had the most experience in
                               the actions in dealing with the investment managers. So I was
                               responsible for being briefed by Labaton, helping provide the
                               documents that were requested, reviewing the updates that
                               Labaton provides on the case, and now as — since we were
                               chosen as a lead, really making sure that the case is being
                               pursued with the best interest of all of our fellow plaintiffs.
                               [193:12-23]
                               Q. Has BRS ever circulated a hold notice, something telling
                               employees to preserve all documents related to this case?
                               A. Yes, and the investment managers.
                               Q. Do you know when that was?
                               A. I don't know off the top of my head.
                               Q. Okay. Are you aware of whether any documents relating
                               to this case were ever destroyed?
                               A. I am not aware of any being destroyed. [208:13-22]
                               Q. So the decision of when and how much to hedge would
Plaintiff's FX Transactions    depend on the currency?
                               A. It's solely at the discretion of the manager. [38:20-23]



                                             22
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 115 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY FACTOR                  QUOTATIONS AND CITATIONS

                     Q. Did you search any files?
                     A. Oh, yes. Yes.
                     Q. And emails were searched?
                     A. And what?
                     Q. Emails as well?
                     A. Yes.
                     Q. Were non-email electronic files searched?
                     A. Yes.
                     Q. Were any systems used to keep track of financial
                     transactions searched?
                     A. Yes.
                     Q. Centralized servers?
                     A. Yes.
                     Q. Desktop hard drives?
                     A. Yes.
                     Q. Laptop hard drives?
                     A. I don't use a laptop. So — if we had them, I'm sure they
                     were searched.
                     Q. Have there been any major changes to Oklahoma
                     Firefighters' IT systems since the time period relevant to this
                     case?
                     A. IT systems change all the time. I mean, it's kind of the
                     nature of the beast. So I guess I would say yes. But nothing
                     specific as to FX — y'all's request for production, no.
                     Q. You mentioned that emails were searched. Whose emails?
                     A. Well, mine sure were, and I'm assuming define Michael's
                     was and Chase Rankin's were and Terri Williams' were. It's
                     very possible they checked all our employees rather than, you
                     know, whether they were involved in investments or not. I
                     mean, once you start checking, you can just do them all. But
                     I wasn't directly supervising, so I don't know. I delegated
                     that to Duane Michael to handle that.




                                   23
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 116 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
   Deposition of Geoff E. Varga (Managing Director of Duff & Phelps, Liquidator for
                   Plaintiff Tiberius OC Fund Limited — Exhibit 105

  ADEQUACY FACTOR                           QUOTATIONS AND CITATIONS

                               Q. Can you tell me what this lawsuit is about?
                               A. Very high level, it's about fixing the currency.
                               Q. What does that mean, "fixing the currency'?
Knowledge of the Case          A. Well, in terms of the actual rates, there was a conspiracy
                               amongst the various banks, predominantly the large name
                               banks that are out there, in terms of fixing the bid/asked
                               spread on the close of the currency and potentially throughout
                               the day. [60:13-24]
                               Q. Who are the defendants in the suit?
                               A. A number of the large banks.
                               Q. Can you name any specifically?
                               A. Your client, Morgan Stanley, Goldman Sachs, I believe
                               Barclays, Deutsche Bank. [61:13-17]
                               Q. Are you aware that there are two classes or groups of
                               plaintiffs in this suit?
                               A. That's my understanding, yes.
                               Q. Which one is Tiberius?
Plaintiff's Knowledge of       A. Traded over the counter.
Role as Class Representative Q. What does that refer to?
                               A. That you're predominantly — again, not being an FX trader,
                               but you're trading more at the spot rate. So you're looking for
                               rates at the close of the day as opposed to a long-term-type
                               trading strategy, as I guess a currency speculator. [60:25-
                               61:12].
                               Q. And you said you were part of the OTC group. What's the
                               OTC Group?
                               A. The OTC group is a group that — basically, it's related to
                               the types of trades we made, and we're grouped like that. I
                               mean, there's many defendants in different situations. And
                               we're in the — we're in the group where the trades were OTC.
                               [12:20-13:4]
Plaintiff's Involvement in the Q. Who elected to bring these claims on behalf of Tiberius?
Case                           A. Myself as liquidator. [62:16-18]
                               Q. What steps, if any, were taken by Tiberius to collect and
                               produce documents in this case?
                               A. Again, it was the documents that we had in our possession.
                               In order for the production, we were given sort of keyword
                               searches by counsel to run through our system. [74:14-20]




                                              24
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 117 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQU At'Y F:k CTOR                     QUOTATIONS AND CITATIONS

                              Q. Whose files were searched?
                              A. The documents that were in our possession and control, so,
                              I mean, both e-mails that we as liquidators have or generated
                              and any information that we had retrieved over the life of the
                              liquidation.
                              Q. So the e-mails of you and the other members of your team
                              handling Tiberius's liquidation, those e-mails were searched?
                              A. That's my understanding, yes.
                              Q. Any desktop hard drives searched?
                              A. Of?
                              Q. Of either Duff & Phelps employees or other Tiberius
                              service providers.
                              A. Again, we used the information that was in our possession,
                              which we have centralized servers for all our e-mails. So it
                              would have been everything there. And then we have a server
                              3 that we store client files on, so that Tiberius-related
                              documents on there would have been searched as well.
                              Q. But you have no files that are on your desktop hard drive
                              off of the server?
                              A. I don't think many people keep those or, if we do, the
                              technology we have now kind of replicates back into the
                              server itself.
                              Q. Paper files were searched?
                              A. Presumably to the extent we have many that aren't just
                              printouts of electronic files we receive. [75:9-76:14]
                              Q. Can you tell me what this document is?
                              A. My understanding is it's historical download of trades that,
Plaintiff's FX Transactions
                              again, Tiberius would have done in converting currencies or -
                              - again, this one, depending on the document, they all seem to
                              say FX forwards predominantly if not exclusively. [46:8-14]




                                            25
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 118 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
     Deposition of Regina Reardon — Former President of Plaintiff United Food and
              Commercial Workers Union and Participating Food Industry
                    Employers Tri-State Pension Fund — Exhibit 106

  ADEQUACY FACTOR                          QUOTATIONS AND CITATIONS

                               Q. And do you have a general understanding about what this
                               lawsuit is about?
                               A. Yes.
Knowledge of the Case          Q. And what's your understanding?
                               A. My understanding is that it's a Class Action in which the
                               plaintiffs seek to recover damages as a result of the
                               defendants' agreement to manipulate the foreign exchange
                               market to their benefit. [12:11-20]
                               Q. Okay. And do you know generally who the defendants are
                               in this litigation?
                               A. I know some — some of the names.
                               Q. Okay. Can you just describe, are type of entity or —
                               A. Very large banks for the most part.
                               Q. Okay. And you understand Credit Suisse are defendants
                               in this litigation?
                               A: Yes [13:12-22]
                               Q. Do you know whether UFCW is claiming that all of its FX
                               transactions executed between December 2007 and 2013 were
                               negatively impacted by the alleged misconduct?
                               MR. BOARDMAN: Object to form.
                               THE WITNESS: Yeah, I — I believe we will know that as a
                               result of the discovery process, completion of discovery in
                               this case. [110:10-17]
                               Q. You understand that you're here to testify on behalf of
                               UFCW as its corporate representative today?
Plaintiff's Knowledge of       A. Yes.
Role as Class Representative Q. Do you understand that UFCW is a plaintiff in this
                               lawsuit?
                               A. Yes. [12:4-10]
                               Q. And do you understand that there are two classes of
                               plaintiffs in this litigation?
                               A. Yes.
                               Q. Do you know which class UFCW is in?
                               A. Yes.
                               Q. Which one?
                               A. The over-the-counter class. [13:5-11]
                               Q. Could you please describe UFC's general involvement in
Plaintiff's Involvement in the
                               this litigation?
Case                           A. And can you describe or explain what you mean by
                               "involvement"?


                                            26
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 119 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                              Q. Sure. I can — I'll withdraw. I'll take it step by step.
                              Without disclosing the contents of any conversation with
                              counsel, how often do you speak to counsel concerning this
                              litigation?
                              A. Periodically.
                              Q. How often is periodically?
                              A. I — I, you know, I — I couldn't say. I mean, sometimes it's
                              have a few conversations close together, and then not for a
                              little while after that. I — I, you know, couldn't tell you
                              precisely.
                              Q. Understood. And again, without disclosing the content of
                              any conversations, does counsel periodically update you on
                              what's going on in this litigation?
                              A. Yes.
                              Q. Does counsel ever request input from you concerning this
                              litigation?
                              A. Certainly they did initially before the filing of the
                              Complaint and the Third Consolidated Amended Complaint,
                              and they give me regular reports on developments in the case
                              and things that are happening. [108:5-109:9]
                              Q. Are you aware that UFCW produced documents to
                              defendants in the course of this litigation?
                              A. Yes.
                              Q. Do you know whether the documents UFCW produced
                              contained records of all of the FX transactions that UFCW
                              executed or were executed on behalf of UFCW during the
                              period 2007 to 2013?
                              A. I — I do not know. I believe we provided all the documents
                              that we were provided by the various investment managers.
                              Q. Do you know which — withdrawn. In collecting
                              documents to produce in the course of this litigation, UFCW
                              reached out to its investment managers; is that correct?
                              A. No. I believe we provided the records that were in the
                              Funds' files. I don't believe we sought additional records.
                              Q. So you're saying you provided what you already had?
                              A. Yes.
                              Q. You did not reach out separately to the investment
                              managers?
                              A. Yeah, I don't recall at this — at this moment doing that.
                              Q. Okay.
                              A. I believe we've provided with the custodian of the Funds'
                              records and — and I believe we've provided UFCW records.
                              [110:25-111:11]
                              Q. Outside of engaging in FX spot and outright forward
Plaintiff's FX Transactions
                              transactions with Credit Suisse, do you know if UFC had any
                              other relationship with Credit Suisse?



                                            27
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 120 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                     A. The same situation as with Bank of America for Credit
                     Suisse and -- and all of these.
                     Q. Do you know whether UFCW had any other business
                     relationship with Morgan Stanley?
                     A. Well, we -- the investment consultants are employed by
                     Morgan Stanley, so we do have that relationship with Morgan
                     Stanley through -- through the relationship with the
                     investment consultants.         [115:11-25]




                                  28
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 121 of 170

                              APPENDIX G
               SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
       Deposition of Rafael Marcos Villegas Sancliment — Treasurer and Director
                      of Plaintiff Svstrax Corporation — Exhibit 107

 ADEQUACY FACTOR                        QUOTATIONS AND CITATIONS

                            Q. In your own words what is this lawsuit about?
                            A. The defendants, Credit Suisse and the other major banks,
Knowledge of the Case       because of their position in the marketplace were able to
                            manage/manipulate the price of foreign exchange and we —
                            myself and other people trading these markets got damaged
                            by their behavior. [16: 1-16].
                            Q. Who are the defendants?
                            A. Well, it's the major banks or Goldman [Sachs], JPMorgan,
                            Credit Suisse, Royal Bank of Scotland, Barclays, HSBC, you
                            have a bank in Tokyo, Morgan Stanley. There's a few others.
                            I can't remember them all at this point.
                            Q. Why is Systrax suing Credit Suisse?
                            A. Systrax is not suing only Credit Suisse, it's suing all the
                            major banks that participate in this unlawful behavior. [16: 7-
                            16]
                            Q. Were spreads on spot trades in all currency pairs larger
                            than they should have been absent the alleged conspiracy?
                            A. It would be — it would be my opinion again. Am I —
                            should I be giving my opinion?
                            A: In my opinion if — if banking institutions weren't
                            manipulating the market, we would have gotten better fills or
                            better pricing on the currency pairs.
                            Q. How were Systrax's accounts affected by the alleged
                            manipulation?
                            A. Well, we made less money or we lost more money in
                            certain trades because of this manipulation. We traded times
                            that maybe we shouldn't have traded based on false market
                            indicators.
                            Q. What do you mean you traded in times when you shouldn't
                            have traded?
                            A. Yeah. For example, if the market was moved in a certain
                            direction, we might have gotten — the system might have said,
                            hey, go buy and sell this currency pair when that wasn't an
                            organic or natural movement of the market but it was just an
                            artificial movement and then what happened is that we got
                            damaged by that movement.
                            Q. Do the documents that you've produced contain records of
                            all the FX instruments transactions you believe were harmed
                            by the conduct alleged in the Complaint?
                            A. I only provided those that relate to Systrax but, of course,
                            this manipulation affected many other people that have other



                                          29
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 122 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                           QUOTATIONS AND CITATIONS

                               transactions, other records.
                               Q. Did the documents that you produced contain records of all
                               the FX instrument transactions of Systrax that you believe
                               were harmed by the conduct alleged in the Complaint?
                               A. That affected Systrax? Yes.
                               Q. Were all of Systrax's FX trades negatively by the alleged
                               conspiracy?
                               A. I couldn't answer that. The experts have to look into the
                               detail and determine that. [202:3-203:25]
                               Q. Do you understand that there are two groups or classes of
                               plaintiffs in this lawsuit?
Plaintiff's Knowledge of
                               A. Yes.
Role as Class Representative
                               Q. Do you know which group or class Systrax is in?
                               A. Both. [15:21-25]
                               Q. And you said you were part of the OTC group. What's the
                               OTC Group?
                               A. The OTC group is a group that — basically, it's related to
                               the types of trades we made, and we're grouped like that. I
                               mean, there's many defendants in different situations. And
                               we're in the — we're in the group where the trades were OTC.
                               [12:20-13:4]
                               Q. Can you describe Systrax's involvement in this litigation?
                               A. I'm here representing Systrax in the over the counter and
Plaintiff's Involvement in the exchange-traded complaints representing myself and the class
Case                           of both of these types of trades against major banks and
                               financial institutions that in our opinion manipulated markets
                               in their benefit damaging me, Systrax and the rest of the
                               people in the class. [200:7-17]
                               Q. Can you describe your involvement in the litigation?
                               A. Well, I'm a plaintiff. I represent both classes and I consult
                               with Adam and Joe for this on a continuous basis. I
                               participate in the editing — making some suggestions of the
                               Complaint. I signed the retainer, provided all the
                               documentation as I was ordered by the Court. Provided it.
                               Q. How often do you speak to counsel?
                               A. I would say — well, on — if we say about the average — all
                               this time I would say a couple times a month but sometimes
                               we are more — you know, more in contact depending on the
                               circumstance of the case. [17:3-13]
                               Q. How did you go about gathering this information?
                               A. I had to gather the physical records — that means the actual
                               statements that I got from the brokerage houses physically
                               because some were in different locations in Argentina, some
                               were in Mexico. I put them — we gathered them and then they


                                              30
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 123 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                         QUOTATIONS AND CITATIONS

                              were sent to — to our — to my lawyers and the electronic stuff
                              they hired a computer expert and he remotely connected —
                              they sent me some kind of device and they connected
                              remotely and they made a backup of the computer where the
                              information was located and took it. [106:16-107:2]
                              Q. Do the documents that you've produced contain records of
                              all the FX instruments transactions you believe were harmed
                              by the conduct alleged in the Complaint?
                              A. I only provided those that relate to Systrax but, of course,
                              this manipulation affected many other people that have other
                              transactions, other records.
                              Q. Did the documents that you produced contain records of all
                              the FX instrument transactions of Systrax that you believe
                              were harmed by the conduct alleged in the Complaint?
                              A. That affected Systrax? Yes. [203:10-21]
                              Q. Was anyone besides you and your attorneys involved in
                              the document collection?
                              A. Manuel helped me. He had some of the hard copies so he
                              was the one that facilitated me gathering the ones that were in
                              Argentina.
                              Q. Aside from account statements, did Manuel have any other
                              hard-copy files?
                              A. No.
                              Q. When did you begin the document-collection efforts?
                              A. When I received the — when I received instruction from my
                              attorney that I had to do that.
                              Q. The computer that was originally searched, have the files
                              on that been preserved?
                              A. Yes. [208:1-25]
                              Q. Did you trade in spot FX?
                              A. Yes, when we traded — if we wanted to convert say a
                              million dollars of — of dollars into say the Swiss francs, you
                              would be — you would be trading at the spot to do that
                              conversion.
                              Q. Why might you trade in spot FX?
                              A. Because maybe we didn't want to have the money in
Plaintiff's FX Transactions
                              dollars anymore and you want to convert to Swiss francs or
                              maybe I had a balance in Canadian dollars because I had a —
                              because I had to have collateral margin for trades in say
                              Canadian exchange to trade some of the Canadian markets
                              and then I need to convert that balance because I wasn't going
                              to use it back into dollars so there was a spot transaction.
                              Q. Did you trade in FX forwards?
                              A. Yes, over-the-counter trades.



                                            31
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 124 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
&DE QUACY FACTOR                 QUOTATIONS AND CIT NTIONS

                     Q. What was the purpose of those trades?
                     A. Speculation or hedging.
                     Q. Did you trade in FX swaps?
                     A. No.
                     Q. Did you trade in FX options?
                     A. No.
                     Q. FX futures?
                     A. Yes.
                     Q. Did you trade in FX options on futures?
                     A. No. [41:9-25]
                     Q. Were both of the accounts involved in FX futures trading?
                     A. Futures. Futures only happen in the U.S. so only the
                     account in the U.S. was used for futures.
                     Q. So the UBS account did not trade in FX futures?
                     A. No, forwards.
                     Q. Did the UBS account trade in spot FX?
                     A. Yes.
                     Q. Did it trade — did the UBS account trade in forwards?
                     A. Yes.
                     Q. Did the UBS account trade —
                     A. I'm sorry, you said U.S. account?
                     Q. UBS.
                     A. Can you repeat that again?
                     Q. Did the UBS account trade in FX forwards?
                     A. FX forwards, yes.
                     Q. Did the UBS account trade in any other FX instruments?
                     A. Spot.
                     Q. But nothing beyond spot and forwards?
                     A. Correct.
                     Q. Which types of FX instruments did the MFGlobal, LMG
                     and Man Financial account trade in?
                     A. Instruments, futures and British pound, Australian dollar or
                     Canadian dollar, euro, yen, dollar index.
                     Q. Did the U.S. account — Man Financial, LFG, MF Global —
                     trade in spot FX?
                     A. Sometimes to convert balances that were remaining in
                     some other currency that wasn't U.S. dollars.
                     Q. Did the U.S. account trade in FX forwards?
                     A. No.
                     Q. Did the U.S. account trade in any other FX instruments
                     besides FX forwards and FX futures?
                     A. Can you repeat that?
                     Q. Yeah. Did the U.S. account trade in any FX instruments
                     besides FX spot and FX futures?



                                   32
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 125 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACV'FACTOR                 QUOTATIONS AND CITATIONS

                     A. No. [45:1-46:15]




                                  33
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 126 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                   Deposition of Plaintiff J. Paul Antonello — Exhibit 108

  ADEQUACY FACTOR                           QUOTATIONS AND CITATIONS

Knowledge of the Case          Q. What is this lawsuit about?
                               A. Manipulation of the markets.[9:7-8]
                               Q. Who are the defendants?
                               A. I think there are 15 different banks. I'm not -- I guess
                               yourself, Credit Suisse, Goldman Sachs, Bank of America,
                               Deutsche. I don't know. There's a few more. I don't know all
                               of them offhand. [9:9-13]
                               Q. Do you understand that there are two groups or classes of
Plaintiff's Knowledge of       plaintiffs in this suit?
                               A. Yes.
Role as Class Representative
                               Q. Do you know which group or class you are in?
                               A. I am in the Commodity Exchange Act class. [9:2-6]

                               Q. Why are you suing Credit Suisse?
                               A. To represent the class. [9:14-15]
                               Q. Do you meet with counsel regularly?
                               A. I speak with Lindsey and Nathaniel, yes.
                               Q. Do you speak with them in person or over the phone?
                               A. Mostly over the phone.
                               Q. How often would you say you speak to them on the phone?
                               A. I don't really keep tabs on it, so I don't recall.
                               Q. Every few weeks, would you say?
Plaintiff's Involvement in the A. That seems accurate.
Case                           Q. And how often do you meet with them in person?
                               A. Probably five or six times.
                               Q. And how long do those meetings generally last?
                               A. I don't recall.
                               Q. What does your present involvement in the litigation
                               consist of, as a named plaintiff?
                               ***
                               A: Okay. It is to be part of the Commodities Act for the — for
                               the case. [10:1-15; 15:18-19; 16:7-8]
                               Q. Can you tell me the steps you have taken as far as
                               documents or production or discovery in this litigation.
                               A. Yes. I got my statements from 2007 to 2010 and brought
                               them to the office here.
                               Q. Where were those statements located?
                               A. My clearinghouse at the Exchange.
                               ***
                               Q. What files did you search to collect documents for
                               production in discovery in this litigation?
                               A. Trading statements.
                               Q. Did you search any e-mails?


                                             34
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 127 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY FACTOR                 QUOTATIONS AND:CITATIONS

                     A. No.
                     Q. Did you search any non-e-mail electronic files?
                     A. Huh-uh.
                     Q. What systems did you use to keep track of financial
                     transactions?
                     A. What systems? Can you explain?
                     Q. If you had any internal systems, or you mentioned that
                     your clearinghouse might have maintained records of your
                     transactions.
                     A. I don't know what systems they used. I mean, the
                     Exchange probably had something. We would get a physical
                     statement daily and then monthly.
                     Q. Okay. A physical statement or an e-mail statement?
                     A. Physical for most — yeah. It would be at the desk.
                     Q. Did you check any centralized servers?
                     A. No.
                     Q. Any desktop hard drives?
                     A. No.
                     Q. Any laptop hard drives?
                     A. No. The clearinghouse provided me the documentation.
                     Q. And you mentioned you collected paper files?
                     A. Yes.
                     Q. Who, aside from yourself, has been involved in the
                     document collection efforts?
                     A. My agent on the floor, which would be Shepard
                     International. That was our clearinghouse. And FCStone is
                     their . . .
                     Q. When did these efforts start, the document collection
                     efforts?
                     A. When I hired Michael Criden, 2015.
                     Q. Mr. Antonello, before we went on the break, we talked
                     about your document collection production. And I just
                     wanted to follow up on some of those questions. So other
                     than your monthly account statements, did you receive any
                     electronic records from FCStone or Shepard?
                     A. No.
                     Q. Did you maintain any FX-related files other than your
                     account statements electronically?
                     A. No. [21:7-23:4; 90:22-91:6]




                                  35
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 128 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                        QUOTATIONS AND CITATIONS

                              Q. What types of investments did you make during the class
                              period?
Plaintiff's FX Transactions   A. That seems very vague.
                              Q. Did you invest in equities?
                              A. There were probably a few equity futures trades, yeah.
                              Not many, though. My primary was currencies. [30:19-25]




                                           36
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 129 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                  Deposition of Plaintiff Marc G. Federighi — Exhibit 109

  ADEQUACY FACTOR                           QUOTATIONS AND CITATIONS

                               Q. Do you have a general understanding of what this lawsuit
                               is about?
                               A. Correct.
                               Q. Would you mind describing that to me, please?
                               A. General is collusion between major banks about the FX
Knowledge of the Case
                               market.
                               Q. And this is a class action lawsuit?
                               A. Correct.
                               Q. What do you understand that to mean?
                               A. That there's a lawsuit that's pending against the banks.
                               That many people were hurt by the banks. [14:8-20]
                               Q. Okay. And do you know who the defendants are?
                               A. Yes, Credit Suisse.
                               Q. Any other defendants?
                               A. And just 16 major banks, Credit Suisse being one of the
                               major players. [17:10-15]
                               Q. Okay. And why are you suing Credit Suisse?
                               A. I'm suing them all because I feel we've been harmed by
                               them all.
                               Q. Uh-huh. When you say you've been harmed, how — how
                               do you feel you've been harmed?
                               A. Well, I feel that is an injustice, what's been done, front
                               running orders and stuff. I feel that's illegal. [17:16-23]
                               Q. So initially when you got this request, you had to go
                               through the records that you maintained?
                               A. Oh, I — my records?
                               Q. Yes.
                               A. Okay. That was totally different than what you asked. If
                               you could rephrase it for me, I — I'd appreciate it.
                               Q. Sure.
                               A. Can you rephrase the question to me.
Plaintiff's Involvement in the Q. Yes. How do you maintain all of your trading
Case                           records that were —
                               A. I kept my trading records on paper and on electronic.
                               Q. Okay.
                               A. So I had electronic and my own papers that I kept in boxes,
                               you know, as such.
                               Q. Okay. And so what steps did you take to collect those?
                               Did you just sort of search them manually or what did you
                               do?
                               A. We — we had to physically go and search them out in
                               storage facilities. I had them stored, and I had them stored on



                                              37
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 130 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                         QUOTATIONS AND CIT ATTONS

                              computers, so I extracted them from the computers. [10:14-
                              11:12]
                              Q. Within the FX market, were the Euro and yen currencies
                              correlated?
                              A. I traded straight — pretty much straight futures. So I wasn't
                              trying to look for the correlation between them. I'm sure
Plaintiff's FX Transactions   there was a correlation.
                              Q. Is there any particular reason you chose to only do straight
                              futures in the FX market?
                              A. Typically, that's the way I was brought up, so you don't
                              deviate from trading futures to start doing spreads. [104:23-
                              105:11]
                              Q. And during this 12 years, was it mostly FX trading that
                              you were doing?
                              A. No, I was doing a lot of eurodollar trading then.
                              Q. Okay. So what percentage would you say was FX trading?
                              A. A small, small percentage. [84:1-7]




                                            38
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 131 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                  Deposition of Plaintiff Thomas Gramatis — Exhibit 110

  ADEQUACY FACTOR,                         QUOTATIONS AND CITATIONS

                               Q. Can you tell me the allegations in this lawsuit?
                               MR. KANNER: Object to the form of the question. You can
                               explain what you understand the case to be. If that's what
Knowledge of the Case
                               you're asking him for?
                               MS. KRAMER: Yes.
                               THE WITNESS: It's my understanding there was price fixing
                               going on in the euro currency. [119:10-19]
                               Q. Do you know who the defendants in this litigation are?
                               A. I do.
                               Q. Who are they?
                               A. All the major banks, including Credit Suisse. [119:4-9]
                               Q. Why do you think the defendants directly manipulated the
                               exchange market?
                               MR. KANNER: Same objection. It sounds like — never mind.
                               Go ahead. The same instruction applies.
                               THE WITNESS: There were private conversations in chat
                               rooms about the manipulation and the rigging of the market.
                               [121:6-13]
                               Q. Is it your claim that defendants directly manipulated the
                               exchange market?
                               A. It is. [119:24-120:1]
                               Q. Do you know what the two groups are?
                               A. I do.
Plaintiff's Knowledge of       Q. What are they?
Role as Class Representative   A. The over-the-counter and the exchange class.
                               Q. And which one are you a part of?
                               A. The exchange. [117:3-9]
                               Q. Why did you decide to become part of this lawsuit?
                               A. Because I trade euro currency, and I believe that I am part
                               of this claim. [121:21-24]
                               Q. What did you understand your responsibility to be as a
                               named plaintiff?
                               A. I'm supposed to follow the case — follow the case, act in
                               the best interest that I can as that person, cooperate and
                               testify, if I have to. [117:13-17]




                                             39
    Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 132 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
    ADEQUACY FhkeTo*                       QUOTATIONS AND CITATIONS
k
                              Q. Did you provide information to your counsel for the
                              purposes of drafting this complaint?
                              A. I spoke with my counsel.
                              Q. Did you provide them information?
                              MR. KANNER: To be clear, you can answer the question to
                              the — you can answer yes or no whether you provided
                              information, but the substance of that information would be
                              protected by the privilege. So please answer it accordingly.
                              THE WITNESS: Yes. [128:3-13]
                              Q. Is it your claim that your — that options on FX euro
                              contracts were impacted by the alleged manipulation?
                              A. I believe anything that I traded FX was manipulated.
                              [129:3-7]
                              Q. Were you ever told to preserve all documents relating to
                              this case?
Plaintiffs Involvement in the A. Was I ever told? Yeah. I'm sure I was told to turn over
Case                          everything that I had.
                              Q. Were you ever told to maintain all documents? Do not
                              delete any documents?
                              A. Yeah. I've never deleted anything. [133:12-18]
                              Q. Was anyone else besides you involved in giving
                              documents to counsel?
                              A. No. I gave them my computers.
                              Q. More than one computer?
                              A. Yes.
                              Q. How many computers do you have?
                              A. We took information off of three computers.
                              Q. Did you instruct counsel on where to find documents
                              relating to your FX trading?
                              A. No. They just took the computers and did whatever was
                              needed for the information as far as trading. That's my —
                              Q. Did you use any other computers besides the three you
                              provided to counsel between 2007 and 2013?
                              A. Not to my knowledge. [132:20-133:11]
                              Q. So you mentioned that you were a market maker for a few
                              currencies. Can you repeat what those currencies were?
Plaintiff's FX Transactions
                              A. Japanese yen, Mexican peso, euro FX.
                              Q. Are those the only currencies that you made markets in?
                              A. Foreign exchange currencies, yes. [18:4-10]
                              Q. Did you trade futures? Did you trade forwards? Did you
                              trade swaps?
                              A. I traded futures, some options.
                              Q. Did you trade anything else?
                              A. Spreads. [26:9-13]


                                            40
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 133 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY FACTOR                  QUOTATIONS AND CITATION'S

                     Q. So we discussed the currencies that you made markets in.
                     A. Yes.
                     Q. Can you repeat the — can you tell me what futures you
                     invested in within those markets? I know you said all of
                     them, but can you repeat which ones those were?
                     A. So you want me to tell you all the markets I traded in
                     again?
                     Q. Of currencies.
                     A. I believe the Swiss — I mean, the Japanese yen, the
                     Mexican peso and the euro FX.
                     Q. Did you trade options in the Japanese yen, the Mexican
                     peso and the euro FX?
                     A. I believe so.
                     Q. Did you trade spreads in the Japanese yen, the Mexican
                     peso and the euro FX?
                     MR. KANNER: Object to the form.
                     THE WITNESS: I believe so. [28:11-29:4]




                                   41
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 134 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                    Deposition of Plaintiff Doug Harvey — Exhibit 111

  ADEQUACY FACTORS0                         QUOTATIONS AND CITATIONS

Knowledge of the Case          Q. What is this lawsuit about?
                               A. It is about the fixing of the FX markets. [9:10-12]
                               Q. And who are the defendants?
                               A. A number of banks. Just a couple, Credit Suisse,
                               JPMorgan Chase, UBS, among others. [9:13-15]
                               Q. Is it your claim that FX fixes during 2007 to 2013 were
                               manipulated by the alleged conspirators?
                               A. Yes.
                               Q. Is it your claim that spreads on FX transactions affected --
                               were affected by the alleged manipulation?
                               THE WITNESS: Yes. [127:5-18]
                               Q. Is it your claim that FX futures and options on FX futures
                               were affected by the alleged manipulation?
                               THE WITNESS: Yes. [130:3-10]
                               Q. Your complaint makes allegations about whether FX fix
                               and spreads were manipulated between 2007 and 2013.
                               When I ask you questions today I'll be focusing on that time
                               period unless I identify a different time period. Do you
                               understand that?
                               A. Yes.
                               Q. When did you first learn of the alleged manipulation?
                               A. I believe it was 2013 when an article in Bloomberg came
                               out about it.
                               Q. The article in Bloomberg is how you learned about the
                               alleged manipulation?
                               A. Yes. [11:2-15]
                               Q. What are FX futures?
                               A. It is a derivative of the spot market and the — basically the
                               swap of U.S. dollar versus the Canadian dollar or Australian
                               dollar.
                               Q. What do you mean by a derivative of the spot market?
                               A. Well, they're all related. The spot market is the cash
                               market. Cash market influences the options and futures
                               market. If they weren't paired one to one, then there would
                               be incredible arbitrage opportunities and there wouldn't be —
                               you know, that market wouldn't exist. [29:21-30:9]
                               Q. Are you a named plaintiff in this litigation?
                               A. Yes.
Plaintiffs Knowledge of
                               Q. And as a named plaintiff in this litigation, is it your
Role as Class Representative
                               responsibility to monitor your own counsel?
                               A. Yes. [117:3-9]




                                              42
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 135 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                           QUOTATIONS AND CITATIONS

                               Q. Do you know which group or class you are in?
                               A. Yes. [9:7-9]
                               Q. What group or class are you in?
                               A. I am the shareholder class. The exchange class. I
                               apologize. [9:16-18]
                               Q. Sure. Just describe your involvement in the litigation.
                               A. Since I knew about the litigation, I reached out to my
Plaintiff's Involvement in the attorney. And I realized there's — not opportunity, but I
Case                           realized that I had been, you know, involved more than likely
                               with some of these trades that these guys participated in.
                               [10:12-19]
                               Q. Can you tell me the steps that you have taken to collect
                               documents for production in discovery in this litigation?
                               A. My attorney, John Radice, came to my condo in Chicago
                               and they sweeped every computer that I owned.
                               Q. What files were searched?
                               THE WITNESS: My — they sweeped my entire — they took
                               everything from all of my computers that I owned. [14:25-
                               15:12]
                               Q: Were there any paper files that were collected as part of
                               the document collection?
                               A. No.
                               Q. Has anyone besides yourself been involved in document
                               collection efforts besides yourself and your attorneys?
                               A. No.
                               Q. When did these document collection efforts start?
                               A. I believe it was in 2014, but I don't recall an exact date.
                               [16:24-17:10]
                               Q. Did you trade in exchange traded instruments during the
                               class period?
                               A. Yes.
Plaintiff's FX Transactions
                               Q. Did you engage in any other trading?
                               A. No.
                               Q. Some of your exchange trading was in FX; is that correct?
                               A. Yes. [18:3-10]
                               Q. What types of investments did you make?
                               A. I traded options and futures.
                               Q. Did you ever trade in equities?
                               A. No.
                               Q. Did you ever trade in debt instruments?
                               A. No. [22:12-19]




                                              43
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 136 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY FACTOR                  QUOTATIONS AND CITATIONS

                     Q. So you mentioned that you were a market maker; correct?
                     A. Yes.
                     Q. For what FX products?
                     A. Australian and Canadian dollar options.
                     Q. For what exchange?
                     A. The Chicago Mercantile Exchange.
                     Q. Did you ever make markets on FX futures rather than
                     options?
                     A. No. [71:14-24]
                     Q. Did you trade in any currencies other than the Canadian
                     dollar and Australian dollar during 2007 to 2013?
                     A. Yes.
                     Q. What currencies?
                     A. Euro currency. British pound. Japanese yen. Swiss franc.
                     And also Canadian and Australian dollar. [124:9-17]




                                  44
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 137 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
     Deposition of Marc Eisenberg for Plaintiff Izee Trading Company — Exhibit 112

  ADEQUACY FACTOR                           QUOTATIONS AND CITATIONS

                               Q. What's this lawsuit about?
Knowledge of the Case
                               A. Price manipulation by large financial entities of the foreign
                               exchange markets and price. [18:2-5]
                               Q. And who are the defendants in this lawsuit?
                               A. I believe 13 public, large — large financial institutions.
                               Q. Do you know their names?
                               A. Not all of them.
                               Q. Can you list the ones you do know?
                               A. BNP, Paribas, Citibank, Barclays Bank. I can't recall all
                               the names right now.
                               Q. Okay. We're here representing Credit Suisse. So I guess
                               the next question is why are you suing Credit Suisse?
                               A. Because they are one of the banks in the class that
                               manipulated prices, I believe. [18:6-19]
                               Q. Is it your claim that FX futures and FX options were
                               affected by the alleged manipulation of fixed rates?
                               A. What's the question?
                               Q. Do you claim in this litigation that futures and options in
                               foreign exchange products were affected by the alleged
                               manipulation of fixed rates?
                               THE WITNESS: Prices were manipulated, yes.
                               Q. How were your accounts affected?
                               THE WITNESS: Negatively.
                               Q. And how do you know?
                               THE WITNESS: I lost money [136:22-137:22].
                               Q. Are you involved in this litigation as a plaintiff?
Plaintiff's Knowledge of
                               A. Yes.
Role as Class Representative Q. Are you a named plaintiff in this litigation?
                               A. Yes. 20:9-14]
                               Q. Do you understand that there are multiple groups or classes
                               of plaintiffs in this lawsuit?
                               A. Yes.
                               Q. How many are there?
                               A. Two.
                               Q. And which part — which one is Izee part of?
                               A. Izee is part of listed derivatives, listed futures. [17:18-
                               18:1]
                               Q. And why did you retain the services of Mr. May? Without
                               divulging any confidential communications with Mr. May.
Plaintiff's Involvement in the
                               A. I wanted to receive compensation for my losses.
Case
                               Q. And that's in reference to the losses in this case?
                               A. Yes. [148:16-148:23]



                                              45
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 138 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY F ACTOR                         QUOTATIONS AND' CIT ATIONS

                              Q. So without getting into any of the substance of
                              conversations you may have had with counsel — I don't want
                              to ask you for privileged information — but can you describe
                              your involvement in this litigation?
                              A. Yeah. I was a market participant in the alleged violations
                              that were occurring, and I suffered direct financial losses due
                              to the alleged conduct. [19:25-20:8]
                              Q. Did you have a practice of deleting e-mails from your
                              computer?
                              A. No
                              Q. Did you have a practice of retaining e-mails on your
                              computer?
                              A. Yes.
                              Q. What was that practice?
                              A. I never deleted any e-mails. [15:19-16:1]
                              Q. And did you keep internal records of your limit orders?
                              A. During each day, I kept records of it. Not at the end of the
                              day.
                              Q. What about your stop-loss orders?
                              A. During the day, I kept records of it. Not at the end of the
                              day. [100:2-8]
                              Q. Did Izee conduct any business using web mail addresses?
                              A. I don't know what a web mail —
                              Q. E-mail address.
                              A. Not transactionally, no. There was commentary.
                              Q. And do you recall the e-mail addresses that Izee used?
                              A. I remember one of them, yes.
                              Q. Which one is that?
                              A. It's wakebdr@aol.com.
                              Q. Was that searched for responsive documents?
                              A. Yes. [16:17-17:5]
                              Q. So you mentioned Izee traded FX. What types of
Plaintiff's FX Transactions   investments did Izee make?
                              A. Traded in the euro currency futures at the Chicago
                              Mercantile Exchange. [32:21-24]
                              Q. What type of hedging activities did Izee engage in?
                              A. I traded derivatives of the underlying futures.
                              Q. And which derivatives were those?
                              A. Options. [36:4-9]




                                            46
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 139 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY FM-160                  QUOTATIONS AND. CITATIONS

                     Q. And from 2007 to 2013, what FX instruments did Izee
                     transact in?
                     A. Primarily euro currency futures and options.
                     Q. Spot trades?
                     A. No spot trades.
                     Q. Forwards?
                     A. No forwards.
                     Q. Any swaps?
                     A. No swaps. [39:23-40:7]
                     Q. You said you traded FX futures. Over what time period
                     did you trade those futures? And, again, limited to within
                     2007 to 2013.
                     A. That entire time.
                     Q. Over what period of time did you trade FX options?
                     A. That entire time. [42:23-43:5]
                     Q. And did you have a currency-specific strategy?
                     A. I primarily traded one currency.
                     Q. And which currency was that?
                     A. The euro currency, euro versus the U.S. [50:5-9]
                     Q. Did you trade FX options on futures over exchanges
                     A. Yes.
                     Q. Which exchanges did you use for FX — foreign exchange
                     trading?
                     A. CME, Chicago Mercantile Exchange. [55:11-16]
                     Q. Mr. Eisenberg, did you speculate in foreign exchange
                     instruments?
                     A. Yes.
                     Q. In what type of foreign exchange instruments did you
                     speculate?
                     A. Euro currency futures, euro currency options. [103:25-
                     104:6]
                     Q. For which FX products did you provide services as a
                     market maker?
                     A. The euro currency futures, euro currency options.
                     Q. And which exchange did that take place on?
                     A. Chicago Mercantile Exchange, the IMM division.
                     [104:24-105:5]




                                  47
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 140 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY FACTOR                  QuoT ATIONS AND CITATIONS

                     Q And since there was one employee and it was you, were
                     you solely responsible for setting Izee's investment strategy?
                     A. Yes.
                     Q. Did anyone else provide input?
                     A. No.
                     Q. How did you develop that strategy?
                     A. Over 24 years of trading experience.
                     Q. Who was responsible for carrying out the investment
                     strategy for Izee?
                     A. I was. [33:10-20]
                     Q. So, again, from 2007 to 2013, what was the approximate
                     ratio of FX to non-FX instruments you traded? And by
                     'you,' I mean Izee.
                     A. From 2007 until 2013, approximately 100 percent of my
                     trades involved FX. [39:13-17]




                                   48
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 141 of 170

                             APPENDIX G
              SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                  Deposition of Plaintiff John Kerstein — Exhibit 113

 ADEQUACY
     A    FACTOR                         QUOTATIONS AND CITATIONS

                            Q. Can you tell me what this lawsuit is about?
Knowledge of the Case       A. Price fixing between the largest banks in the world.
                            Q. Price fixing of what?
                            A. Foreign exchange currencies. [68:16-21]
                            Q. Can you name the defendants in this case?
                            A. All of them or most of them, Credit Suisse, Deutsche
                            Bank, Merrill Lynch, UBS, JPMorgan, all the largest banks in
                            the world.
                            Q. Okay.
                            A. Barclays. [70:4-9]
                            Q. When did you first come to believe that you may have a
                            claim in this litigation?
                            A. When I figured out it was a rigged game, when I
                            understood it to be a rigged game.
                            Q. What do you mean by 'a rigged game'?
                            A. Not an even playing field. [68:22-69:2]
                            Q. You stated that you became aware of your claims in this
                            litigation when you figured out that it was a rigged game.
                            A. Yes.
                            Q. And I asked what did you mean by a rigged game; you
                            said not an even playing field. And my question was why you
                            believed the playing field is not even.
                            A. I feel that the defendants in this case manipulated price to
                            achieve their goal and to take advantage of whoever they
                            could. [69:18-70:3
                            Q. You stated I feel that the defendants in this case
                            manipulated price to achieve their goal and to take advantage
                            of whoever they could. Does that include you?
                            A. Yes.
                            Q. Why do you believe that you personally suffered losses?
                            A. I believe I was just caught up in the wash. [70:10-18]
                            Q. Do you know if you suffered losses?
                            A. Yes.
                            Q. How do you know?
                            A. How do I know? I just feel when the field was not — when
                            the market wasn't trading correctly and the fact that it lost
                            some characteristics that it normally had, it felt like there was
                            forces beyond my control, and it didn't seem right. [71:4-11]




                                           49
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 142 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                          QUOTATIONS AND CITATIONS

                              Q. Did you speak to counsel about this litigation? Without
                              revealing the substance of any conversations, I just want to
                              know do you regularly communicate with counsel about this
Plaintiffs Involvement in the litigation.
Case                          A. Yes.
                              Q. How often?
                              A. When pertinent information comes up, when he gets
                              information or when I have a question about something
                              maybe that he sent me to read or look at. [75:25-76:8]
                              Q. Did you provide any information about your claims —
                              A. All the information —
                              Q. — for purposes of this Complaint?
                              A. All the information I had I gave to my lawyers. [79:24-
                              80:4]
                              Q. Okay. Can you tell me what steps you took to collect
                              documents for production in this litigation?
                              A. I looked, tried to get documents from Cadent Financials,
                              but they were out of business. So the next thing I did was I
                              went to the Exchange and asked them for records that they
                              had, and they gave me that spreadsheet. I gave my laptop
                              computer with all my data, whatever was in there, to my
                              lawyers. And that was everything I had.
                              Q. Did you search for any hard-copy documents in either your
                              home or your office or anywhere else?
                              A. Now you have to bear with me because I'm not very good
                              with computers. So when you say hard documents,
                              something I downloaded or something?
                              Q. Paper document.
                              MR. KANNER: Paper.
                              THE WITNESS: No, I looked for everything I had.
                              Q. Did you search personal e-mail?
                              A. I searched everything, yes.
                              Q. You personally searched it, or you provided access to your
                              e-mail for counsel to search?
                              A. I provided everything I had to counsel to search. I can
                              barely get online. [81:2-82:4]




                                            50
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 143 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                        QUOTATIONS AND CITATIONS

                              Q. No, okay. Let's focus on the foreign exchange trading.
                              What types of FX instruments did you invest in between 2007
                              and 2013?
                              A. Euro currency, Japanese yen, British pound.
Plaintiff's FX Transactions   Q. What sort of —
                              A. Futures.
                              Q. — products?
                              A. Futures.
                              Q. Anything else?
                              A. No. [35:17-36:3].




                                           51
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 144 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                  Deposition of Plaintiff Michael Melissinos — Exhibit 114

  ADEQUACY FACTOR                           QUOTATIONS N.ND CITATIONS
                                                                 ,..,
                               Q. And in your own words, what is this lawsuit about?
Knowledge of the Case
                               A. This is about currency manipulation on — from the
                               collusion from the big banks. [14:21-25]
                               Q. And who are the defendants in this case?
                               A. Just the major Wall Street banks: Credit Suisse, Goldman,
                               J.P. Morgan, Bank of America. [15:1-5]
                               Q. And when did you first learn of the alleged manipulation?
                               A. In 2014.
                               Q. And how did you learn of that?
                               A. Some other traders.
                               Q. Other traders told you?
                               A. Other traders, and then I did my work to read articles and
                               things like that. [16:9-17]
                               Q. And why are you suing Credit Suisse?
                               A. For — well, one, to, I guess, bring back and maintain
                               integrity in the markets that I trade, and then also to seek any
                               damages for the class, meaning myself and my investors, if
                               there are any. [15:6-12]
                               Q. Do you understand that there are two groups or classes of
                               plaintiffs in this suit?
                               A. Yes.
                               Q. And do you know what those classes are?
Plaintiff's Knowledge of       A. Yes.
Role as Class Representative   Q. Can you tell us what they are.
                               A. Sure. The — the first one, which I'm a part of, the
                               exchange trade class, and the other is the OTC, over the
                               counter. [14:9-20]

                               Q. And can you describe your involvement in the litigation.
                               A. My involvement. I'm a class representative.
                               Q. And as class representative, do you speak to counsel?
                               A. Yes.
                               Q. And how often do you speak to counsel?
                               A. Lately, a lot more, but —
Plaintiff's Involvement in the
                               MR. SANDLER: I'm just going to interpose not an objection
Case                           here, but what counsel is asking you is how often and whether
                               you spoke to counsel, but certainly not what was discussed.
                               THE WITNESS: Right.
                               A. Say, phone — between phone and in-person meetings,
                               about a dozen times.
                               Q. Since the litigation started?
                               A. Yes. [15:13-16:8]


                                              52
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 145 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY FACTOR                  QUOTATIONS AND CITATIONS

                     Q. Can you tell me what steps you have taken to collect
                     documents to produce during discovery in this litigation.
                     A. Well, I maintain all my records and emails and brokerage
                     statements. So I have all the trade confirmations. And when
                     the process started to collect the data off of my computer and
                     email account, I was informed, and I had no intention of
                     deleting anything. And so I made my entire system and all
                     my files available to them. And then a third-party data
                     vendor sent — was sent some sort of a device or hooked it up,
                     and they signed in, and they mirrored my computer, and they
                     downloaded the whole thing.
                     Q. Did you have any electronic data stored on a shared server,
                     other than your own personal server?
                     A. Yes. Like a drop — Dropbox? That's all maintained on my
                     computer.
                     Q. Were there any nonelectronic files that you produced?
                     A. Paper documents? I don't believe so. Every — every paper
                     document I have is on the computer.
                     Q. Have there been any changes to your IT system during the
                     relevant time period?
                     A. No.
                     Q. What systems did you use to keep track of your financial
                     transactions?
                     A. Track financial — you mean did I keep a ledger or
                     something of all of my trades?
                     Q. A record of your trades.
                     A. No. I did for a while, and then I stopped.
                     Q. Would the records that you did create — would they have
                     been produced?
                     A. Yes.
                     Q. Okay. Who was involved in the document collection
                     process besides the third-party vendor you mentioned?
                     A. My lawyers. I believe the process was initially started by
                     Adam Frankel, who is not here, Greenwich Associates.
                     Q. Do you know when those efforts started?
                     A. 2014, I believe I received this request, and I don't
                     remember, but I believe it was in 2015 when — when I
                     received that device in the mail, and then they exported all the
                     files.




                                   53
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 146 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                         QUOTATIONS AND CITATIONS

                              Q. So during the relevant period, 2007 to 2013, you traded in
                              exchange traded FX instruments?
                              A. Yes.
                              Q. And during that period, you traded in the currencies listed
                              in paragraph 38?
                              A. Yes.
                              Q. What type of exchange-traded FX products did you trade
                              in?
Plaintiff's FX Transactions   A. What —
                              Q. What types of instruments? Futures? Options?
                              A. Futures.
                              Q. Anything else?
                              A. No.
                              Q. Did you ever trade in FX swaps?
                              A. No.
                              Q. Did you ever trade in any over-the-counter FX
                              instruments, such as spots or forwards?
                              A. No.
                              Q. But for now, can you just generally describe what
                              Melissinos Trading does.
                              A. Yeah. Melissinos Trading trades commodity futures, other
                              futures markets, such as currencies, stocks and bonds. . . .
                              [13:4-10]
                              Q. So could you then estimate approximately what percentage
                              of the portfolio is invested in currencies for the fund.
                              A. I could say 25, 30 percent. [69:13-17]




                                            54
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 147 of 170

                                APPENDIX G
                 SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                     Deposition of Plaintiff Robert Miller — Exhibit 115

  ADEQUACN FACTOR                            QUOTATIONS AND CITATIONS

                                Q. What is this lawsuit about?
Knowledge of the Case
                                A. The lawsuit is about price manipulation of the cash
                                currency markets. [36:7-9]
                                Q. And who are the defendants in this lawsuit?
                                A. The defendants are a number of large banks such as Bank
                                of America, your bank Credit Suisse, Royal Bank of Canada,
                                Citibank, JPMorgan Chase and others. [36:10-15]
                                Q. Are you claiming damages in this lawsuit based on trades
                                in this account?
                                A. I'm claiming damages on any trading that I did in the
                                exchange-traded futures and currencies. [95:5-9]
                                Q. Do you understand that there are two groups or classes of
Plaintiff's Knowledge of        plaintiffs in this lawsuit?
                                A. I do.
Role as Class Representative
                                Q. And which class or group are you in?
                                A. I'm in the exchange class. [36:2-7]

                               Q. How often do you speak with counsel?
Plaintiff's Involvement in the
                               A. As needed. When there is questions that they would have
Case                           or on occasion when there is a question I would have, but it's
                               just on occasion. [122:15-18]
                               Q. How many times have you met in person with counsel
                               since meeting them?
                               A. Probably a half a dozen or more, something like that.
                               Q. How long did those meetings last?
                               A. Some of them were a part of the day. Some of them were
                               an hour or two, I suppose. just don't remember, you know,
                               specifics like that. [123:7-14]
                               Q. What steps did you take to collect documents for
                               production and discovery in this litigation?
                               A. There was a third-party computer company that we gave
                               access to all of our records that they could pull everything that
                               they could find for this records submission.
                               Q. What files did they search?
                               A. Everything.
                               Q. That includes e-mails?
                               A. Yes.
                               Q. How were your e-mails searched?
                               A. With keyword searches by that computer company.
                               Q. Whose e-mail accounts were searched?
                               A. Mine. And I'm assuming — since I can't speak for them —
                               but I'm assuming Mark's and Pete's.
                               Q. Did they also search non-e-mail electronic files?


                                               55
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 148 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADE QI'T NCY F AiCTOR                   QUOTATIONS AND CITATIONS

                              A. Yes.
                              Q. How were those searched?
                              A. The company was given authorization to search all of our
                              files with the agreed search terms. [128:20-129:19]
                              Q. Okay. What types of financial instruments do you trade for
                              yourself?
                              A. Over time I've traded a lot of different — a lot of different
                              markets. They could include corn. They could include
Plaintiff's FX Transactions
                              soybeans. They could include gold, crude oil, silver. They
                              could include treasury bonds. They could include the Swiss
                              franc. They could include the — used to be Deutsche Mark,
                              the Euro currency, Japanese yen, Aussie dollar, could be
                              heating oil. It could be cattle. Could be live hogs. [22:7-17]
                              Q. What types of FX-related instruments do you trade or did
                              you trade — sorry — during 2007 to 2013?
                              A. I trade the more popular pairs, not what we would call the
                              exotics, which would have very low volume. I generally
                              traded via a computer program that would seek to — that
                              would make the trading decisions seeking to make a profit.
                              Q. Did you trade FX futures contracts during 2007 to 2013 for
                              yourself personally?
                              A. You mean exchange-traded contracts?
                              Q. Yes.
                              A. Yes.
                              Q. What about options on FX futures?
                              A. Options on exchange-traded futures contracts, I may have
                              traded some. I don't remember specifically.
                              Q. Okay. And I'm just talking right now about your personal
                              trading.
                              A. Correct.
                              Q. What about FX spot transactions?
                              A. Those would have been done trading, as I said before,
                              generally, with a computerized trading strategy. [37:11-38:9]
                              Q. And for the exchange FX instruments, were you solely
                              responsible for all trading decisions?
                              A. I would make trading decisions, but I'd also have a
                              commodity trading advisor account where they would make
                              trading decisions.
                              Q. So when you made trading decisions for the exchange
                              transactions, were you solely responsible?
                              A. For the decisions?
                              Q. Yes.
                              A. If it was a trade that I was making, yes. [43:25-44:9]




                                            56
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 149 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY




                                57
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 150 of 170

                                APPENDIX G
                 SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
            Deposition of Richard Preschern, Preschern Trading — Exhibit 116

  ADEQUACY FACTOR                            QUOTATIONS AND CITATIONS

                              Q: What is this lawsuit about?
Knowledge of the Case
                              A: It's about the alleged manipulation of prices in the FX
                              market globally. [12:12 — 14]
                              Q: Can you identify who the defendants in this lawsuit are?
                              A: All of them? Probably not. But I can say that they make
                              up the majority of all the FX market participation and volume
                              on a daily basis. In a nutshell, they are probably the largest --
                              some of the the largest financial institutions.
                              Q: Can you name any of them?
                              A: Yes.
                              Q: Would you please name them.
                              A: Citigroup, Credit Suisse, Bank of America, Bank of
                              Tokyo-Mitsubishi, Deutsche Bank, Barclay's. And other than
                              that I had have to speculate but . . . [13:14 - 14:3]
                              Q: Do you understand that there are two groups or classes of
                              plaintiffs in this case?
Plaintiff's Knowledge of
                              A: I do.
Role as Class Representative
                              Q: Do you know which group or class you are in?
                              A: Yes, the Exchange class. [13:8 -13]
                              Q. Why are you suing Credit Suisse?
                              A. Because the allegations that I have — that have been made
                              public to me are of very serious implications for the market
                              and for me personally, and I'm here to recover some of these
                              damages that were done to me.
Plaintiffs Involvement in the Q: Why did you decide to bring this lawsuit?
Case                          A: I decided to join the lawsuit because it materially impacted
                              me professionally and personally. [14:10 -13]
                              Q. Who has been involved in the document collection efforts?
                              A. Counsel and myself.
                              Q. Was anyone else involved?
                              A. No.
                              Q. And when did these efforts begin?
                              A. I think in 2015.
                              Q. Can you tell me what steps you've taken to collect
                              documents for production in discovery in this litigation?
                              A. Well, I would call up the attorneys from time to time to get
                              an update on where things are and if there is anything to do.
                              Q. How did you collect the documents that you produced in
                              this discovery — in discovery in this litigation?
                              A. Well, the documents from whatever the — my counsel
                              shared with me was shared, and the rest I looked up
                              information general that I could find publicly.



                                              58
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 151 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                         QUOTATIONS AND CITATIONS

                              Q. I mean the documents that you produced such as your
                              account statements.
                              A. Okay. What about those?
                              Q. How did you go about collecting documents such as those
                              that you produced?
                              A. Oh, I looked everywhere in my house physically, and then
                              I looked everywhere on all of my computer databases for any
                              information related to Preschern Trading and, as you know,
                              even beyond that trading and forwarded it to my counsel.
                              And, actually, I think some of my own counsel did the same.
                              Q. Did you have any files in your house physically?"
                              A. I don't think so, no.
                              Q. And where within your computer databases did you
                              search?
                              A. I have several computers, and I hit the search button for
                              ""`FX,'"' so wherever I could in my e-mail box and my hard
                              drives.
                              Q. Did you ask your accountant for any documents related to
                              this litigation?
                              A. No, because he takes the information I give him from the
                              1099, which is really the independent contractor that I issue to
                              him. [169:12 - 171:6]
                              Q. What types of FX instruments did you transact in during
Plaintiff's FX Transactions
                              2007 to 2013?
                              A: Options and futures.
                              Q. Which specific FX instruments, such as FX swaps did you
                              trade?
                              A. I don't recall trading swaps. I do recall trading currencies
                              and the crosses.
                              Q. Did you make spot trades?
                              A. The machine that I built makes spot trades, yes. [88:14-
                              20]
                              Q. Did your investment strategy have any asset sector focus?
                              A. In terms of currencies, do you mean or . . . Well, I traded
                              yen, Euro FX and some Swiss also.
                              Q. Over what time period did you trade FX futures?
                              A. The entire time.
                              Q. And over what time period did you trade FX options on
                              futures?
                              A. The entire time I was active. [39:22-40:2]
                              Q. During 2007 to 2013, how did you decide which FX
                              instruments to buy or sell?
                              A. I chose the two most liquid ones, which were the Euro and
                              the yen. [40:14-17]


                                            59
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 152 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY FACTOR                  QUOTATIONS AND CITATIONS

                     Q. Did you trade FX over exchanges?
                     A. Only on the CME, yes.
                     Q. And Did you trade FX options on futures over exchanges?
                     A. Yes.
                     Q. On the CME?
                     A. On the CME. [50:15-21]
                     Q. What currencies did you trade FX futures in?
                     A. Euro, yen and Swiss. [54:19-21]
                     Q: Who was in charge of FX trading decisions at Preschern
                     Trading?
                     A. Me.
                     Q. And you had sole responsibility for FX trading decisions?
                     A: Yes.
                     Q: And did you oversee anyone who traded in FX at
                     Preschern Trading?
                     A No. Because I had sole responsibility.
                     Q: Did you trade on behalf of anyone at Preschern Trading?
                     A: No. I traded for myself.
                     Q: Did you have any clients?
                     A I didn't have any clients, no.
                     Q: So all of the trades at Preschern Trading were made on
                     behalf of yourself?
                     A: They were made on behalf of myself and through Lerner
                     Trading as a side entity. [24:9 - 25:1]




                                   60
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 153 of 170

                             APPENDIX G
              SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                  Deposition of Plaintiff Michael Smith — Exhibit 117

 ADEQUACY FACTOR                         QUOTATIONS AND CITATIONS

                            Q. And in your own words, what is this lawsuit about?
                            A. This lawsuit is specifically about 16 banks manipulating
                            the Foreign Exchange markets, both in the exchange rate and
                            over the counter.
Knowledge of the Case
                            Q. And when you say `"`manipulate,'"' what do you mean?
                            A. Well, there's different forms of manipulation.
                            Manipulations they are being charged with was under the
                            Exchange Act, and irregularities in their trading in the sense
                            that they tried to control the markets. [9:17-10:2]
                            Q. And who are the defendants?
                            A. All 16?
                            Q. An example.
                            A. Okay. JPMorgan, Goldman Sachs. I am drawing a blank
                            here. JPMorgan, Goldman Sachs, Credit Suisse, all the major
                            institutional banks in New York.
                            Q. How did the prices compare to prices in the FX spot
                            market?
                            A. Very similar. They traded — one is an inverse to the other.
                            Q. Did you ever compare prices in the spot and futures
                            market?
                            A. Oh, sure. Yes. [64:16-22]
                            Q. Was the spread between the bid and the offer relevant to
                            your trading?
                            A. Yes.
                            Q. How so?
                            A. On the cash prices, spread was — as the spread started
                            tightening — you know, let's say the cash price was 20, 25.
                            Just give an example. There is big numbers ahead of that,
                            like 125, 25. So the spread is 25 — 20, 25, and all of a sudden,
                            the spread goes 20, 22, I know that the market is sort of
                            quietening down. People tighten the spread because they
                            want to make a certain price to get paid and get hit on in the
                            cash price.
                            Q. And the spread between the prices in the futures contracts
                            was relevant to your trading?
                            A. Yes. Yes. The spread — the futures contract was often a
                            tighter spread than the cash market. That is why the people
                            would come to the futures side. [66:9-67:1]




                                          61
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 154 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                           QUOTATIONS AND CITATIONS

                               Q. Did you ever trade FX futures based on your judgment and
                               analysis of perception that futures contract prices were not in
                               line with spot prices of the underline currency pair?
                               ***
                               THE WITNESS: Yes.
                               Q. Why?
                               A. Because if you are not cognizant of what is going on
                               around you, you could get blindsided.
                               Q. So in trading FX futures, is 2:00 p.m. an important time for
                               daily, weekly, and monthly futures contract settlements?
                               ***
                               THE WITNESS: To me, it was, yes.
                               Q. And why? Why was that important to you?
                               A. Because that is settlement.
                               Q. And were spot prices around the same time important for
                               futures prices and settling?
                               ***
                               THE WITNESS: Yes, they were to me.
                               Q. And why was that?
                               A. Because it was settlement.
                               Q. And how would the FX cash market price play into the FX
                               futures settlement?
                               A. Cash price would be directly related, you know, if you had
                               a bid offer. But let's say you took the median on a bid offer,
                               it was the median of the bid offer, and you quoted it, you add
                               in the forwards, and you take the inverse. You would have a
                               futures price. You would know exactly, you know, hey, this
                               is worth settling. [87:5-88:14];[139:12-14]
                               Q. Do you understand that there are two groups or classes of
                               plaintiffs in this lawsuit?
Plaintiff's Knowledge of
                               A. Yes.
Role as Class Representative
                               Q. Do you know which group or class you are in?
                               A. I am in the exchange class. [9:12-16].
                               Q. And why are you suing Credit Suisse?
                               A. They are the ones that were colluding in the Foreign
                               Exchange market.
                               Q. Can you describe for me your involvement in this
                               litigation?
                               A. Sure. I am a class representative. I am one of many. And I
Plaintiff's Involvement in the
                               am here to see that justice gets done, and the people that were
Case                           hurt in this collusion are rectified.
                               Q. Do you speak to counsel?
                               A. Yes.
                               Q. How often?



                                              62
    Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 155 of 170

                             APPENDIX G
              SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
    ADEQUACY FACTOR                  QUOTATIONS AND CITATIONS
L
                         A. Well, what do you mean 'speaking'? Do you mean by e-
                         mail or just by phone or in person? What do you mean by
                         'speak'?
                         Q. Either.
                         A. Frequently. Once a week.
                         Q. Do you ever meet with counsel?
                         A. Yes.
                         Q. How often?
                         A. Once every — once every five or six months.
                         Q. And how long do those meetings usually last?
                         A. Hours. [10:12-11:5]
                         Q. Can you tell me the steps you have taken to collect
                         documents for production in discovery in this litigation?
                         A. Well, I was sent monthly statements when I traded. I
                         provided the monthly statements per request. And then I
                         realized there were a number of years that I didn't have any
                         monthly statements because in transferring computers or
                         whatever, they got, you know. So I went and procured
                         documents from the CME, daily documents of all my trading
                         for the months that I didn't have. So I have complete records,
                         I believe, from 2003 to 2012, '13, of all my — all my trades,
                         daily or monthly.
                         Q. So you collected both daily and monthly statements?
                         A. I collected daily for the months that I didn't have. So that
                         I had to get daily — if I was missing in '06, September of '06,
                         I would have to go back, and if I couldn't get the month, I
                         would get the dailies, the dailies.
                         Q. And did you search your e-mails?
                         A. Yes.
                         Q. How were those searched?
                         A. I kept a subtitle of statements. And I pulled the statements
                         from there.
                         Q. Did you collect any documents beyond the statements?
                         A. Trading documents?
                         Q. Any type of documents.
                         A. I believe not.
                         Q. Did you —
                         A. I don't think I was requested to, either.
                         Q. Did you have any nonelectronic files that you searched?
                         A. I had some old hard statements. But those are just a
                         replication of the ones I turned in electronically.
                         Q. Aside from your clearinghouses, were there any other
                         systems that you used to keep track of your trades?
                         A. No.



                                       63
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 156 of 170

                              APPENDIX G
               SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
 'ADEQUACY FACTOR                        QUOTATIONS AND: CITATIONS

                             Q. Did you have any computer hard drives or laptop hard
                             drives or centralized servers that would have kept records of
                             all your trades?
                             A. I believe, but I don't own them anymore.
                             Q. What happened to them?
                             A. I had all my — some of my records that I had to go back
                             and get the dailies for on a hard drive. And when I moved
                             offices from my spreading downtown to back to my
                             basement, I don't think I kept the computers, by accident.
                             Q. Was anyone else involved in your document collection
                             efforts?
                             A. No. Other than the clearinghouses.
                             Q. When did you start these efforts?
                             A. To look for the documents?
                             Q. Mm-hmm.
                             A. Right when the — I believe the original production request
                             went into effect. [205:6-207:12]
                             Q. So did you trade any other types of instruments besides
                             futures?
Plaintiffs FX Transactions   A. No, I believe I did not.
                             Q. Did you trade any type of futures instruments besides
                             Foreign Exchange futures?
                             A. Yes, I did. [26:25-27:5]
                             Q. So now I would like to focus a little bit more specifically
                             on your FX trading strategy. Just to reiterate, what types of
                             FX instruments did you trade in?
                             A. On the trading floor of the Exchange, you are asking?
                             Every day, every pit, every currency that was offered.
                             Q. And only futures transactions in those currencies?
                             A. Correct. [52:4-13]




                                           64
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 157 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                     Deposition of Plaintiff Casey Sterk — Exhibit 118

  ADEQUACY FACTOR                          QUOTATIONS AND CITATIONS

                               Q. What is this lawsuit about?
Knowledge of the Case          A. Banks have been caught colluding in chat rooms,
                               manipulating currency prices. [10:16-18].
                               Q. Can you identify generally who the defendants in this
                               lawsuit are?
                               A. Yes, Goldman Sachs, SocGen, Credit Suisse, HSBC, UBS,
                               Barclays. There's 16 of you guys. [11:21-24]
                               Q. Do you understand there are two classes or groups of
                               plaintiffs in this action?
                               A. I do.
Plaintiff's Knowledge of       Q. And if you were to become a named plaintiff, as your
                               attorney represented that you intend to become, do you know
Role as Class Representative
                               which group or class you would be in?
                               A. Yes.
                               Q. Which group or class?
                               A. Exchange traded. [11:11-20]

                               Q. Can you please describe your involvement in the
                               litigation?
                               A. Can you give me more detail.
                               Q. Without revealing the content of any conversations you
                               had with attorneys, how often do you speak to counsel about
                               the litigation?
                               A. I speak to them regularly. They sent me e-mails which I
                               stay up to speed on. I review documents they send me.
Plaintiff's Involvement in the
                               We've met in person. I stay current on the news and any --
Case                           any breaking news.
                               Q. How often do you meet with counsel?
                               A. I met with him yesterday. Most of our discussions are
                               over the phone.
                               Q. And you speak to them regularly, how regular would you
                               say?
                               A. Various frequency.
                               Q. Once a month?
                               A. More than that.
                               Q. Did you invest in currency futures?
                               A. I did.
                               Q. Did you only invest in futures contracts?
                               A. Correct.
Plaintiff's FX Transactions    Q. Is that the same for all the accounts?
                               A. Yes.
                               Q. Did the account take positions in any other financial
                               products other than FX?


                                             65
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 158 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY FACTOR                  QUOTATI          'AND CITATIONS

                     A. Yes, they're listed in front of you.
                     Q. Which other financial products?
                     A. If you turn to 1285, these markets listed here.
                     Q. Did this Dad's Original account take any positions that
                     other accounts in the fund did not take?
                     A. No. [27:17-28:4]
                     Q. So all the accounts traded in the FX?
                     A. Currency futures. [39:8-9]




                                   66
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 159 of 170

                             APPENDIX G
              SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                   Deposition of Plaintiff Mark Miller — Exhibit 119

 ADEQUACY FACTOR                        QUOTATIONS AND CITATIONS

                            Q. Do you understand what this lawsuit is about?
                            A. Yes.
                            Q. And what is your understanding?
Knowledge of the Case
                            A. That there's been price fixing and manipulation on the
                            behalf of some large banks, to the detriment of people such as
                            myself in the marketplace, in the realm of Forex and currency
                            trading. [24:1-9]
                            Q. And who are the defendants?
                            A. I don't know all the defendants. I know some of them
                            might be Deutsche Bank; JP Morgan; Credit Suisse, who you
                            represent; Citibank; Bank of America; various others. [24:10-
                            14]
                            Q. And what are Forex products?
                            A. Forex products are currencies, currency payers, traded over
                            the counter.
                            Q. Okay. So these are the over-the-counter markets, traded
                            over the counter, you said?
                            A. Yes.
                            Q. Are these generally traded in what would be called the
                            retail market?
                            A. No. It's — it's a market I'm not too familiar with. It's —
                            I'm mostly associated with futures and options on futures. As
                            far as the over the counter, I'm not too familiar. I assume it's
                            not retail, it's more of commercial or bank — bank-to-bank
                            type market, in general.
                            Q. Okay.
                            A. Retail people do participate in it, but that was not a very
                            big part of our business.
                            Q. And do you recall around when you would have traded
                            Forex?
                            A. I'm thinking around 2005, '6, '7. I don't remember the
                            year.
                            Q. But this was a small part of your trading; is that correct?
                            A. Very tiny. [14:24-15:23]
                            Q. Okay. Do you know what is alleged in this complaint?
                            A. I know what is alleged is price manipulation, having to do
                            with price fixing in different situations, including chat rooms,
                            which painted bid offer gave different distinguishing marks
                            that created a trading environment that was not fair, which
                            affected someone at my level, to an extent. [143:20-144:4]
                            Q. Is it your claim that spreads on all FX transactions were
                            manipulated by the defendants?



                                          67
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 160 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                          QUOTATIONS AND CITATIONS

                              A. I have no way to say if all of them. The word "all" is too
                              general. I don't know.
                              Q. And what is your belief? What is your view on that?
                              A. It's my view. My assumption is they were to an extent
                              manipulated, or always are manipulated. It's part of the
                              trading environment that I participate in.
                              Q. What do you mean by "always are manipulated"?
                              A. I mean that the bid offer that is being made by market
                              makers comes from large institutions and is filtered down
                              towards the retail client at the bottom of the chain. So my
                              assumption is that the people who make the markets are —
                              have the ability to create them; and, therefore, control or
                              manipulate them to a degree. [145:1-20]
                              Q. Okay. Earlier today, I believe Counsel asked you about
                              the class that you represented. And you mentioned something
                              about — let me see if I can find it here. That you — I believe
                              you said you didn't know the technical term and that you
                              were representing the class in general, but you don't know the
                              two designations of the classes; is that correct?
                              A. At the moment of that, I didn't understand exactly what I
                              was being requested to answer. I understand I'm representing
Plaintiffs Knowledge of       the exchange class —
Role as Class Representative Q. Okay.
                              A. — of the suit.
                              Q. Okay. And is that understanding — is that your
                              understanding because reading this paragraph 39 —
                              A. That helps clarify it.
                              Q. Okay. So that helped refresh your recollection as to which
                              class you're representing here?
                              A. Yes. Early on in the interview it was — I just had a brain
                              freeze. [157:25-158:24]
                              Q. You said you were not involved in that collection; is that
                              correct?
                              A. Right. The people who did it would have been — there was
                              an outside firm that came to our office for, I think, almost a
                              week. And they were up in our conference room, and they
Plaintiffs Involvement in the were digesting data and pulling information. So we provided
Case                          them with whatever they needed. So I think they pulled most
                              of the documents.
                              Q. And is —
                              A. In addition to that, it might have been my father or
                              compliance officer or other people. But I personally didn't,
                              because I don't — I'm a trader and I don't maintain all those
                              documents. They're kind of done on my behalf. [149:9-25]



                                             68
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 161 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FA'CTOR                        QUOTATIONS AND CITATIONS

                              Q. So turning — I'm sorry. Going back to your Mark Miller
                              personal account that we were just discussing. Did you
                              conduct FX trading in that account?
                              A. I don't recall. I only did a handful of Forex trades, very
                              minimal. And I don't know if I did it in my Mark Miller
                              personal or some of my other accounts.
                              Q. Did you trade FX futures in that account?
                              A. Yes, certainly.
Plaintiff's FX Transactions   Q. Okay. And did you trade FX options in that account?
                              A. Yes.
                              Q. Turning next to your Roth IRA account.
                              A. Okay.
                              Q. Did you trade FX futures in that account?
                              A. Yes.
                              Q. Okay. Did you trade FX options in that account?
                              A. Yes. [35:15-36:10]
                              Q. Okay. What types of instruments do you trade in, both FX
                              and non-FX instruments?
                              A. All the instruments I trade are futures and options on
                              futures. There was just a brief stint where I was trading OTC
                              Forex, and quickly learned that I didn't like trading it, so I
                              have very few trades in that, like only a handful. But
                              everything else, 100 percent is futures and options on futures.
                              Q. And within the futures and options on futures trades, what
                              products would you trade in?
                              A. Predominantly equity futures. But I've also traded a little
                              bit of everything, almost absolutely everything — sorts, metals,
                              currencies, grains, bonds, so a wide spectrum. But it's
                              weighted more towards the equity futures. [39:18-40:2]




                                            69
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 162 of 170

                                APPENDIX G
                 SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                Deposition of Michael Iuliano, General Counsel of Plaintiff
                        Value Recovery Fund L.L.C. — Exhibit 120

  ADEQUACY FACTOR                            QUOTATIONS AND CITATIONS

                               Q. In your own words, what is this lawsuit about?
                               A. So it's about the rigging of the Foreign Exchange Market
                               by the defendant banks, where they are alleged to have
                               engaged in collusion, whether through chat rooms or other
Knowledge of the Case          means,   to fix the price of foreign currency. And in more
                               detail, it's when we trade currency, it's — it goes out to the
                               fourth decimal point. And I think the allegation is around that
                               basically that fourth decimal point, where they would fix the
                               amount at a level to take a piece — to fix the price to make the
                               spread wider instead of narrower for the trades. [11:5-18]
                               Q. How was Camulos Master Fund affected by the alleged
                               manipulation of fixed rates?
                               A. Well, as —
                               MR. BOARDMAN: Sorry, objection. Calls for a legal
                               conclusion.
                               A. The allegations that the spread were fixed, they were wider
                               than they should have been. If that's true on either the buy
                               side or the sell side, if the spread is wider, you get less value
                               for your trade. So if the allegations are correct, and I'm sure a
                               lot of them are — all, I don't know, but there's — there are
                               certainly numerous examples where it is likely fixed. We
                               were harmed by a wider spread than what should have been.
                               [49:10-23]
                               Q. Do you understand that there are two groups of classes of
                               plaintiffs in this suit?
                               A. I do.
Plaintiff's Knowledge of
                               Q. Do you know which group or class Value Recovery Fund
Role as Class Representative is in?
                               A. I do.
                               Q. Which one?
                               A. The OTC class, Over the Counter. [9:21-10:3]
                               Q. Were you involved in the drafting of this Complaint?
                               A. Yeah, I was. In regards to the — sort of the nature of the
                               case, the facts, I was involved in that, I'd say heavily. And in
                               the other areas of the case, I certainly read through it and
Plaintiff's Involvement in the
                               commented on it.
Case                           Q. What types of information did you provide for the facts
                               and the nature of the case?
                               A. You know, my recollection is both in terms of who we are
                               and what we did, I may have — that may have been my own
                               writing, I don't remember, but I probably provided that



                                               70
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 163 of 170

                           APPENDIX G
            SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
r ADEQUACY FACTOR                   QUOTATIONS AND CITATIONS

                       myself. And in terms of the facts of what happened, you
                       know, just the way we traded, right, our understanding, I
                       think I commented on, on what we may have done, how the
                       FX trading worked for us. [16:10-17:1]
                       Q. Were you involved in the draft of the Second Amended
                       Complaint?
                       A. The second, I was, yes. Primarily with respect to who we
                       are and what we did. [18:23-19:1]
                       Q. Can you walk me through the steps Value Recovery has
                       taken to collect documents for production in this litigation?
                       A. Yeah, I mentioned previously, but it — I physically went
                       through all of our files. They're housed in two places in our
                       offices. And in our — our portfolio manager's basement,
                       actually, as he is, we keep some of our superfluous
                       documents. We went there and looked at documents to see if
                       there was anything that was responsive because it's a dated
                       litigation. But then we had a third party come in, Precision,
                       and they ran a search of — negotiate, I believe, the agreed to
                       search terms, through our entire computer system, which
                       really is every document from the existence of the fund that's
                       been on electronic format. [59:4-19]
                       Q. You mentioned files stored in the house of your portfolio
                       manager. Who's the portfolio manager?
                       A. Richard Brennan.
                       Q. Roughly how many files are stored?
                       A. Related to the case, none that we found. He had personal
                       files, tax files, things of that like. But we did search and
                       check.
                       Q. What were you searching for when looking through those
                       files?
                       A. Comprehensive list of physical documents, anything that
                       was relevant to the transaction — to the case, rather. [60:12-
                       25]
                       Q. Can you tell me a little bit about how the digital files were
                       searched in this case?
                       A. Just generally. We hired a third party search firm. They
                       were given the agreed upon search terms. They ran the
                       search. It took — it may have been a week. It was multiple
                       days that they ran the search. We have a number of different
                       computer files. They searched everything. They came back
                       with an extensive list of documents. I believe the next step
                       was they then came with relevant documents. There may
                       have been — it was multiple thousand; I don't remember the
                       number. Over the course of a few weeks, I went through all



                                      71
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 164 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                         QUOTATIONS AND CITATIONS

                              the documents. There were certain things that were
                              attorney/client privilege. Some of the search terms were quite
                              broad. So a document that was a hit may have been, you
                              know, a news article about, you know, a basketball game,
                              may have been of no relevance. But anything that was
                              relevant, we looked at, we searched with the assistance of
                              counsel. We then submitted the set of documents. I think it
                              was on a hard drive. It may have been physical. I don't
                              remember how the documents were delivered. [61:1-25]
                              Q. What types of FX transactions did Camulos engage in with
                              directly with Barclays?
                              A. Barclays, primarily outright forwards. We had one swap
                              setup, and the swaps are set up as currency baskets. That was
Plaintiff's FX Transactions
                              with Barclays. It wasn't a large percent of our holdings. But
                              for Barclays, it would have been outright forwards and the
                              swap transaction. [26:16-23]
                              Q. Which types of FX transactions did Camulos engage in
                              with Goldman Sachs?
                              A. FX spots and outright forwards. I believe we had — we had
                              a handful of outright forwards with them, but primarily FX
                              spots with Goldman Sachs. [33:24-34:4]
                              Q. What type of FX instrument did Camulos trade with
                              Morgan Stanley?
                              A. I think just outright forwards. [42:9-11]
                              Q. Did you execute FX transactions with JP Morgan?
                              A. Yes.
                              Q. What types of instruments?
                              A. FX spots, primarily. Probably outright forwards. [44:24-
                              45:4]




                                            72
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 165 of 170

                             APPENDIX G
              SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                   Deposition of Plaintiff Peter Rives — Exhibit 121

 ADEQUACY FACTOR                         QUOTATIONS AND CITATIONS

                            Q. And what is this litigation about?
Knowledge of the Case       A. This litigation is about some employees at banks working
                            together to fix or change or create prices that are beneficial to
                            them and not beneficial to anyone else. [19:20-24]
                            Q. Do you know who the defendants are?
                            A. Sure. There's a long list. JP Morgan, Morgan Stanley,
                            UBS, RBS, Citi, Goldman, HSBC. If they're a bank, they're
                            on this list. Oh, and you guys. We can't forget Credit Suisse
                            — Suisse, sorry. [19:25-20:6]
                            Q. When did you first hear of the alleged misconduct?
                            A. You know, it started right after the LIBOR rate issue, and
                            that's how it — that's how I first heard about it, because it was
                            of the vein of — they got the banks doing the LIBOR rate
                            fixing, and now there's talk and rumors about getting together
                            to fix prices and to discuss getting certain prices for certain
                            orders filled. And I remember being shocked. And then
                            because —
                            Q. Shocked — sorry to cut you off.
                            A. And then specific — go ahead.
                            Q. Shocked in reference to the LIBOR rate or shocked in
                            reference to the —
                            A. That there could be something else.
                            Q. Okay.
                            A. And then — yeah. That was — that was when I first heard of
                            it.
                            Q. When, about? Could you give an estimate of a date about
                            when? Month-wise? Year-wise?
                            A. No, I don't remember a date. I remember it was after — it
                            was not too long after the LIBOR got . . .
                            Q. Do you have any idea what year that was?
                            A. I honestly don't remember.
                            Q. It was after the class period?
                            A. It was — it was — I don't remember. I don't even want to
                            guess. I don't remember. That's when I first heard about this
                            specific. I thought it was just rumors and everything until
                            Bob mentioned it to me. [130:25-132:9]




                                           73
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 166 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                           QUOTATIONS AND CITATION S

                               Q. And do you understand that there are two groups, or
                               classes, of plaintiffs in this suit?
                               A. Yes.
Plaintiff's Knowledge of       Q. And which are you a member of?
Role as Class Representative   A. Exchange.
                               Q. Do you know the name of the other one?
                               A. Yeah. It was the OTC, I think.
                               Q. And are you a member of that class, the OTC class?
                               A. No. [20:7-17]
                               Q. Are you a plaintiff for the OTC class?
                               A. No. I think — I'm a plaintiff on the exchange side. [109:6-
                               11]
                               Q. Why did you join this litigation?
                               A. I thought it was important that people know that there was
                               a chance that these banks were out there doing things that
                               were, you know, behind the scenes, colluding, taking
                               advantage of situations that were affecting the little guy.
                               [132:18-24]
                               Q. Are you aware that documents have been produced on
                               your behalf during the course of this litigation?
                               A. Yes.
                               Q. Can you tell me the steps you and your counsel have taken
                               to collect documents for production in this litigation?
                               A. We had a lead — Bob Miller was helping get some
                               documents together. We were assisting him with getting the
                               documents together.
                               Q. How did you provide assistance?
                               A. Oh, it's usually the statements, looking up statements,
Plaintiff's Involvement in the
                               monthly statements, from way back when.
Case                           Q. How did you retrieve these statements?
                               A. All electronically.
                               Q. Did you have any paper statements that you may have
                               searched?
                               A. No.
                               Q. Do you maintain paper statements?
                               A. No.
                               Q. How did you search? E-mails? How is this information
                               stored that you retrieved it from?
                               A. Yeah. It was all — it was all from past statements, all
                               stored electronically. [34:16-35:17]




                                              74
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 167 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                         QUOTATIONS AND CITATIONS

                              Q. Okay. So are there separate efforts going on where you
                              may be asked to help with the production; but otherwise, Bob
                              Miller is overseeing the production on your behalf?
                              A. Well, all I know is Bob was, like, the lead. And we
                              assisted where — wherever he needed assistance with any of
                              the collection of information. I mean we did some of it, and —
                              outside our regular duties of running the desk. [39:15-24]
                              Q. E-mail correspondence recording your activity or
                              communications in relation to your personal accounts for
                              which you are claiming injury from.
                              A. Yeah. The only — the only thing you see on personal
                              accounts regarding e-mails are going to be my statements.
                              [43:3-9]
                              Q. Do the produced documents contain records of all the on-
                              exchange FX transactions that you believe were harmed by
                              the alleged conduct?
                              A. Yes. [43:23-44:2]
                              Q. During the class period, did you invest in on-exchange FX
                              instruments for your personal accounts?
                              A. Yes.
                              Q. During — what dates during the class period?
                              A. I'd have to look at my statements to give you the exact
Plaintiff's FX Transactions
                              dates.
                              Q. Would you imagine it spans the entire duration of the class
                              period?
                              A. Probably most of it. [25:3-13]
                              Q. You traded in options on currency futures?
                              A. You know, I don't remember trading options on currency
                              futures. If I did, it was very sparingly.
                              Q. Okay.
                              A. But you know, like I said, I'd have to look. But my gut
                              says, in that time frame, I didn't trade options on currencies.
                              But I'd have to look back to firm that, to give you a . . .
                              Q. So definitely, a vast majority was just plain currency
                              futures?
                              A. Yes.
                              Q. Okay. And you didn't trade any OTC Forex?
                              A. No. [50:3-19]




                                            75
  Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 168 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
                    Deposition of Jasbeena — Chief Investment Officer
                     Svena Global Emerging Markets — Exhibit 122

  ADEQUACY FACTOR                          QUOT k PEONS AND CITATIONS

                               Q. And can you describe a little bit of what this lawsuit is
Knowledge of the Case          about?
                               A. Okay. It is about the manipulation of the foreign exchange
                               rates. [15:12-20]
                               Q. Who are the defendants?
                               A. A number of banks.
                               Q. Okay. Any specifically?
                               A. Off the top of my head, Deutsche Bank, yourselves [Credit
                               Suisse], UBS, Bank of America, Standard Charter. [15:21-
                               16:3]
                               Q. Do you understand that there are two groups or classes of
                               plaintiffs in this lawsuit?
                               A. Yes.
Plaintiffs Knowledge of
                               Q. Do you know which group or class Syena Global is in?
Role as Class Representative   A. Yes.
                               Q. Which class?
                               A. Over the counter. [15:3-11]

                              Q. And you said you were part of the OTC group. What's the
                              OTC Group?
                              A. The OTC group is a group that — basically, it's related to
                              the types of trades we made, and we're grouped like that. I
                              mean, there's many defendants in different situations. And
                              we're in the — we're in the group where the trades were OTC.
                              [12:20-13:4]
Plaintiffs Involvement in the Q. Who at Syena Global decided to bring this lawsuit?
Case                          A. I did. [16:4-6]
                              Q. Yes. Are you aware of any documents relating to this case
                              that were ever destroyed?
                              A. No. [259:6-9]
                              Q. Yes. Did you attempt to collect FX trading data from your
                              investment managers?
                              A. I am the investment manager.
                              Q. So were you able to collect all of your FX trading data?
                              A. Yes.
                              Q. Have you produced all the FX trading data that you were
                              able to collect?
                              A. Yes. [64:14-24]




                                             76
   Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 169 of 170

                               APPENDIX G
                SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
  ADEQUACY FACTOR                         Q U dTATIONS AND CITATIONS

                              Q. Yes. Walk me through the steps Syena has taken to collect
                              documents for production of discovery in this litigation?
                              A. My lawyers have reached out to all parties for electronic
                              communications and have made I think imaging of all my
                              hard drive at work.
                              Q. When you say all parties, who do you mean?
                              A. M.S. Howells, Partners, the relevant parties that hold all
                              this information.
                              Q. Pershing?
                              A. My attorneys would know that.
                              Q. Do you know what files were searched?
                              A. No, I do not.
                              Q. Did you provide entire hard drives to your attorneys?
                              A. Yes.
                              Q. For the entire relevant period, 2007 to 2013?
                              A. Yes. I also provided hard copies of statements and
                              confirmations as requested.
                              Q. Yes, sure. Did you provide the entire hard drives in the
                              relevant period?
                              A. Oh, yes.
                              Q. Did you provide all of your hard copy files from the
                              relevant period?
                              A. Yes.
                              Q: I guess I'm asking if there are any hard copy files you had
                              for the relevant period 2007 to 2013 relating to Syena that you
                              did not provide to your attorneys.
                              A. No. [255:8 - 257:5]
                              Q. What systems does Syena use to keep track of financial
                              transactions?
                              A. Hard copies, electronic communications.
                              Q. Were those systems searched?
                              A. Yes. [257:7-12]
                              Q. Sure. What types of FX instruments did you trade in?
                              A. Just spot currency, whatever the rate was at the time that I
                              wanted to cover, go long or go short.
                              Q. Did you use futures?
                              A. No.
Plaintiff's FX Transactions
                              Q. Options on futures?
                              A. No.
                              Q. FX forwards?
                              A. No.
                              Q. Did you ever consider using these instruments?
                              A. No. [32:9-32:23]




                                            77
Case 1:13-cv-07789-LGS Document 1198 Filed 03/01/19 Page 170 of 170

                         APPENDIX G
          SUMMARY OF PLAINTIFFS' DEPOSITION TESTIMONY
ADEQUACY FACTOR                  QUOTATIONS AND CITATIONS

                     Q. Who is responsible for foreign exchange trading for Syena
                     Global?
                     A. I was.
                     Q. Anyone else?
                     A. No. Well, again, same thing. I would make the -- I would
                     execute the trade via the trade desk at M.S. Howells. I would
                     send them an email.
                     Q. But they didn't make the decision?
                     A. No. [29:24 - 30:11]
                     Q. And you made the investment decisions?
                     A. Yes. [37:16-18]




                                   78
